Exhibit 10.1

 

EXECUTION COPY

 

PHH VEHICLE MANAGEMENT SERVICES INC./

PHH SERVICES DE GESTION DE VEHICULES INC.
as Borrower

 

- and -

 

THE SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME

PARTY TO THIS AGREEMENT

as Subsidiary Guarantors

 

- and -

 

THE BANK OF NOVA SCOTIA
as Administrative Agent, Lead Arranger and Sole Bookrunner

 

- and -

 

THE LENDERS FROM TIME TO TIME
PARTY TO THIS AGREEMENT

 

 

CREDIT AGREEMENT
DATED AS OF SEPTEMBER 25, 2012

 

 

[g223031kk01i001.jpg]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

ARTICLE 1 DEFINED TERMS

1

 

 

 

1.1

Defined Terms

1

1.2

Construction

25

1.3

Certain Rules of Interpretation

26

1.4

Accounting Terms

27

 

 

 

ARTICLE 2 CREDIT FACILITY

27

 

 

 

2.1

Amount and Availment Options

27

2.2

Revolving Credit Facility

27

2.3

Use of the Credit Facility

28

2.4

Term and Repayment

28

2.5

Borrowing Base Limitation

28

 

 

 

ARTICLE 3 TERMS APPLICABLE TO THE CREDIT FACILITY

28

 

 

 

3.1

Voluntary Prepayments

28

3.2

Interest Rates, Fees and Commissions

28

3.3

Facility Fee

30

3.4

Other Fees

30

 

 

 

ARTICLE 4 SECURITY

30

 

 

 

4.1

Security

30

4.2

Obligations Secured by the Security

33

 

 

 

ARTICLE 5 DISBURSEMENT CONDITIONS

34

 

 

 

5.1

Conditions Precedent to Initial Advance

34

 

(1)

Other Debt and Encumbrances

34

 

(2)

Security and Other Documents

35

 

(3)

Corporate and Other Information

35

 

(4)

Opinions

36

 

(5)

Other Matters

36

5.2

Conditions Precedent to all Advances

36

 

 

 

ARTICLE 6 ADVANCES

37

 

 

 

6.1

Participation of Lenders in the Credit Facility

37

6.2

Evidence of Indebtedness

37

6.3

Conversions

37

6.4

Notice of Advances and Payments

38

6.5

Prepayments and Reductions

38

6.6

Prime Rate Advances

39

6.7

Co-ordination of Prime Rate Advances

39

6.8

Execution of Banker’s Acceptances

40

6.9

Sale of Banker’s Acceptances

40

6.10

Size and Maturity of Banker’s Acceptances and Rollovers

41

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

6.11

Co-ordination of BA Advances

41

6.12

Payment of Banker’s Acceptances

42

6.13

Deemed Advance — Banker’s Acceptances

43

6.14

Waiver

43

6.15

Degree of Care

43

6.16

Obligations Absolute

43

6.17

Shortfall on Drawdowns, Rollovers and Conversions

44

6.18

Issuance and Maturity of L/Cs

44

6.19

Payment of L/C Commissions and Fronting Fees

44

6.20

Payment of L/Cs and Participation by Lenders in L/Cs

45

6.21

Deemed Advance — L/Cs

47

6.22

Failure of Lender to Fund

47

6.23

Payments by the Borrower

49

6.24

Payments by Agent

50

6.25

Prohibited Rates of Interest

51

 

 

 

ARTICLE 7 REPRESENTATIONS AND WARRANTIES

52

 

 

 

7.1

Representations and Warranties

52

 

(1)

Corporate Matters

52

 

(2)

Loan Documents, etc.

53

 

(3)

Litigation, Financial Statements and Other Matters

53

 

(4)

Business, Property, Capital Stock and Material Contracts

54

 

(5)

Environmental Matters

55

 

(6)

Taxes and Withholdings

56

 

(7)

Pension and Welfare Plans

56

7.2

Survival of Representations and Warranties

57

 

 

 

ARTICLE 8 COVENANTS

58

 

 

 

8.1

Positive Covenants

58

 

(1)

Payments and Operation of Business

58

 

(2)

Inspection

59

 

(3)

Insurance

59

 

(4)

Taxes and Withholdings

60

 

(5)

Pension Plans

60

 

(6)

Other Matters

61

8.2

Reporting and Notice Requirements

62

 

(1)

Periodic Financial Reports

63

 

(2)

Requirements for Notice

63

8.3

Negative Covenants

65

 

(1)

Encumbrances and Special Considerations

65

 

(2)

Financial Transactions

66

 

(3)

Business and Property

67

 

(4)

Corporate Matters

68

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

ARTICLE 9 DEFAULT

70

 

 

 

9.1

Events of Default

70

9.2

Acceleration and Termination of Rights, Pre-Acceleration Rights

72

9.3

Remedies

73

9.4

Saving

74

9.5

Perform Obligations

74

9.6

Third Parties

74

9.7

Remedies Cumulative

74

9.8

Set-Off or Compensation

75

 

 

 

ARTICLE 10 THE AGENT AND THE LENDERS

75

 

 

 

10.1

Authorization of Agent

75

10.2

Administration of the Credit Facility

76

10.3

Acknowledgements, Representations and Covenants of Lenders

79

10.4

Provisions Operative Between Lenders and Agent Only

79

 

 

 

ARTICLE 11 MISCELLANEOUS PROVISIONS

80

 

 

 

11.1

Accounting Terms

80

11.2

Capitalized Terms

80

11.3

Severability

80

11.4

Amendment, Supplement or Waiver

80

11.5

Governing Law

80

11.6

This Agreement to Govern

81

11.7

Permitted Encumbrances

81

11.8

Currency

81

11.9

Liability of Lenders

81

11.10

Interest on Miscellaneous Amounts

81

11.11

Judgment Currency

81

11.12

Address for Notice

82

11.13

Time of the Essence

82

11.14

Further Assurances

82

11.15

Term of Agreement

82

11.16

Payments on Business Day

83

11.17

Whole Agreement

83

11.18

English Language

83

11.19

Date of Agreement

83

 

 

 

SCHEDULE A FORM OF NOTICE OF ADVANCE OR PAYMENT

1

SCHEDULE B FORM OF AGREEMENT OF NEW GUARANTOR

1

SCHEDULE C FORM OF COMPLIANCE CERTIFICATE

1

SCHEDULE D MODEL CREDIT AGREEMENT PROVISIONS

1

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page No.

 

 

SCHEDULE E APPLICABLE PERCENTAGES OF LENDERS

1

SCHEDULE F DETAILS OF CAPITAL STOCK, PROPERTY, ETC.

1

SCHEDULE G INTELLECTUAL PROPERTY

1

SCHEDULE H ORGANIZATION STRUCTURE

1

SCHEDULE I MATERIAL CONTRACTS

1

SCHEDULE J MATERIAL PERMITS

1

SCHEDULE K BORROWING BASE CERTIFICATE

1

SCHEDULE L NON-ARM’S LENGTH ARRANGEMENTS

1

SCHEDULE M ENVIRONMENTAL EXCEPTIONS

1

SCHEDULE N EXCLUDED SELF-FUNDING TRANSACTIONS

1

SCHEDULE O ELIGIBLE LEASE RECEIVABLES CRITERIA

1

SCHEDULE P EXISTING LETTERS OF CREDIT

1

SCHEDULE Q FORM OF SUBSIDIARY GUARANTEE

1

 

iv

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT is dated as of September 25, 2012

 

A M O N G S T:

 

PHH VEHICLE MANAGEMENT SERVICES INC./

PHH SERVICES DE GESTION DE VEHICULES INC.
as Borrower

 

- and -

 

THE SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME

PARTY TO THIS AGREEMENT

as Subsidiary Guarantors

 

- and -

 

THE BANK OF NOVA SCOTIA
as Administrative Agent, Lead Arranger and Sole Bookrunner

 

- and -

 

THE LENDERS FROM TIME TO TIME
PARTY TO THIS AGREEMENT

as Lenders

 

RECITALS:

 

A.                                    The Lenders have agreed to establish in
favour of the Borrower a revolving credit facility in the aggregate amount of up
to C$125,000,000, subject to certain conditions.

 

B.                                    The parties are entering into this
Agreement to provide for the terms of the credit facility.

 

THEREFORE, FOR VALUE RECEIVED, and intending to be legally bound by this
Agreement, the parties agree as follows:

 

ARTICLE 1
DEFINED TERMS

 

1.1                               Defined Terms

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

 

“Account Debtors” means the debtors or counterparties in respect of the Eligible
Lease Receivables, Non-Qualifying Lease Receivables and Other Eligible
Receivables, and “Account Debtor” means any of them.

 

--------------------------------------------------------------------------------


 

“Account Debtor Option” means, in respect of any lease of Equipment, an option
of an Account Debtor or other lessee to purchase the Equipment on the terms and
conditions described in such lease.

 

“Acquisition” means (a) any investment in or purchase of or other acquisition of
any Equity of any Person, or (b) any purchase or other acquisition of a business
or undertaking or division of any Person, or assets comprising a business or
undertaking or division of any Person.

 

“Administrative Questionnaire” has the meaning defined in the Provisions.

 

“Advance” means an availment of the Credit Facility by the Borrower by way of a
Prime Rate Advance, BA Equivalent Loan, acceptance of a Banker’s Acceptance or
issuance by the Issuing Bank of an L/C, as applicable, including deemed Advances
and conversions, renewals and rollovers of existing Advances, and any reference
relating to the amount of Advances shall mean the sum of all outstanding Prime
Rate Advances plus the face amount of all outstanding Banker’s Acceptances,
BA Equivalent Loans and L/Cs.

 

“Affiliate” has the meaning defined in the Provisions.

 

“Agent” or “Administrative Agent” means Scotiabank in its role as administrative
agent for the Lenders, and any successor administrative agent appointed in
accordance with this Agreement.

 

“Agreement”, “hereof”, “herein”, “hereto”, “hereunder” or similar expressions
mean this Agreement, the Recitals hereto and any Schedules hereto, including the
Provisions, as amended, supplemented, restated and replaced from time to time in
accordance with the provisions hereof, and not any particular Article,
Section or other portion hereof.

 

“Applicable Law” has the meaning defined in the Provisions.

 

“Applicable Percentage” has the meaning defined in the Provisions.  The
Applicable Percentage of each Lender as of the date of this Agreement is the
percentage calculated based on the amounts set out in Schedule E to this
Agreement, which shall be amended and distributed to all parties to this
Agreement by the Agent from time to time as Applicable Percentages change in
accordance with this Agreement.  For the avoidance of doubt, for purposes of
Commitments, Advances and receipt and distribution of payments under the Credit
Facility, references to Applicable Percentages shall be deemed to be references
to the applicable percentages of the Lenders with Commitments under the Credit
Facility.

 

“Approved Fund” has the meaning defined in the Provisions.

 

“Arranger” means Scotiabank, as lead arranger.

 

“Article” means the designated article of this Agreement.

 

“Assignment and Assumption” has the meaning defined in the Provisions.

 

2

--------------------------------------------------------------------------------


 

“Associate” or “associate” means, with respect to any Person, an “associate” of
such Person as defined in the Canada Business Corporations Act.

 

“BA Discount Proceeds” means, in respect of any Banker’s Acceptance, an amount
calculated on the applicable Drawdown Date which is (rounded to the nearest full
cent, with one-half of one cent being rounded up) equal to the face amount of
such Banker’s Acceptance multiplied by the price, where the price is calculated
by dividing one by the sum of one plus the product of (a) the BA Discount Rate
applicable thereto expressed as a decimal fraction multiplied by (b) a fraction,
the numerator of which is the term of such Banker’s Acceptance and the
denominator of which is 365, rounded to the nearest multiple of 0.001%.

 

“BA Discount Rate” means (a) with respect to any Banker’s Acceptance accepted by
a Lender named on Schedule I to the Bank Act (Canada), the rate determined by
the Agent as being the CDOR Rate on the applicable Drawdown Date, and (b) with
respect to any Banker’s Acceptance accepted by any other Lender, the lesser of
(i) the rate advised by such Lender to the Agent as being the discount rate of
such Lender, calculated on the basis of a year of 365 days and determined in
accordance with normal market practice at or about 10:00 a.m. (Toronto time) on
the applicable Drawdown Date, for banker’s acceptances of such Lender having a
comparable face amount and identical maturity date to the face amount and
maturity date of such Banker’s Acceptance, and (ii) the rate determined by the
Agent in accordance with (a) above plus 0.10% per annum.

 

“BA Equivalent Loan” has the meaning defined in Section 6.11(5).

 

“Banker’s Acceptance” means a depository bill as defined in the Depository Bills
and Notes Act (Canada) in Canadian Dollars that is in the form of an order
signed by the Borrower and accepted by a Lender pursuant to this Agreement or,
for Lenders not participating in clearing services contemplated in that Act, a
draft or bill of exchange in Canadian Dollars that is drawn by the Borrower and
accepted by a Lender pursuant to this Agreement.  Orders or drafts that become
depository bills, drafts and bills of exchange are sometimes collectively
referred to in this Agreement as “orders”.  References in the Provisions to
“banker’s acceptances” shall be interpreted as referring to Banker’s
Acceptances.

 

“Banker’s Acceptance Fee” means, with respect to any Banker’s Acceptance, the
amount calculated by multiplying the face amount of the Banker’s Acceptance by
the applicable rate for the Banker’s Acceptance Fee specified in Section 3.2,
and then multiplying the result by a fraction, the numerator of which is the
duration of the term of the Banker’s Acceptance on the basis of the actual
number of days to elapse from and including the date of acceptance of the
Banker’s Acceptance by the Lender up to but excluding the maturity date of the
Banker’s Acceptance and the denominator of which is 365 days.

 

“Bookrunner” means Scotiabank, as sole bookrunner.

 

3

--------------------------------------------------------------------------------


 

“Borrower” means PHH Vehicle Management Services Inc., a corporation existing
under the Canada Business Corporations Act, its successors and permitted
assigns.

 

“Borrowing Base” means, at any time, the sum of: (a) 90% of Eligible Lease
Receivables, plus (b) 80% of the Purchase Value of Eligible LVIP and
Non-Qualifying Lease Receivables, up to an aggregate maximum amount of
$50,000,000, plus (c) 75% of Other Eligible Receivables, and less (d) Priority
Payables, as more particularly set out in a Borrowing Base Certificate, but any
error, omission or other discrepancy in the calculation of the Borrowing Base
submitted by the Borrower is not binding on the Agent and Lenders.
Notwithstanding the foregoing, the Eligible Lease Receivables, Non-Qualifying
Lease Receivables and Other Eligible Receivables of any individual Account
Debtor or group of Account Debtors which are Related Parties shall not exceed,
in the aggregate, 10% of the Borrowing Base. For greater certainty, in
determining the Net Book Value of any property at any time or the amount of any
other receivable the Borrower shall allocate collections under leases and under
other receivables due from lessees and other customers on substantially the same
basis as provided for in Section 2.5 of the PHH Intercreditor Agreement as it
exists on the Closing Date, or as amended with the consent of the Required
Lenders.

 

“Borrowing Base Certificate” means a certificate in the form of Schedule K.

 

“Branch of Account” means The Bank of Nova Scotia, Global Wholesale Services,
Loan Operations, 720 King Street West, 2nd Floor, Toronto, Ontario, M5V 2T3, or
such other branch or branches as may be designated by the Agent from time to
time.

 

“Business Day” means a day of the year, other than Saturday or Sunday, on which
the Agent is open for normal banking business at its executive offices in
Toronto, Ontario and the Branch of Account.

 

“Canadian Dollars”, “Cdn. Dollars”, “Cdn. $” and “$” mean the lawful money of
Canada.

 

“Capital Lease” means any lease that is not an Operating Lease.

 

“Capital Stock” means, with respect to any Person from time to time, any and all
shares, units, trust units, partnership, membership or other interests,
participations or other equivalent rights in the Person’s equity or capital from
time to time, however designated and whether voting or non-voting.

 

“Cash Collateral Account” means a collateral account established with the Agent,
in the name of the Agent and under its sole domination and control, into which
the Borrower or any Subsidiary of the Borrower shall from time to time deposit
Canadian Dollars pursuant to the express provisions of this Agreement requiring
such deposit.

 

“Cash Equivalents” means instruments having the following characteristics:

 

(a)                                 marketable direct obligations issued by, or
unconditionally guaranteed by, the Canadian government or the United States
government, as the case may be, or

 

4

--------------------------------------------------------------------------------


 

issued by any agency of either government and backed by the full faith and
credit of Canada or the United States, as the case may be, in each case maturing
within three years from the date of acquisition;

 

(b)                                 certificates of deposit, time deposits or
overnight bank deposits having maturities of one year or less from the date of
origin issued by any Lender, any of the five largest (by assets) banks listed on
Schedule 1 of the Bank Act (Canada) or any commercial bank listed on Schedule
III of the Bank Act (Canada) with combined capital and surplus of not less than
$500,000,000 that is organized under the laws of Canada or the United States of
America and in each case A rated or better by S&P or Moody’s;

 

(c)                                  commercial paper maturing within 270 days
from the date of acquisition, that is rated at least A-1 by S&P, or P-1 by
Moody’s; and

 

(d)                                 banker’s acceptances maturing not later than
one year from the date of origin issued by any Lender, any of the five largest
(by assets) banks listed on Schedule I to the Bank Act (Canada) or any
commercial bank satisfying the requirements of item (b) of this definition.

 

“CDOR Rate” means, on any date, with respect to any Banker’s Acceptance, the
simple average of the rates shown on the display referred to as the “CDOR Page”
(or any display substituted therefore) on Reuters Domestic Money Service (or any
successor source from time to time) with respect to the banks and other
financial institutions named in such display at or about 10:00 a.m. (Toronto
time) on such date for banker’s acceptances having an identical maturity date to
the maturity date of such Banker’s Acceptance, as determined by the Agent, or if
such day is not a Business Day, then on the immediately preceding Business Day;
provided, however, that if such rates are not available, then the CDOR Rate for
any day shall be calculated as the bid rate quoted by Scotiabank for its own
bankers’ acceptances for the applicable period as of 10:00 a.m. (Toronto time)
on such day, as determined by the Agent, or if such day is not a Business Day,
then on the immediately preceding Business Day.

 

“Change in Law” has the meaning defined in the Provisions.

 

“Change of Control” shall have the meaning defined in the PHH Guaranty.

 

“Client Self-Funded Leases” means lease and related loan arrangements whereby
the acquisition by the Borrower of Equipment for lease to a lessee is financed
or arranged, in whole or in part, by the applicable lessee or a third party
lender selected by the lessee.

 

“Closing Date” means September 25, 2012.

 

“Collateral” means cash, a bank draft or a letter of credit issued by a Canadian
bank or credit union approved by the Lenders or the Issuing Bank, as applicable,
all in a form satisfactory to the Lenders or the Issuing Bank, as applicable,
acting reasonably.

 

5

--------------------------------------------------------------------------------


 

“Commitment” means in respect of each Lender from time to time, the covenant to
make Advances to the Borrower in the Lender’s Applicable Percentage of the
maximum amount of the Credit Facility and, where the context requires, the
maximum amount of Advances which the Lender has covenanted to make.

 

“Compliance Certificate” means a certificate in the form of Schedule C.

 

“Constating Documents” means, with respect to any Person, its articles or
certificate of incorporation, amendment, amalgamation, continuance or
association, memorandum of association, by-laws, declaration of trust, trust
indenture, partnership agreement, limited liability company agreement or other
similar document, as applicable, and all unanimous shareholder agreements, other
shareholder agreements, voting trust agreements and similar arrangements
applicable to the Person’s Capital Stock, all as amended, supplemented, restated
or replaced from time to time.

 

“Contract” means any agreement, contract, indenture, lease, deed of trust,
licence, option, undertaking, promise or any other commitment or obligation
other than a Permit.

 

“Contributing Lender” shall have the meaning defined in Section 6.22.

 

“Control” has the meaning defined in the Provisions.

 

“Core Business” means fleet management, lease and associated services and
driving training services, in each case, for corporate clients and government
agencies.

 

“Credit Facility” means the credit facility of up to $125,000,000 established by
the Lenders in favour of the Borrower pursuant to Article 2 of this Agreement.

 

“Currency Agreements” means (a) any Contract for the sale, purchase or exchange
or for future delivery of foreign currency (whether or not the subject currency
is to be delivered or exchanged), (b) any currency swap agreements, option
Contracts, futures Contracts, options on futures Contracts, spot or forward
Contracts or other agreements to purchase or sell currency or any other similar
arrangements related to movements in the rates of exchange of currencies, or
(c) other similar derivatives transactions or any other Contract or arrangement
having the same economic effect as the foregoing, whether at, above or below
current market prices.

 

“Debt” means, with respect to any Person, without duplication and, except as
provided in item (b) below, without regard to any uncapitalized interest
component thereof (whether actual or imputed) that is not due and payable, the
aggregate of the following amounts, each calculated in accordance with GAAP,
unless otherwise expressly described:

 

(a)                                 all obligations (including, without
limitation, by way of overdraft and drafts or orders accepted representing
extensions of credit) that would be considered to be indebtedness for money
borrowed, and all obligations (whether or not with respect to the borrowing of
money) that are evidenced by bonds, debentures, notes or other similar
instruments;

 

6

--------------------------------------------------------------------------------


 

(b)                                 the face amount of all bankers’ acceptances
and similar instruments;

 

(c)                                  all liabilities for credit extended to such
Person upon which interest charges are customarily paid by that Person;

 

(d)                                 all obligations under Capital Leases
(including for greater certainty, any real property lease to the extent it is
required by GAAP to be treated as a capital lease), synthetic lease obligations,
obligations under sale and leaseback transactions and deferred purchase
obligations to the extent that such obligations are required by GAAP to be
treated as a liability on a balance sheet of the Person.

 

(e)                                  the amount of all contingent liabilities in
respect of L/Cs and other letters of credit, letters of guarantee and similar
instruments issued at the request or for the benefit of such Person;

 

(f)                                   Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder), or upon the happening of any event,
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, for cash or securities constituting Debt, or is otherwise not included in
shareholders equity in accordance with GAAP;

 

(g)                                  in respect of all Currency Agreements and
Interest Rate Agreements, the amount, if any, that the Person would be required
to pay in order to terminate such agreements as a result of the Person being
“out of the money” on a mark to market valuation of the relevant Swap
Transactions, net of amounts payable to the Person as a result of the Person
being “in the money” on a mark to market valuation of the relevant Swap
Transactions, under all such Currency Agreements and Interest Rate Agreements;

 

(h)                                 contingent liabilities in respect of
performance bonds and surety bonds, and any other contingent liability, in each
case only to the extent that such contingent liability is required by GAAP to be
treated as a liability on a balance sheet of the Person contingently liable;

 

(i)                                     the amount of the contingent liability
under any guarantee in any manner of any part or all of an obligation of another
Person of the type included in items (a) through (h) above; and

 

(j)                                    all other indebtedness that is required
by GAAP to be treated as debt on the balance sheet of such Person;

 

and, for greater certainty, includes Permitted Debt to the extent that the
Permitted Debt falls within any of the foregoing categories; provided that trade
payables, accrued expenses, other similar debts, and Operating Leases incurred
or entered into in the ordinary course of business do not constitute Debt.

 

7

--------------------------------------------------------------------------------


 

“Deed of Hypothec” means a deed of hypothec granted by an Obligor as described
in Section 4.1(1)(d).

 

“Default” has the meaning defined in the Provisions.  Without limiting the
Provisions, Default includes an Event of Default and a Pending Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Advances, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Secured Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified) has not been satisfied, provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (a) upon the funding or payment by
such Lender of such portion or amount; (b) has notified the Borrower or any
Secured Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit; (c) has
failed within three Business Days after request by the Agent or Issuing Bank,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Advances and participations in then outstanding Letters of Credit
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Person’s receipt of such
certification in form and substance satisfactory to it and the Agent; or (d) has
become the subject of a Defaulting Lender Insolvency Event; provided that a
Lender shall not be a Defaulting Lender solely by virtue of any ownership
interest, the acquisition of any ownership interest, or the exercise of control,
in such Person by a Governmental Authority or instrumentality thereof.

 

“Defaulting Lender Insolvency Event” means, with respect to a specific Person,
(i) such Person generally not paying its liabilities as they become due or
admitting in writing its inability to pay its liabilities generally as they
become due, or making a general assignment for the benefit of creditors; or
(ii) otherwise acknowledging its insolvency; or (iii) any proceedings being
instituted by or against such Person seeking to adjudicate it as bankrupt or
insolvent or seeking liquidation, winding-up, dissolution, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency, reorganization, moratorium or
relief of debtors; or (iv) such Person seeking the entry of an order for relief
by the appointment of a receiver, trustee, custodian or similar official for it
or a substantial part of its property; or (v) such Person taking any action to
authorize any of the actions described above; or (vi) a receiver being privately
appointed in respect of a substantial part of such Person’s assets.

 

“Demand” has the meaning defined in Section 6.20(3).

 

8

--------------------------------------------------------------------------------


 

“Designated Account” means, in respect of any Advance, the account or accounts
maintained by the Borrower at a branch of the Agent in Toronto, Ontario that the
Borrower designates in its notice requesting an Advance.

 

“Distribution” means:

 

(a)                                 the retirement, redemption, retraction,
purchase, or other acquisition of any Equity of any Obligor or any Related Party
Debt;

 

(b)                                 the declaration or payment of any dividend,
return of capital or other distribution (in cash, securities or other Property
or otherwise) of, on or in respect of, any Equity of any Obligor or any Related
Party Debt;

 

(c)                                  any payment or repayment of or on account
of any Related Party Debt, including in respect of principal, interest, bonus,
premium or otherwise; and

 

(d)                                 any other payment or distribution (in cash,
securities or other Property, or otherwise) of, on or in respect of any Equity
of any Obligor or any Related Party Debt,

 

and the terms “Distribute” and “Distributed” shall have corresponding meanings.

 

“Drawdown Date” means the date, which shall be a Business Day, of any Advance.

 

“Eligible Assignee” has the meaning defined in the Provisions.

 

“Eligible Lease Receivables” means, as of the applicable date of such
calculation, leases of Equipment owned by an Obligor that satisfy the
eligibility criteria set out in Schedule O hereto and which otherwise satisfy
the eligibility requirements under the Master Trust Purchase Agreement, but
which have not yet been transferred to an Excluded Subsidiary or to Fleet
Leasing Receivables Trust pursuant to the Master Trust Purchase Agreement, less
the aggregate value of any such leases which are Excluded Receivables. The value
of Eligible Lease Receivables for purposes of the Borrowing Base shall be
calculated on the basis of the Net Book Value.

 

“Eligible Lease Receivables Sale” means the sale of any Eligible Lease
Receivable or other lease, the related leased Equipment and any other related
Lease Rights (as defined in the Master Trust Purchase Agreement) to an Excluded
Subsidiary in connection with a Purchase of such Eligible Lease Receivable under
and as defined in the Master Trust Purchase Agreement or any similar purchase or
related transaction under any future securitizations entered into by the
Borrower.

 

“Eligible LVIP” means, at any time, Equipment owned by an Obligor and available
for lease under an Obligor’s leasing program but which have not then yet been
leased, in each case excluding Equipment which at the time in question:

 

(a)                                has not been leased within 91 days of the
date of purchase by the Obligor;

 

9

--------------------------------------------------------------------------------


 

(b)                                 are not then owned (legally and
beneficially) by the applicable Obligor or for which the purchase price has not
been paid in full by the Obligor;

 

(c)                                  are not then subject to the applicable duly
perfected Encumbrances of the Security or are subject to any Encumbrance other
than a Permitted Encumbrance (excluding Encumbrances described in
clauses (l) and (m) of the definition of “Permitted Encumbrances”); or

 

(d)                                 is in the possession of an auction house or
similar bailee (for greater certainty, other than a lessee or repair facility)
or consignee.

 

“Encumbrance” means:

 

(a)                                 with respect to any Property, any mortgage,
deed of trust, lien, pledge, hypothec, hypothecation, encumbrance, charge,
assignment, consignment, security interest, royalty interest, adverse claim or
defect of title in, on or of the Property;

 

(b)                                 the interest of a vendor or lessor (other
than an Obligor) under any conditional sale agreement, Capital Lease or title
retention agreement relating to an asset;

 

(c)                                  any purchase option, call or similar right
of a third party in respect of any Property;

 

(d)                                 any netting arrangement, set-off arrangement
(for greater certainty, excluding any rights of set-off which arise as a matter
of law or under contracts with Account Debtors entered into in the ordinary
course of business), defeasance arrangement or other similar arrangement arising
by Contract (other than customary netting arrangements under Interest Rate
Agreements and Currency Agreements and customary bankers’ liens); and

 

(e)                                  any other agreement, trust or arrangement
having the effect of security for the payment or performance of any debt,
liability or obligation,

 

and “Encumbrances”, “Encumbrancer”, “Encumber” and “Encumbered” shall have
corresponding meanings.

 

“Environmental Laws” means all Applicable Laws or any parts thereof pertaining
to the environment, Hazardous Material and health and safety.

 

“Equipment” means an automobile, truck (light, medium or heavy duty), truck
body, trailer, forklift or other material handling equipment or other similar
equipment, together with all equipment, attachments and accessories attached
thereto.

 

“Equity” means, in respect of any Person, Capital Stock of such Person,
warrants, options or other rights to acquire Capital Stock of the Person and
securities convertible into or exchangeable for Capital Stock of such Person.

 

“Event of Default” means any of the events or circumstances described in
Section 9.1.

 

10

--------------------------------------------------------------------------------


 

“Exchange Rate” means on any day, for the purpose of calculations under this
Agreement, the amount of Canadian Dollars into which US Dollars may be
converted, or vice versa, using the Bank of Canada noon spot rate for converting
the one currency into the other on that day or if that day is not a Business
Day, the preceding Business Day, or if such rate is not so published by the Bank
of Canada for any such day, then at the mid-rate (i.e. the average of the
Agent’s spot buying and selling rates) quoted by the Agent at the Branch of
Account at approximately noon (Toronto time) on that day in accordance with its
normal practice for the applicable currency conversion in the wholesale market,
or if that day is not a Business Day, the preceding Business Day.

 

“Excluded Receivables” means, at any time, any leases or accounts receivable:

 

(a)                                 that are not then owned (legally and
beneficially) by the applicable Obligor or not then subject to the applicable
duly perfected Encumbrances of the Security or are subject to any Encumbrance
other than a Permitted Encumbrance (excluding Encumbrances described in
clauses (l) and (m) of the definition of “Permitted Encumbrances”);

 

(b)                                 which is then in default in respect of
payment or, to the knowledge of the Borrower, otherwise in default, in either
case for a period of greater than sixty (60) days or, in either case, is due
from Persons that are the subject of bankruptcy or insolvency proceedings or
with respect to which a cheque, note, draft or other payment instrument provided
to the Borrower or another Obligor for a payment that is then due has not been
honoured in accordance with its terms or for which collection is otherwise, to
the knowledge of the Borrower, doubtful;

 

(c)                                  due from Affiliates, Associates, Related
Parties or any employee, officer, director or shareholder of any Obligor;

 

(d)                                 that are subject to any non-frivolous claim
by an Account Debtor for credit, set-off, allowance, adjustment, counterclaim or
partial discharge, to the extent of such claims;

 

(e)                                  that are “Crown Debts” as defined in the
Financial Administration Act (Canada) or similar debts under corresponding
provincial legislation that restricts assignment of such leases or accounts
receivable, to the extent such legislation has not been complied with;

 

(f)                                   owed by Account Debtors whose principal
place of business is located outside Canada (unless the Account Debtor is a
Canadian branch thereof) or that is payable in a currency other than Canadian
dollars; or

 

(g)                                  for which, in the case of a lease, the
related Equipment is in the possession of an auction house or similar bailee
(for greater certainty, other than a lessee or repair facility) or consignee.

 

“Excluded Self-Funding Transactions” means, at any time, Client Self-Funded
Leases and related Equipment and loans to the extent that: (i)(A) the related
loans to an Obligor

 

11

--------------------------------------------------------------------------------


 

are either fully non-recourse to the Obligors or have recourse limited to the
related leased Equipment and amounts payable under the related leases (the
parties hereto agreeing that loans shall not fail to meet these non-recourse or
limited recourse requirements solely by virtue of the related lender having
recourse for damages suffered as a result of a breach of representation,
warranty or covenant by an Obligor (other than a covenant to repay the loan or
interest thereon), or for the Obligor’s fraud or wilful misconduct, or for
misapplication or misappropriation by an Obligor of proceeds or rental payments)
or (B) the revenues under the related leases exceed the liabilities under such
loans and can be set-off (whether under applicable law or by the terms of the
related contracts) in full satisfaction of such liabilities and comply with the
business practices of the Borrower in place as of the Closing Date or loan
payments for any month can be withheld by the Obligor if any part of such
month’s billing to the lessee remains unpaid when due, until such month’s
billing to the lessee is paid, or (ii) any other Client Self-Funded Leases that
do not satisfy the criteria in clause (i), but have an aggregate Net Book Value
at the time in question not exceeding $5,000,000. As of the Closing Date, the
Excluded Self-Funding Transactions are described in Schedule N hereto.

 

“Excluded Subsidiaries” means (i) FLR GP 2 Inc., FLR LP Inc., FLR GP 1 Inc. and
PHH Fleet Lease Receivables LP, and (ii) any other Subsidiary of the Borrower
engaged solely or substantially in the business of effecting asset
securitization transactions that are not prohibited under this Agreement and
activities incidental thereto.

 

“Excluded Taxes” has the meaning defined in the Provisions.

 

“Existing L/Cs” means all of the existing letters of credit issued (or deemed to
have been issued) by Scotiabank for the account of the Borrower that remain
outstanding as of the date of this Agreement as described in Schedule P, and all
extensions, replacements and renewals thereof.

 

“Facility Fee” has the meaning defined in Section 3.3.

 

“Fee Letter” means the confidential fee letter agreement between Scotiabank and
the Borrower dated July 3, 2012.

 

“Fitch” means Fitch Investors Service, Inc., or any successor to it.

 

“Fronting Fee” has the meaning defined in Section 3.2(3).

 

“Fund” has the meaning defined in the Provisions.

 

“GAAP” means generally accepted accounting principles which are in effect from
time to time in Canada, as established by the Canadian Institute of Chartered
Accountants or any successor institute, including the accounting standards for
private enterprises.

 

“Governmental Authority” has the meaning defined in the Provisions.

 

“Guarantor Obligations” means the obligations of the Guarantors under the Loan
Documents.

 

12

--------------------------------------------------------------------------------


 

“Guarantors” means PHH and the Subsidiary Guarantors, and “Guarantor” means any
of them.

 

“Hazardous Materials” means any substance, product, waste, residue, pollutant,
material, chemical, contaminant, dangerous good, constituent or other material
which is or becomes listed, regulated, defined or addressed under or subject to
any Environmental Law or any applicable Permit issued under any Environmental
Law, including asbestos, and polychlorinated biphenyls.

 

“Indemnified Taxes” has the meaning defined in the Provisions.

 

“Intellectual Property” means patents, trademarks, service marks, trade names,
copyrights, trade secrets, industrial designs and other similar rights.

 

“Index Debt” has the meaning defined in Section 3.2(1).

 

“Interbank Reference Rate” means, in respect of any currency, the interest rate
expressed as a percentage per annum which is customarily used by the Agent when
calculating interest due by it or owing to it arising from correction of errors
in transactions in that currency between it and other chartered banks.

 

“Intercompany Subordination Agreements” means the subordination and postponement
agreements from time to time entered into in respect of Permitted Intercompany
Loans, in form and substance satisfactory to the Lenders, acting reasonably.

 

“Interest Payment Date” means, with respect to each Prime Rate Advance, the
first Business Day of each calendar month.

 

“Interest Rate Agreements” means (a) any interest rate swap, option Contract,
futures Contract, option on futures Contract, cap, floor, collar, or any other
similar arrangement related to movements in interest rates or that is designed
to protect against fluctuations in interest rates or to obtain the benefits of
floating or fixed interest rates; or (b) any other similar derivatives
transaction or any other Contract or arrangement having the same economic
effect, whether at, above or below current market prices.

 

“Issuing Bank” has the meaning defined in the Provisions.  As of the Closing
Date, Scotiabank is the only Issuing Bank.  The Agent may designate other
Lenders from time to time after consultation with the Borrower to be Issuing
Banks.

 

“L/C” or “Letter of Credit” means a standby letter of credit, letter of
guarantee or commercial letter of credit in a form satisfactory to the Issuing
Bank and issued by the Issuing Bank under the Credit Facility at the request of
the Borrower and includes the Existing L/Cs, which Existing L/Cs shall be deemed
to have been issued by the Issuing Bank and to be L/Cs outstanding under the
Credit Facility.

 

“L/C Commission” means the commission payable with respect to an L/C that is
calculated in accordance with Section 3.2(1).

 

13

--------------------------------------------------------------------------------


 

“L/C Exposure” shall mean, at any time, the aggregate face amount of all drafts
or draw requests which may then or thereafter be presented by beneficiaries
under all L/C’s then outstanding plus (without duplication) the face amount of
all drafts or draw requests which have been presented under L/Cs but have not
yet been paid or have been paid but not reimbursed.

 

“Lenders” means each of the Persons listed on Schedule E and other lenders that
agree from time to time to become Lenders in accordance with the terms of this
Agreement and includes, where the context requires, the Issuing Bank, and
“Lender” means any one of the Lenders.

 

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a Subsidiary.

 

“Lending Office” means, as to any Lender, the office or offices from which it
makes Advances and receives payments pursuant to this Agreement from time to
time.

 

“Loans” has the meaning defined in the Provisions.

 

“Loan Documents” means this Agreement, all Security, the Fee Letter, each
Intercompany Subordination Agreement and all other documents executed by any
Loan Party from time to time relating to the Credit Facility.

 

“Loan Parties” means the Obligors and PHH, and “Loan Party” means any of them.

 

“Master Trust Purchase Agreement” means the amended and restated master trust
purchase agreement dated August 31, 2012 amongst Fleet Leasing Receivables
Trust, PHH Fleet Lease Receivables L.P., the Borrower and PHH.

 

“Material Adverse Effect” means any material adverse change in or effect on
(a) the business, assets, operations or condition, financial or otherwise, of
the Borrower and its Subsidiaries taken as a whole or PHH and its Subsidiaries
taken as a whole; (b) the enforceability against any of the Loan Parties of any
of the Loan Documents; or (c) the rights and remedies of the Agent or any of the
Lenders under any of the Loan Documents.

 

“Material Contracts” means, at any time, any Contract (other than a Loan
Document) to which an Obligor is then a party or to which any of their
respective Properties may then be subject which any Obligor cannot promptly
replace by one or more alternative and comparable contracts and in respect of
which breach, non-performance, cancellation, failure to renew, termination
revocation or lapse has or could reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the Contracts described on Schedule I
are Material Contracts.

 

“Material Intellectual Property” means, at any time, any Intellectual Property
that is then material to the ongoing operation of the business of an Obligor,
the absence or loss of use of which has or could reasonably be expected to have
a Material Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

“Material Permit” means, at any time, any Permit then issued to an Obligor that,
if terminated, has or could reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, the Permits described on Schedule J are Material
Permits.

 

“Maturity Date” means August 2, 2015.

 

“Moody’s” means Moody’s Investors Service Inc., or any successor to it.

 

“Net Book Value” means, at any time in respect of any Eligible Lease Receivable,
Non-Qualifying Lease Receivable or Client Self-Funded Lease, the applicable
Obligor’s net book value thereof at such time (or its net book value at such
time of the related leased Equipment), as determined in accordance with such
Obligor’s normal business practices.

 

“Net Cash Proceeds” has the meaning defined in Section 8.1(6)(g).

 

“Non BA Lender” has the meaning defined in Section 6.11(5).

 

“Non-Guarantor Subsidiaries” means all Subsidiaries of the Borrower from time to
time other than Subsidiary Guarantors and Excluded Subsidiaries.  As at the
Closing Date, PHH Centre for Transportation Safety Inc. PHH Centre de la
Sécurité du Transport Inc. and Canadian Lease Management Limited are
Non-Guarantor Subsidiaries.

 

“Non-Qualifying Lease Receivables” means, as of the applicable date of the
calculation, leases of trucks (light, medium or heavy duty), truck bodies or
trailers which are Eligible Lease Receivables which the Borrower has elected to
not make a Purchased Asset under (and as defined in) the Master Trust Purchase
Agreement on the basis that, if it was made a Purchased Asset, it would increase
the Overconcentration Amount (and as defined therein), less the aggregate value
of any such leases which are Excluded Receivables. The value of Non-Qualifying
Lease Receivables for purposes of the Borrowing Base shall be calculated on the
basis of the Net Book Value.

 

“Obligations” means all obligations of the Borrower to the Agent and Lenders
under or in connection with this Agreement, including but not limited to all
debts and liabilities, present or future, direct or indirect, absolute or
contingent, matured or not, at any time owing by the Borrower to the Agent and
Lenders in any currency or remaining unpaid by the Borrower to the Agent and
Lenders in any currency under or in connection with this Agreement, whether
arising from dealings between the Agent and Lenders and the Borrower or from any
other dealings or proceedings by which the Agent and Lenders may be or become in
any manner whatever creditors of the Borrower under or in connection with this
Agreement, and wherever incurred, and whether incurred by the Borrower alone or
with another or others and whether as principal or surety, and all interest,
fees, legal and other costs, charges and expenses under or in connection with
this Agreement; provided, however, that “Obligations” shall not include “Other
Secured Obligations”.  In this definition, “the Agent and Lenders” shall be
interpreted as “the Agent and Lenders, or any of them”.

 

15

--------------------------------------------------------------------------------


 

“Obligors” means the Borrower and each of the Subsidiary Guarantors
(specifically excluding PHH, the Non-Guarantor Subsidiaries and Excluded
Subsidiaries), and “Obligor” means any of them.

 

“Operating Lease” means a lease that would be considered to be an operating
lease in accordance with GAAP.

 

“Other Eligible Receivables” means, as of the applicable date of the
calculation, the aggregate value of normal course non-lease accounts receivable
which are outstanding and arise from the delivery or provision of bona fide
services by an Obligor in the ordinary course of the Core Business to
arms-length third parties, less the aggregate value of any such accounts
receivable which are Excluded Receivables.

 

“Other Secured Agreements” means all agreements or arrangements (including
guarantees) relating to any Currency Agreements, Interest Rate Agreements,
foreign exchange, cash consolidation, cash management or electronic funds
transfer arrangements or facilities made or entered into from time to time
between an Obligor and any Lender or Affiliate of a Lender; and, for greater
certainty, all such agreements and arrangements shall not cease to be an Other
Secured Agreement if such Person ceases to be a Lender or have an Affiliate
which is a Lender.

 

“Other Secured Obligations” means all obligations of the Obligors to the Other
Secured Parties under or in connection with the Other Secured Agreements,
including but not limited to all debts and liabilities, present or future,
direct or indirect, absolute or contingent, matured or not, at any time owing by
the Obligors to the Other Secured Parties in any currency or remaining unpaid by
the Obligors to the Other Secured Parties in any currency under or in connection
with the Other Secured Agreements, whether arising from dealings between the
Other Secured Parties and the Obligors or from any other dealings or proceedings
by which the Other Secured Parties may be or become in any manner whatever
creditors of the Obligors under or in connection with the Other Secured
Agreements, and wherever incurred, and whether incurred by an Obligor alone or
with another or others and whether as principal or surety, and all interest,
fees, legal and other costs, charges and expenses under or in connection with
the Other Secured Agreements; provided, however, that “Other Secured
Obligations” shall not include “Obligations”.  In this definition, “the Other
Secured Parties” shall be interpreted as “the Other Secured Parties, or any of
them,” and “Obligors” shall be interpreted as “Obligors, and each of them”.

 

“Other Secured Party” means, at any time (a) a Lender or an Affiliate of a
Lender which at such time is a creditor under or in connection with an Other
Secured Agreement, or (b) as contemplated by Section 4.2(3), a former Lender, an
Affiliate of a former Lender or a former Affiliate of a Lender or former Lender,
which at such time is a creditor under or in connection with an Other Secured
Agreement.

 

“Other Taxes” has the meaning defined in the Provisions.

 

“Participant” has the meaning defined in the Provisions.

 

16

--------------------------------------------------------------------------------


 

“Pending Event of Default” means an event which would constitute an Event of
Default hereunder, except for satisfaction of any requirement for giving of
notice, lapse of time, or both, or any other condition subsequent to such event.

 

“Pension Plan” means (a) a “pension plan” or “plan” which is a “registered
pension plan” as defined in the Income Tax Act (Canada) or pension benefits
standards legislation in any jurisdiction of Canada and is applicable to
employees resident in Canada of any Obligor (other than the Canada Pension Plan
and the Quebec Pension Plan); and (b) any other defined benefit, defined
contribution or supplemental pension benefit plan or similar arrangement
applicable to any employee of any Obligor.

 

“Permits” means licences, certificates, authorizations, consents, registrations,
exemptions, permits, attestations, approvals, characterization or restoration
plans, depollution programmes and any other approvals required by or issued
pursuant to any Applicable Law, in each case, against a Person or its Property
which are made, issued or approved by a Governmental Authority.

 

“Permitted Acquisition” means an Acquisition made by an Obligor in respect of
which each of the following is satisfied:

 

(a)                                 (i) the Acquisition is in the Core Business
and the nature of the business conducted by the Obligors will not change as a
result of such Acquisition, (ii)  if the Acquisition is by way of purchase of
Equity of a Person, the Target is resident in Canada or the United States of
America and the Property of the Target is located primarily in Canada or the
United States of America, and (iii) if the Acquisition is by way of purchase or
other acquisition of a business, undertaking or division of a Person, the
Property of the Target is located primarily in Canada or the United States of
America;

 

(b)                                 no Advances are outstanding immediately
after completion of and giving effect to the Acquisition (or any payment of
acquisition consideration);

 

(c)                                  the Acquisition is not a Hostile
Acquisition.  For the purposes of this clause (c), “Hostile Acquisition” means
an Acquisition of Equity made by an Obligor or in which an Obligor is involved,
in respect of which the board of directors (or persons performing similar
functions) of the Person whose securities are subject to the Acquisition has
recommended rejection of such Acquisition;

 

(d)                                 unless the Target will be an Excluded
Subsidiary upon its acquisition, the properties and assets acquired in
connection with the Acquisition (including property and assets of the Target)
will, after completion of the Acquisition, be free and clear of all
Encumbrances, other than Permitted Encumbrances;

 

(e)                                  no Default has occurred and is continuing
at the time of the Acquisition or would result therefrom, nor would the
Acquisition result in a breach of any of the representations, warranties or
covenants set out in any Loan Document, including financial covenants on a pro
forma basis, after giving effect to such Acquisition, as evidenced by a
certificate delivered by the Borrower to the Agent providing the

 

17

--------------------------------------------------------------------------------


 

Agent with reasonable advance notice of the proposed Acquisition and that
contains financial covenant calculations demonstrating pro forma compliance with
the financial covenants in the PHH Guaranty for the twelve months most recently
ended and for each fiscal year up to and including the fiscal year in which the
Maturity Date occurs, in reasonable detail and in a form satisfactory to the
Agent, acting reasonably;

 

(f)                                   if the Acquisition is by way of purchase
or other acquisition of a business, undertaking or division of a Person, all or
substantially all of the business, undertaking or division of such Person is
purchased or acquired;

 

(g)                                  the Acquisition shall be effected through
the Borrower or a Subsidiary;

 

(h)                                 the requirements to provide guarantees and
security as contemplated in Section 4.1 have been complied with;

 

(i)                                     the Acquisition shall have no material
adverse effect on the Borrower’s operations; and

 

(j)                                    the Borrower shall have provided any
necessary updates to the Schedules to the Loan Documents to reflect any
information required to be disclosed thereunder resulting from the Permitted
Acquisition, which shall be satisfactory in all respects to the Agent and
Required Lenders, acting reasonably.

 

“Permitted Debt” means the following:

 

(a)                                 the Secured Obligations;

 

(b)                                 other Debt secured by Permitted
Encumbrances, other than the Security;

 

(c)                                  the Permitted Intercompany Loans;

 

(d)                                 Debt arising from guarantees made by an
Obligor of any Debt of the Borrower or another Obligor that is itself Permitted
Debt;

 

(e)                                  Debt of an Obligor to the Borrower or
another Obligor;

 

(f)                                   Debt under Excluded Self-Funding
Transactions;

 

(g)                                  Debt:

 

(i)                                     of any Person that becomes an Obligor
after the date hereof; or

 

(ii)                                  assumed by an Obligor after the date
hereof;

 

in connection with a Permitted Acquisition, provided that such Debt is unsecured
and exists at the time of such Permitted Acquisition and is not created in
contemplation of or in connection with such Permitted Acquisition;

 

18

--------------------------------------------------------------------------------


 

(h)                                 Debt in respect of performance bonds, surety
bonds, appeal bonds, completion guarantees or like instruments incurred in the
ordinary course of business;

 

(i)                                     any unsecured Debt under an Interest
Rate Agreement or Currency Agreement, provided that the Obligor is in compliance
with Section 8.3(2)(c); and

 

(j)                                    any other unsecured Debt in an aggregate
principal amount not exceeding $15,000,000 at any time outstanding; and

 

(k)                                 other Debt expressly consented to by the
Required Lenders in writing.

 

“Permitted Encumbrances” means, with respect to any Person, the following:

 

(a)                                 liens for taxes, assessments or governmental
charges or levies which are not yet due, or for which instalments have been paid
based on reasonable estimates pending final assessments, or the validity of
which is being contested in good faith by appropriate proceedings and for which
the Person has set aside adequate reserves in accordance with GAAP and which do
not have, and will not reasonably be expected to have, a Material Adverse
Effect;

 

(b)                                 inchoate or statutory liens of contractors,
subcontractors, workers, suppliers, material men, carriers and others in respect
of construction, maintenance, repair or operation of assets of the Person, in
respect of which (i) adequate holdbacks are being maintained as required by
applicable law, and (ii)(x) which have not at such time been filed or exercised
and of which none of the Lenders have been given notice, or (y) which relate to
obligations not due or payable or if due, the validity of which is being
contested in good faith by appropriate proceedings and for which such Person has
set aside adequate reserves in accordance with GAAP and which do not materially
reduce the value of the affected asset or materially interfere with the use of
such asset in the operation of the business of the Person and do not have, and
will not reasonably be expected to have, a Material Adverse Effect;

 

(c)                                  easements, rights-of-way, licences,
servitudes, restrictions, restrictive covenants, and similar rights in real
property comprised in the assets of the Person or interests therein (including
in respect of sewers, drains, gas and water mains or electric light and power or
telephone and telegraph conduits, poles, wires and cables) which do not
materially reduce the value of the affected asset or materially interfere with
the use of such asset in the operation of the business of the Person and do not
have, and will not reasonably be expected to have, a Material Adverse Effect;

 

(d)                                 in the case of real property, title defects
or irregularities which are of a minor nature and which do not materially reduce
the value of the affected asset or materially interfere with the use of such
asset in the operation of the business of the Person and do not have, and will
not reasonably be expected to have, a Material Adverse Effect;

 

19

--------------------------------------------------------------------------------


 

(e)                                  the Encumbrance resulting from the deposit
of cash or securities in connection with contracts, tenders or expropriation
proceedings, or to secure workers’ compensation, employment insurance, and other
similar obligations, in each case in the ordinary course of business;

 

(f)                                   the Encumbrance created by a judgment of a
court of competent jurisdiction; provided, however, that the Encumbrance is in
existence for less than 30 days after the Person’s receipt of actual judicial
notice of Encumbrance or the execution or other enforcement of the Encumbrance
is effectively stayed and the claims so secured are being actively contested in
good faith and by proper legal proceedings and for which the Person has set
aside adequate reserves in accordance with GAAP and do not result in the
occurrence of an Event of Default;

 

(g)                                  the reservations, limitations, provisos and
conditions, if any, expressed in any original grant from the Crown of any real
property or any interest therein which do not materially reduce the value of the
affected asset or materially interfere with the use of such asset in the
operation of the business of the Person and do not have, and will not reasonably
be expected to have, a Material Adverse Effect;

 

(h)                                 Encumbrances given to a public utility or
any municipality or governmental or other public authority when required by such
utility or other authority in connection with the operation of the business or
the ownership of the assets of the Person which do not materially reduce the
value of the affected asset or materially interfere with the use of such asset
in the operation of the business of the Person and do not have, and will not
reasonably be expected to have, a Material Adverse Effect;

 

(i)                                     servicing agreements, development
agreements, site plan agreements, and other agreements with Governmental
Authorities pertaining to the use or development of any real or immovable
Property of the Person, provided same are complied with and do not materially
reduce the value of the affected asset or materially interfere with the use of
such asset in the operation of the business of the Person and do not have, and
will not reasonably be expected to have, a Material Adverse Effect;

 

(j)                                    the right reserved to or vested in any
Governmental Authority by any statutory provision or by the terms of any lease,
licence, franchise, grant or permit of the Person, to terminate any such lease,
licence, franchise, grant or permit, or to require annual or other payments as a
condition to the continuance thereof;

 

(k)                                 Encumbrances in favour of the Agent created
by the Security;

 

(l)                                     Purchase Money Encumbrances and Capital
Leases provided that the aggregate principal amount (or fair market value of
Property Encumbered if no principal amount is designated) of all Purchase Money
Encumbrances and Capital Leases

 

20

--------------------------------------------------------------------------------


 

for all Obligors, does not exceed $15,000,000 in aggregate for all Obligors at
any time;

 

(m)                             Encumbrances arising under or in connection with
Excluded Self-Funding Transactions which are limited in scope to the applicable
Client Self-Funded Leases, related Equipment and proceeds thereof;

 

(n)                                 the rights of any lessee in relation to or
under any Account Debtor Option;

 

(o)                                 any mechanics, repairer’s, garage keeper’s
or storer’s lien or other like Encumbrance, arising in connection with the
maintenance, repair or storage of Equipment in respect of obligations which are
not due, which are being paid in the ordinary course of business or which are
being contested in good faith by proper proceedings diligently pursued, and
which, in any such case, do not involve any material danger of the sale,
forfeiture or loss of any such Equipment or any interest therein or the use
thereof;

 

(p)                                 Encumbrances incidental to the conduct of an
Obligor’s business or the ownership of its property and other assets arising or
incurred in the ordinary course of its business, which do not secure any Debt
and do not otherwise arise in connection with the borrowing of money or the
obtaining of advances of credit and which do not, in the aggregate, materially
detract from the value of such Obligor’s property or other assets or materially
impair the use thereof in the operation of its business;

 

(q)                                 other Encumbrances not referred to in the
preceding clauses which have been expressly consented to in writing by the Agent
with the consent of the Required Lenders.

 

“Permitted Intercompany Loans” means unsecured loans made from time to time to
the Borrower by PHH or FLR LP Inc. or PHH LP which (i) are either payable on
demand or have a maturity date that is later than the Maturity Date,
(ii) contain terms and conditions not more restrictive than those contained in
this Agreement, (iii) in the case of the loans from PHH to the Borrower and from
FLR LP Inc. to the Borrower, are evidenced by an instrument which includes a
notation that it is subordinated and postponed pursuant to the terms of the
Intercompany Subordination Agreement described therein, and (iv) in the case of
the loans from PHH LP to the Borrower, to the extent they are evidenced by an
instrument, includes a notation that it is subordinated and postponed pursuant
to the terms of the Intercompany Subordination Agreement described therein, all
of which are subordinated and postponed in favour of the Obligations pursuant to
an Intercompany Subordination Agreement.

 

“Permitted Subordinated Interest Payments” means payments of interest from time
to time on Permitted Intercompany Loans due and payable on a non-accelerated
basis in accordance with the terms of the Permitted Intercompany Loans, provided
that the rate of interest does not exceed the thirty-day CDOR Rate plus six
hundred (600) basis points.

 

“Person” has the meaning defined in the Provisions and “person” has the same
meaning.

 

21

--------------------------------------------------------------------------------


 

“PHH” means PHH Corporation.

 

“PHH Credit Agreement” means the amended and restated credit agreement dated as
of August 2, 2012, among PHH, as borrower, the lenders referred to therein, and
JPMorgan Chase Bank, N.A., as administrative agent.

 

“PHH Guaranty” means the parent guaranty by PHH of the Borrower’s Obligations
and Other Secured Obligations.

 

“PHH Intercreditor Agreement” means the intercreditor agreement made as of
January 27, 2010 among PHH LP, the Borrower, BNY Trust Company of Canada, in its
capacity as trustee of Fleet Leasing Receivables Trust, as an interest holder,
and each other Person becoming a party thereto from time to time as an interest
holder.

 

“PHH LP” means PHH Fleet Lease Receivables L.P.

 

“Pledged Stock” means the Equity of any Obligor, any Non-Guarantor Subsidiary or
FLR LP Inc. that is pledged or required to be pledged as part of the Security
from time to time.

 

“Prime Rate” means, on any day, the greater of:

 

(a)                                 the annual rate of interest expressed as a
percentage per annum on the basis of a 365 or 366-day year, as the case may be,
announced by the Agent on that day as its reference rate for commercial loans
made by it in Canada in Canadian Dollars; and

 

(b)                                 the CDOR Rate for one-month Canadian Dollar
banker’s acceptances on that day plus 1.0 % per annum.

 

“Prime Rate Advance” means an Advance in Canadian Dollars bearing interest based
on the Prime Rate and includes any deemed Prime Rate Advance provided for in
this Agreement.

 

“Priority Payables” means, at any time (but without duplication of any item
which has resulted in an exclusion of assets from the Borrowing Base), any
liability of any Obligor that ranks or is capable of ranking in any
circumstances, in right of payment or as to security, in priority to any of the
Secured Obligations or Security such as unpaid wages, salaries and commissions,
vacation pay, arrears of rent, amounts owed in respect of workers’ compensation,
unpaid pension plan contributions, amounts owed to unpaid vendors of Equipment
who have a right of repossession, amounts owing to creditors which may claim
priority by statute (other than Purchase Money Encumbrances) and amounts due to
any Governmental Authority in respect of statutory liens and other Encumbrances
(including sales and excise taxes, GST, QST, HST, unremitted source deductions,
unpaid Taxes, employee deductions including EI, CPP and income tax, unpaid
wages, withholdings, etc.), but excluding (i) any such prior ranking secured
liability that is secured solely against Property of the Obligors other than the
Property

 

22

--------------------------------------------------------------------------------


 

included in the Borrowing Base and proceeds thereof, and (ii) Permitted
Encumbrances described in clauses (n) or (o) of the definition of “Permitted
Encumbrance”.

 

“Property” means, with respect to any Person, any or all of its undertaking,
property and assets.

 

“Provisions” means the Canadian Bankers’ Association model credit agreement
provisions attached as Schedule D.

 

“Purchase Money Encumbrance” means, in relation to any Person, Encumbrances
(including Capital Leases) on or of equipment, machinery, Equipment, or
leasehold improvements and any proceeds thereof created or assumed prior to or
at the time of acquisition of such assets by that Person for the purpose of
financing the acquisition or to secure the unpaid purchase price thereof
(including the principal amount of any Capital Lease or any title retention
agreement) on normal trade terms up to an amount not exceeding the lesser of the
acquisition price of such assets payable by that Person and its fair market
value at the time of its acquisition by that Person, and any renewals or
replacements of any such Encumbrances on such assets provided that the amounts
secured by such Encumbrances do not increase above the amounts secured as at the
date of renewal or replacement and such Encumbrances do not extend or apply to
any other Property of the Person.

 

“Purchase Value of Eligible LVIP” means, at any time, the aggregate purchase
price paid by the Obligors for Equipment that then constitute Eligible LVIP.

 

“Register” has the meaning defined in Section 10(c) of the Provisions.

 

“Related Party” means, in relation to any Person, a “related party” in respect
of such Person within the meaning of Ontario Securities Commission Multilateral
Instrument 61-101; provided however that for purposes of the Provisions, the
term “Related Party” shall have meaning as defined therein.

 

“Related Party Debt” means Debt of an Obligor to (i) another Loan Party, (ii) a
direct or indirect holder of Equity of an Obligor (or an Affiliate or Associate
or Related Party of such a Person), (iii) an Affiliate of a Loan Party or (iv) a
Related Party of a Loan Party.

 

“Required Lenders” means Lenders holding, in the aggregate, a minimum of 662/3%
(or if there are only two Lenders, 100%) of the Commitments (or the outstanding
Advances if the Commitments have terminated).

 

“Rolling Period” means with respect to any fiscal quarter, such fiscal quarter
and the three immediately preceding fiscal quarters considered as a single
accounting period.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to it.

 

“Schedule” means the designated Schedule of this Agreement.

 

23

--------------------------------------------------------------------------------


 

“Scotiabank” means The Bank of Nova Scotia, a bank to which the Bank Act
(Canada) applies.

 

“Section” means the designated section of this Agreement.

 

“Secured Obligations” means the Obligations, the Guarantor Obligations and the
Other Secured Obligations.

 

“Secured Parties” means, at any time, the Lenders and the Agent in respect of
the Obligations and Guarantor Obligations and the Other Secured Parties at such
time in respect of the Other Secured Obligations.

 

“Security” means all guarantees and security held from time to time by or on
behalf of any of the Secured Parties (including guarantees and security held by
the Agent), securing or intended to secure or support repayment of any of the
Secured Obligations, including, without limitation, the security and guarantees
described in Section 4.1 from time to time.

 

“Solvent” shall mean with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with Applicable Laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business, and (d) such Person
will be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

 

“Subsidiary” or “subsidiary” means, with respect to a Person, a subsidiary of
such Person as defined in the Canada Business Corporations Act (determined as if
each such Person was a body corporate), and any other Person in which the Person
or any Subsidiary of the Person has the right, directly or indirectly, through
one or more intermediaries, to make or Control management decisions. For greater
certainty, the parties expressly acknowledge that Fleet Leasing Receivables
Trust is not a Subsidiary of the Borrower or of PHH.

 

“Subsidiary Guarantors” means each Subsidiary of the Borrower which delivers a
guarantee and/or Security hereunder from time to time in accordance with
Section 4.1, and “Subsidiary Guarantor” means any of them.  As of the Closing
Date, there are no Subsidiary Guarantors.

 

24

--------------------------------------------------------------------------------


 

“Swap Transaction” means any interest rate swap, basis swap, forward rate
transaction, currency hedging or swap transaction, cap transaction, floor
transaction, collar transaction or other similar transaction, whether with
respect to interest rates, currencies, commodities or otherwise, or any option
with respect to such a transaction or combination of any such transactions, and
includes Currency Agreements and Interest Rate Agreements.

 

“Target” means any Person or business unit or asset group or division of any
Person acquired or proposed to be acquired in an Acquisition.

 

“Taxes” has the meaning defined in the Provisions.

 

“Termination Date” means the date on which all Obligations (other than
contingent indemnity obligations) have been paid or satisfied in full, all
Commitments have been terminated and all agreements relating to Other Secured
Obligations (other than (i) such agreements which do not terminate upon the
repayment of the Advances, and (ii) agreements related to Swap Transactions for
which Collateral has been provided in accordance with Section 4.2(1)) have been
terminated.

 

“Trust Purchase Agreement” means the trust purchase agreement dated as of
January 27, 2010 amongst Fleet Leasing Receivables Trust, PHH Fleet Lease
Receivables L.P., the Borrower and PHH Corporation, as amended, supplemented,
restated and replaced from time to time.

 

“US Dollars” and “US $” means lawful monies of the United States of America.

 

“Welfare Plan” means any life, medical, health, dental, hospitalization,
disability, travel, accident, accidental health and dismemberment insurance or
other employee benefit or welfare plan, agreement or arrangement, other than a
Pension Plan, applicable to any employee of any Obligor, whether or not insured
and whether or not subject to any Applicable Laws, but excludes any statutory
plans with which any Obligor is required to comply, including the Canada Pension
Plan or plans administered pursuant to applicable provincial health, workers’
compensation and employment insurance legislation.

 

“Wholly-Owned Subsidiary” means a Subsidiary that is wholly-owned, directly or
indirectly, by the Borrower.

 

1.2                               Construction

 

This Agreement has been negotiated by each party with the benefit of legal
representation and any rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not apply to the
construction or interpretation of this Agreement.

 

25

--------------------------------------------------------------------------------


 

1.3                               Certain Rules of Interpretation

 

In this Agreement:

 

(a)                                 the division into sections and other
subdivisions thereof and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement;

 

(b)                                 unless specified otherwise or the context
otherwise requires:

 

(i)                                     references to any Section or Schedule
are references to the Section of, or Schedule to, this Agreement;

 

(ii)                                  “including” or “includes” means “including
(or includes) but not limited to” and shall not be construed to limit any
general statement preceding it to the specific or similar items or matters
immediately following it;

 

(iii)                               references to Contracts, agreements or
instruments, unless otherwise specified, are deemed to include all present and
future amendments, supplements, restatements or replacements to or of such
Contracts, agreements or instruments, except that if such amendments,
supplements, restatements or replacements to or of such Contracts, agreements or
instruments require approval or consent hereunder, then they shall not be taken
into account unless such approval or consent has been provided; for greater
certainty, it is acknowledged that no consent is required hereunder to any
amendment to the Master Trust Purchase Agreement or the Trust Purchase Agreement
or, except as provided in Section 8.3(1)(d), any related documents;

 

(iv)                              references to any legislation, statutory
instrument or regulation or a section or other provision thereof, unless
otherwise specified, is a reference to the legislation, statutory instrument,
regulation, section or other provision as amended, restated or re-enacted from
time to time;

 

(v)                                 references to any thing includes the whole
or any part of that thing and a reference to a group of things or Persons
includes each thing or Person in that group;

 

(vi)                              references to Person includes that Person’s
successors and permitted assigns;

 

(vii)                           all references to specific times are references
to Toronto time; and

 

(viii)                        words in the singular include the plural and
vice-versa and words in one gender include all genders.

 

26

--------------------------------------------------------------------------------


 

1.4                               Accounting Terms

 

All accounting terms not specifically defined in this Agreement shall be
interpreted in accordance with GAAP.  If any accounting changes occur and such
changes result in a material change in the calculation of the financial
covenants, standards or terms used in this Agreement or any other Loan Document,
then the Borrower, the Agent and the Lenders agree to enter into negotiations in
order to amend such provisions of this Agreement or such Loan Document, as
applicable, so as to equitably reflect such accounting changes with the desired
result that the criteria for evaluating the Loan Parties’ financial condition
shall be the same after such accounting change as if such accounting changes had
not been made; provided, however, that the agreement of the Required Lenders to
any required amendments of such provisions shall be sufficient to bind all
Lenders.  If the Borrower and the Required Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying accounting change with respect thereto has been implemented, any
reference to GAAP contained in this Agreement or in any other Loan Document
shall, only to the extent of such accounting change, refer to GAAP, consistently
applied after giving effect to the implementation of such accounting change.  If
the Borrower and the Required Lenders cannot agree upon the required amendments
within sixty (60) days following the date of implementation of any accounting
change, then all calculations of financial covenants and other standards and
terms in this Agreement and the other Loan Documents shall continue to be
prepared, delivered and made without regard to the underlying accounting
change.  In such case, the Borrower shall, in connection with the delivery of
any financial statements, Compliance Certificate or other officer’s certificate
under this Agreement, provide a management prepared reconciliation of the
financial covenants to such financial statements in light of such accounting
changes.

 

ARTICLE 2
CREDIT FACILITY

 

2.1                               Amount and Availment Options

 

(1)                                 Upon and subject to the terms and conditions
of this Agreement, the Lenders severally agree to establish for the use of the
Borrower a credit facility (the “Credit Facility”) in the amount of up to
$125,000,000 (provided that each Lender’s obligation hereunder shall be limited
to its respective Applicable Percentage of the Credit Facility).

 

(2)                                 At the option of the Borrower, the Credit
Facility may be utilized by the Borrower by requesting that Prime Rate Advances
be made by the Lenders or by presenting orders to a Lender for acceptance as
Banker’s Acceptances or requesting that L/C’s in Canadian Dollars be issued by
the Issuing Bank.

 

(3)                                 The aggregate face amount of L/Cs
outstanding under the Credit Facility at any time shall not exceed $10,000,000.

 

2.2                               Revolving Credit Facility

 

The Credit Facility is a revolving term credit.  The principal amount of any
Advance under the Credit Facility which is repaid from time to time may, subject
to the terms of this Agreement, be reborrowed.

 

27

--------------------------------------------------------------------------------


 

2.3                               Use of the Credit Facility

 

The Credit Facility may be used for (i) warehousing of Eligible Lease
Receivables, (ii) general corporate purposes of the Borrower, including funding
of Eligible LVIP, Other Eligible Receivables and Non-Qualifying Lease
Receivables, and (iii) issuing of Letters of Credit up to $10,000,000 at any
time outstanding; provided however the Credit Facility may not be utilized to
fund (w) Acquisitions (as contemplated by clause (b) of the definition of
Permitted Acquisition), (x) loans or advances to PHH (as contemplated in Section
8.3(2)(b)), (y) Distributions to PHH (as contemplated by Section 8.3(2)(d)) or
(z) payments on account of Permitted Intercompany Loans (as contemplated by
Section 8.3(2)(d)) .

 

2.4                               Term and Repayment

 

All Obligations under the Credit Facility shall be repaid in full, and the
Credit Facility will be cancelled, on the Maturity Date.

 

2.5                               Borrowing Base Limitation

 

At no time shall the aggregate amount of Advances under the Credit Facility
(excluding Letters of Credit) exceed the then current Borrowing Base, as
reflected in the then most recent Borrowing Base Certificate delivered to the
Agent.  If, at any time, the aggregate amount of Advances outstanding under the
Credit Facility exceeds the Borrowing Base (as reflected in the then most recent
Borrowing Base Certificate delivered to the Agent) for any reason, the Borrower
shall forthwith repay to the Agent such amount as is necessary to reduce the
aggregate amount of Advances outstanding under the Credit Facility to an amount
that does not exceed the Borrowing Base.  If the Borrower is unable to
immediately pay that amount because Banker’s Acceptances have not matured, the
Borrower shall forthwith cause to be deposited with the Agent Collateral in the
amount of the excess, which shall be held by the Agent until the amount of the
excess is paid in full.

 

ARTICLE 3
TERMS APPLICABLE TO THE CREDIT FACILITY

 

3.1                               Voluntary Prepayments

 

(1)                                 The Borrower may prepay Prime Rate Advances
under the Credit Facility upon one Business Day’s prior written notice without
penalty or premium, in minimum amounts of Cdn. $500,000 and increments of
Cdn. $100,000, or in an aggregate amount that is equal to the entire balance of
the total Commitments, subject to payment of breakage funding costs and related
expenses.  No Banker’s Acceptance or BA Equivalent Loan may be paid prior to its
maturity date, but may be cash collateralized.

 

3.2                               Interest Rates, Fees and Commissions

 

(1)                                 Interest rates, Banker’s Acceptance Fees and
L/C commissions in respect of Advances under the Credit Facility and Facility
Fees will vary and be calculated based on the credit ratings by S&P, Moody’s and
Fitch for PHH’s Index Debt as follows:

 

28

--------------------------------------------------------------------------------


 

S&P/Moody’s/Fitch 
Rating 
Equivalent on 
Index Debt

 

Applicable
Margin for Prime Rate 
Advances 
(% per annum)

 

Rate for Banker’s Acceptance 
Fees and L/C Commissions 
(% per annum)

 

Facility Fees
(% per 
annum)

 

BB+/Ba1/BB+ or better

 

(Tier 1)

 

1.25

%

2.25

%

0.70

%

BB/Ba2/BB

 

(Tier 2)

 

1.50

%

2.50

%

0.75

%

BB-/Ba3/BB- or worse

 

(Tier 3)

 

1.75

%

2.75

%

0.80

%

 

In the event the S&P, Moody’s and Fitch (collectively referred to as the “Rating
Agencies”, and each, a “Rating Agency”) ratings on the PHH’s senior non-credit
enhanced unsecured long-term debt (“Index Debt”) are not equivalent to each
other, the second highest rating among S&P, Moody’s and Fitch will determine the
Facility Fee, the applicable margin and rates for Banker’s Acceptance Fees and
L/C Commissions; provided that, in the event that any two of the Rating Agencies
have equivalent ratings on the Index Debt, but the third Rating Agency’s rating
of the Index Debt differs, the Facility Fee, the applicable margin and rates for
Bankers’ Acceptance Fees and L/C Commissions shall be determined by the ratings
which are equivalent.  In the event that (a) the Index Debt is rated by (i)
Fitch and only one of S&P or Moody’s, or (ii) only one of S&P or Moody’s (for
any reason, including if S&P or Moody’s shall cease to be in the business of
rating corporate debt obligations), and not by Fitch, or (b) if the rating
system of any Rating Agency shall change, then an amendment shall be negotiated
in good faith to the references to specific ratings in the table above to
reflect such changed rating system or the unavailability of ratings from such
Rating Agency (including an amendment to provide for the substitution of an
equivalent or successor ratings agency).  In the event that the Index Debt is
(i) not rated by any Rating Agency or (ii) rated only by Fitch, then the
Facility Fee, the applicable margin and rates for Banker’s Acceptance Fees and
L/C Commissions shall be deemed to be calculated as if the lowest rating
category set forth above applied.  Any increase in the Facility Fee, the
applicable margin or rates for Banker’s Acceptance Fees or L/C Commissions
determined in accordance with the foregoing table shall become effective on the
date of announcement or publication by PHH or the applicable Rating Agency of a
reduction in such rating or, in the absence of such announcement or publication,
on the effective date of such decreased rating, or on the date of any request by
PHH to the applicable Rating Agency not to rate its Index Debt or on the date
any of such Rating Agencies announces it shall no longer rate the Index Debt. 
Any decrease in the Facility Fee, the applicable margin or rates for Banker’s
Acceptance Fees or L/C Commissions shall be effective on the date of
announcement or publication by any of such Rating Agencies of an increase in
rating or in the absence of announcement or publication on the effective date of
such increase in

 

29

--------------------------------------------------------------------------------


 

rating. In respect of fees or commissions paid in advance on outstanding L/Cs
and Banker’s Acceptances, any amounts due as a result of any increase or
decrease shall be paid in accordance with the directions given by the Agent.

 

(2)                                 All interest rates, Banker’s Acceptance
Fees, L/C commissions and Facility Fees set forth in this Section 3.2 are rates
per annum.  Interest on Prime Rate Advances under the Credit Facility shall be
the Prime Rate plus the applicable margin described in Section 3.2(1) for Prime
Rate Advances.  The rate for Banker’s Acceptance Fees for Banker’s Acceptances
under the Credit Facility shall be the applicable rate described in
Section 3.2(1) for Banker’s Acceptance Fees.  The commission for L/Cs under the
Credit Facility shall be the applicable rate described in Section 3.2(1) for L/C
commissions, subject to a minimum fee of $150.

 

(3)                                 The Borrower shall pay a fronting fee
(“Fronting Fee”) to the Issuing Bank for its own account as issuer of L/Cs, in
an amount equal to 0.25% per annum on the face amount of each L/C, payable on
issuance.  As well, customary administrative, issuance, amendment, payment and
negotiation fees shall be payable to the Issuing Bank for its account as issuer
of each L/C.

 

3.3                               Facility Fee

 

The Borrower shall pay a facility fee (“Facility Fee”) on the full amount of the
Commitment (used and unused), or if the Commitments have terminated, on the full
amount of outstanding Advances, at a rate per annum which shall vary and be
calculated based on the credit ratings by S&P, Moody’s and Fitch for Index Debt
as set out in the column in Section 3.2(1) headed “Facility Fees”.  The Facility
Fee shall be calculated daily and shall be payable quarterly in arrears on the
first Business Day of each fiscal quarter of the Borrower.  Upon final payment
of the Obligations relating to the Credit Facility, the Borrower shall also pay
any accrued but unpaid Facility Fee on the Credit Facility.

 

3.4                               Other Fees

 

The Borrower shall pay to the Agent the annual administrative fee and other fees
provided for in the Fee Letter. The processing and recordation fee payable to
the Agent by a Lender as contemplated in Section 10(b)(vi) of the Provisions is
$3500.

 

ARTICLE 4
SECURITY

 

4.1                               Security

 

(1)                                 The Security shall include the following,
all in form and substance satisfactory to the Lenders, acting reasonably, and
subject only to Permitted Encumbrances:

 

(a)                                 unconditional and unlimited guarantees of
the Obligations and the Other Secured Obligations by each of the Subsidiary
Guarantors;

 

(b)                                 the PHH Guaranty;

 

30

--------------------------------------------------------------------------------


 

(c)                                  first-ranking security over all present and
future Property of each Obligor (excluding Excluded Self-Funding Transactions,
related Equipment and proceeds thereof, to the extent such proceeds are
deposited to a separate account in accordance with Section 8.1(6)(f) or are
otherwise identifiable and traceable and constitute collateral security for the
Excluded Self-Funding Transactions), in the form of a general security agreement
(and corresponding security in any applicable jurisdiction) in favour of the
Agent;

 

(d)                                 first-ranking security over all present and
future movable and immovable Property of each Obligor (excluding Excluded
Self-Funding Transactions, related Equipment and proceeds thereof, to the extent
such proceeds are deposited to a separate account in accordance with
Section 8.1(6)(f) or are otherwise identifiable and traceable and constitute
collateral security for the Excluded Self-Funding Transactions) which has
Property inside the Province of Quebec in the form of a deed of hypothec to
secure the payment of bonds or debentures in favour of the Agent (acting as
fondé de pouvoir) creating a hypothec over all movable and immovable Property in
the Province of Quebec, together with a bond or debenture issued thereunder in
favour of the Agent in the face principal amount of $175,000,000 and a pledge
agreement relating thereto.

 

(e)                                  a first-ranking securities pledge agreement
made by each Obligor in favour of the Agent of all Equity of each other Obligor
and each Non-Guarantor Subsidiary; provided however that such pledge of Equity
in a new Obligor or Non-Guarantor Subsidiary shall not be required if it is
confirmed to the satisfaction of the Agent, acting reasonably, that (i) the
pledge of any such Equity would constitute a breach of or a default under the
laws of the jurisdiction in which the pledged entity has been created or
established, (ii) would result in material adverse tax consequences to such
pledgor or such pledged entity, or (iii) would result in the payment of material
stamping or similar taxes under the laws of the jurisdiction in which the
pledgor or pledged entity is created or established;

 

(f)                                   a first-ranking securities pledge in
favour of the Agent of all Equity of FLR LP Inc. from time to time which, in the
case of Equity issued following the Closing Date, shall be pledged to the Agent
promptly when issued; and

 

(g)                                  such other security documents granting
Encumbrances on the Property of the Obligors as the Agent may reasonably
request, and all such other agreements, documents and instruments required by
the Agent to provide the Secured Parties with continuing collateral security for
the performance by the Obligors of the Secured Obligations.

 

(2)                                 The Obligors shall give prompt written
notice to the Agent and cause each Subsidiary (other than an Excluded Subsidiary
but including each Non-Guarantor Subsidiary) which is owned, established or
acquired at any time (including in connection with a Permitted Acquisition) and
which, together with its Subsidiaries at the time of determination, has or is
expected to have or account for (i) assets constituting in excess of 5% of the
total assets of the Borrower calculated on a consolidated basis, or
(ii) revenues during any Rolling

 

31

--------------------------------------------------------------------------------


 

Period in excess of 5% of the total revenues of the Borrower for such period
calculated on a consolidated basis to, no later than 30 days following any such
determination, become a Subsidiary Guarantor, adopt this Agreement by delivering
an agreement in the form of Schedule B so as to be bound by all of the terms
applicable to Subsidiary Guarantors as if it had executed this Agreement as a
Subsidiary Guarantor, and deliver a guarantee, substantially in the form of
Schedule Q, and other security documents in favour of the Agent similar to those
delivered by the Borrower and other Subsidiary Guarantors, which shall become
part of the Security.  In addition, the applicable Obligors shall, subject to
the proviso in Section 4.1(1)(e), also deliver or cause the delivery of a pledge
in favour of the Agent of all of the Equity of each new Subsidiary Guarantor and
Non-Guarantor Subsidiary as part of the Security and cause the delivery of such
legal opinions and other supporting documents as the Agent may reasonably
require.

 

(3)                                 All Security shall, at the Borrower’s
expense, be registered, filed or recorded in all offices in such jurisdictions
as the Agent may from time to time reasonably require where such registration,
filing or recording is, in the opinion of the Agent, necessary or desirable for
the creation, perfection or preservation of the Security.

 

(4)                                 Each Obligor acknowledges that the
registration of, and documentation in respect of, the Security has been based
upon laws and regulations in effect at the date hereof in the Province of
Ontario and that such laws and regulations may change or the Agent may elect to
register some or all of the Security in other jurisdictions.  Each Obligor
agrees that the Agent shall have the right to require that such documentation
and/or registrations be amended or supplemented from time to time to reflect any
changes in such laws, whether arising as a result of statutory amendments, court
decisions or otherwise, or registration requirements of other jurisdictions, in
order to grant to the Agent on behalf of the Secured Parties the Encumbrances
intended to be created and perfected by the Security.  In addition, each Obligor
shall, from time to time, upon request of the Agent, execute and deliver all
such further instruments of hypothecation, assignment, transfer, mortgage,
pledge or charge as the Agent may reasonably request to grant the Agent on
behalf of the Secured Parties valid Encumbrances intended to be created and
perfected by the Security.  The Borrower shall promptly notify the Agent in
writing if it or any other Obligor acquires or owns any Property in any
jurisdiction other than the jurisdictions in which it or the applicable Obligor
is designated as owning Property in Schedule F, and provide the Agent with such
security and other documents (including legal opinions), as the Agent may
reasonably request for the purpose of providing security to the Agent or
registering security on such Property.

 

(5)                                 Each Secured Party irrevocably authorizes
the Agent to release any Obligor from its obligations under this Agreement or
its guarantee of the Obligations and Other Secured Obligations upon the
occurrence of the Termination Date or in connection with the release of any such
Obligor, so long as such release is otherwise permitted under the terms of this
Agreement.  Each Secured Party irrevocably authorizes the Agent to release any
Encumbrance granted to or held by or in favour of the Agent for the benefit of
the Secured Parties upon the occurrence of the Termination Date or in connection
with (i) the substitution, replacement, sale, lease, transfer or other
disposition of any Property or redemption or repurchase of any Equity subject to
the Security or (ii) the release of any

 

32

--------------------------------------------------------------------------------


 

Guarantor so long as, in either the case, such substitution, replacement, sale,
lease, transfer or other disposition or redemption, repurchase or release is
otherwise permitted under the terms of this Agreement; provided, however, that
the Agent may, prior to any such release, request that the Borrower certify in a
written notice delivered to the Agent (with such detail as the Agent may
reasonably request) that the substitution, replacement, sale, lease, transfer or
other disposition or redemption, repurchase or release is made in compliance
with the terms of the Loan Documents.

 

(6)                                 Provided no Event of Default has occurred
and is continuing, effective upon completion of an Eligible Lease Receivables
Sale or other sale permitted under Section 8.3(3)(d)(C)(iii) and receipt by the
Obligor of the sale proceeds thereof (whether or not in the form of cash), the
security interest under the Security in the assets sold shall automatically and,
without the need for any further document or action on the part of the Agent or
otherwise, be released. Without limiting the foregoing and as further evidence
of any such release, the Agent shall, and each Lender irrevocably authorizes the
Agent to, execute and deliver all such further documentation as the Borrower may
reasonably request to evidence any such release.

 

(7)                                 In the event that, based upon the
consolidated annual financial statements of the Borrower delivered at any time
by the Borrower pursuant to Section 8.2(1)(b), (i) the aggregate revenues
attributable to the Obligors for the applicable fiscal year is less than 95% of
the total annual revenues of the Borrower for such fiscal year calculated on a
consolidated basis (such deficiency being a “revenues deficiency”), or (ii) the
aggregate assets of the Obligors as at the end of such fiscal year constitute
less than 95% of the total assets of the Borrower calculated on a consolidated
basis (such deficiency being an “asset deficiency”), the Borrower shall, within
30 days of the delivery of such financial statements to the Agent, cause such
additional Non-Guarantor Subsidiaries to become Subsidiary Guarantors and
deliver the joinder agreements, guarantees, Security and other documents and
legal opinions in accordance with the provisions of Section 4.1(2), as are
necessary to eliminate each of the revenues deficiency and asset deficiency.

 

4.2                               Obligations Secured by the Security

 

(1)                                 The documents constituting the Security
shall secure the following obligations:

 

(a)                                 the Obligations and Guarantor Obligations;

 

(b)                                 the Other Secured Obligations; and

 

(c)                                  all other indebtedness, liabilities and
obligations of the Obligors to the Secured Parties under the Loan Documents,

 

which obligations, except as otherwise agreed by the Lenders among themselves,
shall rank pari passu with each other.

 

(2)                                 If the Obligations have been indefeasibly
paid and performed in full in cash and the Commitments have been terminated and
any Other Secured Obligations remain outstanding, the Other Secured Parties will
release their interest in the Security upon

 

33

--------------------------------------------------------------------------------


 

receiving Collateral to secure the Other Secured Obligations, in an amount
satisfactory to the Other Secured Parties to whom Other Secured Obligations are
owed, acting reasonably.  Each Other Secured Party, by its acceptance of the
benefit of any Security, shall be deemed to have accepted and be bound by the
provisions of this Agreement applicable to Other Secured Parties and regarding
the terms upon which the Other Secured Obligations are secured by the Security
and Security is released and discharged, and authorizes and directs the Agent to
act accordingly.

 

(3)                                 Notwithstanding the rights of Other Secured
Parties to benefit from the Security in respect of the Other Secured
Obligations, all decisions concerning the Security and the enforcement thereof
shall be made by the Lenders or the Required Lenders in accordance with this
Agreement.  No Other Secured Party holding Other Secured Obligations from time
to time shall have any additional right to influence the Security or the
enforcement thereof as a result of holding Other Secured Obligations as long as
this Agreement remains in force.  The Other Secured Obligations shall continue
to be secured by the Security or the Collateral, as the case may be,
notwithstanding the termination of this Agreement by reason of payment of the
Credit Facility or for any other reason, and all Other Secured Obligations owed
to any Other Secured Party shall continue to be secured by the Security or the
Collateral, as the case may be, after such Other Secured Party ceases to be the
Agent or a Lender or have an Affiliate which is the Agent or a Lender, until all
Other Secured Obligations have been paid in full.  After the termination of this
Agreement, decisions concerning the Security or the Collateral, as the case may
be, shall be made by the holders of Other Secured Obligations as they may
determine among themselves.

 

ARTICLE 5
DISBURSEMENT CONDITIONS

 

5.1                               Conditions Precedent to Effectiveness of
Agreement

 

The following conditions precedent must be satisfied at or before the time this
Agreement becomes effective.  Where delivery of documents is referred to, the
documents shall be delivered to the Agent for and on behalf of the Secured
Parties, and shall be in full force and effect and in form and substance
satisfactory to the Lenders, acting reasonably.

 

(1)                                 Other Debt and Encumbrances

 

(a)                                 All Debt of the Obligors which is not
Permitted Debt has been paid and performed in full and cancelled, such that the
only Debt of the Obligors that is outstanding forms part of Permitted Debt.

 

(b)                                 The Agent shall have received releases and
discharges (in registrable form where appropriate), or undertakings to release
and discharge, covering all Encumbrances affecting the Property of the Obligors
which are not Permitted Encumbrances in all applicable jurisdictions, and all
statements and acknowledgments, or an undertaking to obtain statements and
acknowledgements, that are reasonably

 

34

--------------------------------------------------------------------------------


 

required in respect of other security interests affecting the Property of any
Obligor to confirm that they are Permitted Encumbrances.

 

(c)                                  The Agent shall have received certified
copies of the Master Trust Purchase Agreement, the Trust Purchase Agreement, the
PHH Credit Agreement and PHH Intercreditor Agreement.

 

(d)                                 The Agent shall have received executed
copies of any Intercompany Subordination Agreements.

 

(e)                                  The Agent shall have received from the
Borrower and PHH each of their respective audited consolidated financial
statements for the fiscal year ended December 31, 2011 and their unaudited
consolidated financial statements for the fiscal period ended June 30, 2012.

 

(2)                                 Security and Other Documents — The Agent
shall:

 

(a)                                 have received duly executed copies of this
Agreement, the Security and the other Loan Documents, accompanied by all
consents, acknowledgments and ancillary agreements as may be reasonably required
by the Agent, all in form and substance satisfactory to the Agent and the
Lenders, acting reasonably;

 

(b)                                 have received certificates of insurance or
other evidence showing that the covenants and conditions of the Loan Documents
concerning insurance coverage are being complied with and, if requested by the
Agent, copies of all such policies; and

 

(c)                                  be satisfied that the Security has been
registered, filed or recorded in all offices in such jurisdictions as has been
required by the Agent as of the Closing Date for the creation, perfection or
preservation of the Security.

 

(3)                                 Corporate and Other Information — The Agent
shall have received:

 

(a)                                 a certificate from each of the Loan Parties
with copies of its Constating Documents, a list of its officers and directors,
with specimens of the signatures of those who are executing Loan Documents on
its behalf, and copies of the corporate proceedings taken to authorize it to
execute, deliver and perform its obligations under the Loan Documents;

 

(b)                                 copies of all consents that are required
from the directors or shareholders, as the case may be, of each Obligor,
Non-Guarantor Subsidiary and FLR LP Inc., either in connection with the pledges
of Pledged Stock or in connection with any disposition of the Pledged Stock
pursuant to the Security; and

 

(c)                                  Compliance Certificate from the Borrower
which will include confirmation of satisfaction of the conditions set forth in
Sections 5.1(1)(a) and 5.1(5)(a), and a certificate of the chief executive
officer, chief financial officer or chief accounting officer of PHH in the form
of Exhibit A to the Parent Guaranty; and

 

35

--------------------------------------------------------------------------------


 

(d)                                 a Borrowing Base Certificate for the
Borrower certified by the chief executive officer, chief financial officer or
treasurer of the Borrower (to the extent there are any Advances requested on the
Closing Date, excluding L/Cs).

 

(4)                                 Opinions — The Agent shall have received the
following favourable legal opinions, each in form and substance satisfactory to
it, acting reasonably:

 

(a)                                 the opinions of Blake Cassels & Graydon LLP,
and local counsel satisfactory to the Agent, acting reasonably, in each relevant
jurisdiction, as counsel to the Obligors in relation to, among other things, the
Obligors and the Loan Documents and such other matters as the Agent and the
Lenders may reasonably require, addressed to the Agent and the Lenders;

 

(b)                                 the opinions of in-house counsel to PHH in
relation to PHH and the Loan Documents delivered by PHH and such other matters
as the Agent and the Lenders may reasonably require, addressed to the Agent and
the Lenders; and

 

(c)                                  the opinions of Skadden, Arps, Slate,
Meagher & Flom LLP as counsel to PHH in relation to PHH, the PHH Guaranty, the
other Loan Documents and such other matters as the Agent and the Lenders may
reasonably require and that are not addressed in the opinions of in-house
counsel to PHH as referred to above, addressed to the Agent and the Lenders.

 

(5)                                 Other Matters — The following conditions
must also be satisfied:

 

(a)                                 no fact or information has become known
which would render information previously furnished to the Agent or Lenders,
taken as a whole, to be inaccurate in any material respect, and the Lenders
shall be satisfied that since 31 December 2011 there has not occurred and does
not exist a change of circumstances or event which has, or could reasonably be
expected to have, a Material Adverse Effect;

 

(b)                                 all fees and expenses payable under the Loan
Documents and the Fee Letter (including upfront fees, underwriting fees,
arrangement fees, agency fees, and reasonable legal fees and expenses of the
Lenders’ counsel) shall have been paid;

 

(c)                                  the conditions precedent shall have been
satisfied no later than September 25, 2012; and

 

(d)                                 the Agent shall have received such other
documents as the Lenders may reasonably require.

 

5.2                               Conditions Precedent to all Advances

 

The obligation of the Lenders to make any Advance (including the initial
Advance) is subject to the conditions precedent that:

 

(a)                                 no Default has occurred and is continuing on
the Drawdown Date, or would result from making the Advance;

 

36

--------------------------------------------------------------------------------


 

(b)                                 no event has occurred which has, or could
reasonably be expected to have, a Material Adverse Effect;

 

(c)                                  the Agent has received timely notice as
required under Section 6.4;

 

(d)                                 the representations and warranties set out
in Section 7.1 and under the PHH Guaranty, other than those expressly stated to
be made as of a specific date (in which case they shall be true and correct as
of the specific date), are true and correct in all material respects on the date
of the Advance as if made on and as of the date of the Advance; and

 

(e)                                  the Agent has received, either at the time
the notice of advance is received pursuant to Section 6.4 or earlier, a
Borrowing Base Certificate (in accordance with Section 8.2(1)(d)) current as at
the end of the immediately preceding month which demonstrates that aggregate
Advances (excluding Letters of Credit) outstanding after giving effect to the
requested Advance will not exceed the Borrowing Base.

 

ARTICLE 6
ADVANCES

 

6.1                               Participation of Lenders in the Credit
Facility

 

The Credit Facility is provided by all the Lenders in accordance with their
respective Applicable Percentages at their own several credit risk.

 

6.2                               Evidence of Indebtedness

 

The Obligations resulting from Prime Rate Advances made by the Lenders shall be
evidenced by records maintained by the Agent, and by each Lender concerning
those Advances it has made.  The Agent shall also maintain records of the
Obligations resulting from Advances by way of Banker’s Acceptances,
BA Equivalent Loans and L/Cs, and each Lender shall also maintain records
relating to Banker’s Acceptances that it has accepted and BA Equivalent Loans
that it has made and the Issuing Bank shall maintain records relating to the
L/Cs it has issued.  The records maintained by the Agent shall constitute, in
the absence of manifest error, prima facie evidence of the Obligations and all
details relating thereto.  The failure of the Agent or any Lender to correctly
record any such amount or date shall not, however, adversely affect the
obligation of the Borrower to pay the Obligations in accordance with this
Agreement.  The Agent shall, upon the reasonable request of a Lender or the
Borrower, provide any information contained in its records of Advances to such
Lender or the Borrower and the Agent, each Lender and the Borrower shall
cooperate in providing all information reasonably required to keep all accounts
accurate and up-to-date.

 

6.3                               Conversions

 

Subject to the other terms of this Agreement, the Borrower may from time to time
convert all or any part of the outstanding amount of any Advance into another
form of Advance permitted hereunder.

 

37

--------------------------------------------------------------------------------


 

6.4                               Notice of Advances and Payments

 

(1)                                 The Borrower shall give the Agent (or the
Issuing Bank, in the case of a request for an L/C) irrevocable written notice,
in the form of Schedule A, of any request for any Advance to it under the Credit
Facility.  The Borrower shall also give the Agent irrevocable written notice in
the same form of any payment by it (whether resulting from a repayment,
prepayment, rollover or conversion), of any Advance under the Credit Facility
and each such payment shall be for an amount no less than $100,000, or the
aggregate amount of the Advances outstanding, whichever is less.

 

(2)                                 Notice shall be given in respect of an
Advance by way of L/C at such time prior to the date of any Advance by way of
L/C as the Issuing Bank may reasonably require (but not less than three Business
Days) so that it has sufficient time to review the proposed form of L/C, notice
in respect of any acceptance of Banker’s Acceptances or payment thereof shall be
given two Business Days before such Advance or payment, and notice in respect of
any Prime Rate Advance or payment thereof shall be given one Business Day before
such Advance or payment.  Any permanent reduction of the Credit Facility shall
only be effective on three Business Days notice as required by Section 6.5.

 

(3)                                 Notices shall be given no later than
1:00 p.m. (Toronto time) on the date for notice.  Payments (other than those
being made solely from the proceeds of rollovers and conversions) must be made
prior to 1:00 p.m. (Toronto time) on the date for payment.  If a notice or
payment is not given or made by those times, it shall be deemed to have been
given or made on the next Business Day, unless all Lenders affected by the late
notice or payment agree, in their sole discretion, to accept a notice or payment
at a later time as being effective on the date it is given or made.

 

(4)                                 Without limiting Section 9 of the
Provisions, the Borrower shall indemnify the Agent and the Lenders for all costs
that they incur if the Borrower gives notice requesting an Advance or notice of
a payment and subsequently fails to complete the Advance or make the payment or
the conditions of the Advance are not satisfied before the time specified in
Section 6.7(c) on the proposed Drawdown Date.

 

6.5                               Prepayments and Reductions

 

(1)                                 Subject to giving notice required by
Section 6.4, the Borrower may from time to time repay Advances outstanding under
the Credit Facility without premium or penalty, except that Banker’s Acceptances
and BA Equivalent Loans may not be paid prior to their respective maturity
dates, but may be cash collateralized.

 

(2)                                 The Borrower may from time to time, by
giving not less than three Business Days express written notice to the Agent,
irrevocably notify the Agent of the cancellation of the Credit Facility or of
the permanent reduction of the committed amount of the Credit Facility by an
amount which shall be a minimum of $1,000,000 and a whole multiple of $100,000.
The Borrower shall have no right to any increase in the committed amount of the
Credit Facility thereafter.

 

38

--------------------------------------------------------------------------------


 

6.6                               Prime Rate Advances

 

(1)                                 Upon timely fulfilment of all applicable
conditions as set forth in this Agreement, the Agent, in accordance with the
procedures set forth in Section 6.7, will make the requested amount of a Prime
Rate Advance available to the Borrower on the Drawdown Date requested by the
Borrower by crediting the Designated Account with such amount.  Each Prime Rate
Advance shall be in an aggregate minimum amount of $1,000,000 and in a whole
multiple of $500,000.  Notwithstanding the foregoing, if the aggregate minimum
amount of any such Advance would cause the Borrower to exceed the maximum amount
of the Credit Facility, the Borrower shall be permitted to request an aggregate
amount for such an Advance that is equal to the difference between the maximum
amount of the Credit Facility and the aggregate amount of all Advances
outstanding under the Credit Facility at the time of such request.  The Borrower
shall pay interest to the Agent for the account of the Lenders at the Branch of
Account on any such Advances outstanding from time to time hereunder at the
applicable rate of interest specified in Section 3.2.

 

(2)                                 Interest on Prime Rate Advances shall be
calculated and payable monthly on each Interest Payment Date.  All interest
shall accrue from day to day and shall be payable in arrears for the actual
number of days elapsed from and including the date of Advance or the previous
date on which interest was payable, as the case may be, to but excluding the
date on which the interest is payable, both before and after maturity, default
and judgment, with interest on overdue interest at the same rate payable on
demand.

 

(3)                                 Interest calculated with reference to the
Prime Rate shall be calculated on the basis of a calendar year. Each rate of
interest which is calculated with reference to a period (the “deemed interest
period”) that is less than the actual number of days in the calendar year of
calculation is, for the purposes of the Interest Act (Canada), equivalent to a
rate based on a calendar year calculated by multiplying such rate of interest by
the actual number of days in the calendar year of calculation and dividing by
the number of days in the deemed interest period.  Interest shall be calculated
using the nominal rate of calculation, and will not be calculated using the
effective rate method of calculation or any other basis that gives effect to the
principle of deemed reinvestment of interest.

 

6.7                               Co-ordination of Prime Rate Advances

 

Each Lender shall advance its Applicable Percentage of Prime Rate Advance in
accordance with the following provisions:

 

(a)                                 the Agent shall advise each Lender of its
receipt of a notice from the Borrower pursuant to Section 6.4 on the day such
notice is received and shall, as soon as possible, advise each Lender of such
Lender’s Applicable Percentage of any Advance requested by the notice;

 

(b)                                 each Lender shall deliver its Applicable
Percentage of the Advance to the Agent no later than 11:00 a.m. (Toronto time)
on the Drawdown Date; and

 

(c)                                  unless a Lender notifies the Agent that a
condition precedent to an Advance specified in this Agreement has not been met,
the Agent shall advance to the

 

39

--------------------------------------------------------------------------------


 

Borrower the amount delivered by each Lender by crediting the Designated Account
prior to 2:00 p.m. (Toronto time) on the Drawdown Date, but if the conditions
precedent to the Advance are not met by 2:00 p.m. (Toronto time) on the Drawdown
Date, the Agent shall return the funds to the Lenders or invest them in an
overnight investment as orally instructed by each Lender until such time as the
Advance is made.

 

6.8                               Execution of Banker’s Acceptances

 

(1)                                 To facilitate the acceptance of Banker’s
Acceptances hereunder, the Borrower hereby appoints each Lender as its attorney
to sign and endorse on its behalf, as and when considered necessary by the
Lender, an appropriate number of orders in the form prescribed by that Lender.

 

(2)                                 Each Lender may, at its option, execute any
order in handwriting or by the facsimile or mechanical signature of any of its
authorized officers, and the Lenders are hereby authorized to accept or pay, as
the case may be, any order of the Borrower which purports to bear such a
signature notwithstanding that any such individual has ceased to be an
authorized officer of the Lender.  Any such order or Banker’s Acceptance shall
be as valid as if he or she were an authorized officer at the date of issue of
the order or Banker’s Acceptance.

 

(3)                                 Any order or Banker’s Acceptance signed by a
Lender as attorney for the Borrower, whether signed in handwriting or by the
facsimile or mechanical signature of an authorized officer of a Lender, may be
dealt with by the Agent or any Lender to all intents and purposes and shall bind
the Borrower as if duly signed and issued by the Borrower.

 

(4)                                 The receipt by the Agent of a request for an
Advance by way of Banker’s Acceptances shall be each Lender’s sufficient
authority to execute, and each Lender shall, subject to the terms and conditions
of this Agreement, execute orders in accordance with such request and the advice
of the Agent given pursuant to Section 6.11, and the orders so executed shall
thereupon be deemed to have been presented for acceptance.

 

6.9                               Sale of Banker’s Acceptances

 

(1)                                 It shall be the responsibility of each
Lender to arrange, in accordance with normal market practice, for the sale on
each Drawdown Date of the Banker’s Acceptances to be accepted by that Lender,
failing which the Lender shall purchase its Banker’s Acceptances.

 

(2)                                 In accordance with the procedures set forth
in Section 6.11, the Agent will make the net proceeds of the requested Advance
by way of Banker’s Acceptances received by it from the Lenders available to the
Borrower on the Drawdown Date by crediting the Designated Account with such
amount.

 

(3)                                 Notwithstanding the foregoing, if in the
determination of the Required Lenders acting reasonably a market for Banker’s
Acceptances does not exist at any time, or the Lenders cannot for other reasons,
after reasonable efforts, readily sell Banker’s Acceptances or

 

40

--------------------------------------------------------------------------------


 

perform their other obligations under this Agreement with respect to Banker’s
Acceptances, then upon at least one Business Day’s written notice by the Agent
to the Borrower, the Borrower’s right to request Advances by way of Banker’s
Acceptances shall be and remain suspended until the Agent notifies the Borrower
that any condition causing such determination no longer exists (and the Agent
shall be obligated to so notify the Borrower promptly following such
occurrence).

 

6.10                        Size and Maturity of Banker’s Acceptances and
Rollovers

 

Each Advance of Banker’s Acceptances shall be in a minimum amount of $2,000,000
and in a whole multiple of $100,000 and the maximum number of different maturity
dates for Banker’s Acceptances outstanding at any time shall not exceed 10. 
Each Banker’s Acceptance shall have a term of 1, 2, 3, 6, 9, or 12 months
(subject to availability) after the date of acceptance of the order by a Lender
(or such other period as may be consented to by the Agent from time to time),
but no Banker’s Acceptance may mature on a date which is not a Business Day or
after the Maturity Date.  Subject to terms and conditions of this Agreement, the
face amount at maturity of a Banker’s Acceptance may be renewed as a Banker’s
Acceptance (by repayment and reissue) or converted (by repayment) into another
form of Advance.

 

6.11                        Co-ordination of BA Advances

 

Each Lender shall advance its Applicable Percentage of each Advance by way of
Banker’s Acceptances in accordance with the provisions set forth below.

 

(1)                                 The Agent, promptly following receipt of a
notice from the Borrower pursuant to Section 6.4 requesting an Advance by way of
Banker’s Acceptances, shall advise each Lender of the aggregate face amount and
term(s) of the Banker’s Acceptances to be accepted by it, which term(s) shall be
identical for all Lenders.  The aggregate face amount of Banker’s Acceptances to
be accepted by a Lender shall be determined by the Agent by reference to the
respective Commitments of the Lenders, except that, if the face amount of a
Banker’s Acceptance would not be $1,000 or a whole multiple thereof, the face
amount shall be increased or reduced by the Agent in its sole discretion to the
nearest whole multiple of $1,000.

 

(2)                                 Each Lender shall transfer to the Agent at
the Branch of Account for value no later than 11:00 a.m. (Toronto time) on each
Drawdown Date immediately available Cdn. Dollars in an aggregate amount equal to
the BA Discount Proceeds of all Banker’s Acceptances accepted and sold or
purchased by the Lender on such Drawdown Date net of the applicable Banker’s
Acceptance Fee and net of the amount required to pay any of its previously
accepted Banker’s Acceptances that are maturing on the Drawdown Date or any of
its other Advances that are being converted to Banker’s Acceptances on the
Drawdown Date.

 

(3)                                 Unless a Lender notifies the Agent that a
condition precedent to an Advance specified in this Agreement has not been met,
the Agent shall advance to the Borrower the amount delivered by each Lender by
crediting the Designated Account prior to 2:00 p.m. (Toronto time) on the
Drawdown Date, but if the conditions precedent to the Advance are

 

41

--------------------------------------------------------------------------------


 

not met by 2:00 p.m. (Toronto time) on the Drawdown Date, the Agent shall return
the funds to the Lenders or invest them in an overnight investment as orally
instructed by each Lender until such time as the Advance is made.

 

(4)                                 Notwithstanding any other provision hereof,
for the purpose of determining the amount to be transferred by a Lender to the
Agent for the account of the Borrower in respect of the sale of any Banker’s
Acceptance accepted by such Lender and sold or purchased by it, the proceeds of
sale thereof shall be deemed to be an amount equal to the BA Discount Proceeds
calculated with respect thereto.  Accordingly, in respect of any particular
Banker’s Acceptance accepted by it, a Lender in addition to its entitlement to
retain the applicable Banker’s Acceptance Fee for its own account (a) shall be
entitled to retain for its own account the amount, if any, by which the actual
proceeds of sale thereof exceed the BA Discount Proceeds calculated with respect
thereto; and (b) shall be required to pay out of its own funds the amount, if
any, by which the actual proceeds of sale thereof are less than the BA Discount
Proceeds calculated with respect thereto.

 

(5)                                 Whenever the Borrower requests an Advance
that includes Banker’s Acceptances, each Lender that is not permitted by
Applicable Law or by customary market practice to accept a Banker’s Acceptance
(a “Non BA Lender”) shall, in lieu of accepting its pro rata amount of such
Banker’s Acceptances, make available to the Borrower on the Drawdown Date a
non-interest bearing loan (a “BA Equivalent Loan”) in Canadian Dollars in an
amount equal to the BA Discount Proceeds of its pro rata amount of the Banker’s
Acceptances that the Non BA Lender would have been required to accept on the
Drawdown Date if it were able to accept Banker’s Acceptances.  The BA Discount
Proceeds shall be calculated based on the BA Discount Rate applicable to a
Lender named on Schedule I to the Bank Act (Canada) plus 0.10% per annum.  Each
Non BA Lender shall also be entitled to deduct from the BA Equivalent Loan an
amount equal to the Banker’s Acceptance Fee that would have been applicable had
it been able to accept Banker’s Acceptances.  The BA Equivalent Loan shall have
a term equal to the term of the Banker’s Acceptances that the Non BA Lender
would otherwise have accepted and the Borrower shall, at the end of that term,
be obligated to pay the Non BA Lender an amount equal to the aggregate face
amount of the Banker’s Acceptances that it would otherwise have accepted.  All
provisions of this Agreement applicable to Banker’s Acceptances and Lenders that
accept Banker’s Acceptances shall apply mutatis mutandis to BA Equivalent Loans
and Non BA Lenders and, without limiting the foregoing, Advances shall include
BA Equivalent Loans.

 

6.12                        Payment of Banker’s Acceptances

 

(1)                                 The Borrower shall provide for the payment
to the Agent at the Branch of Account for the account of the applicable Lenders
of the full face amount of each Banker’s Acceptance accepted for its account on
the earlier of (a) the date of maturity of a Banker’s Acceptance; and (b) the
date on which any Obligations become due and payable pursuant to Section 9.2. 
The Lenders shall be entitled to recover interest from the Borrower at a rate of
interest per annum equal to the rate applicable to Prime Rate Advances,
compounded monthly, upon any amount payment of which has not been provided for
by the Borrower in accordance with this Section.  Interest shall be calculated

 

42

--------------------------------------------------------------------------------


 

from and including the date of maturity of each such Banker’s Acceptance up to
but excluding the date such payment, and all interest thereon, is provided for
by the Borrower, both before and after demand, default and judgment.

 

(2)                                 If the Borrower provides cash in response to
any Obligations becoming due and payable under Section 9.2, it shall be entitled
to receive interest on the cash provided in accordance with Section 11.10 as
long as the cash is held as Collateral.

 

6.13                        Deemed Advance — Banker’s Acceptances

 

Except for amounts which are paid from the proceeds of a rollover of a Banker’s
Acceptance or for which payment has otherwise been funded by the Borrower, any
amount which a Lender pays to any third party on or after the date of maturity
of a Banker’s Acceptance in satisfaction thereof or which is owing to the Lender
in respect of such a Banker’s Acceptance on or after the date of maturity of
such a Banker’s Acceptance, shall be deemed to be a Prime Rate Advance to the
Borrower under this Agreement.  Each Lender shall forthwith give notice of the
making of such a Prime Rate Advance to the Borrower and the Agent (which shall
promptly give similar notice to the other Lenders).  Interest shall be payable
on such Prime Rate Advances in accordance with the terms applicable to Prime
Rate Advances.

 

6.14                        Waiver

 

The Borrower shall not claim from a Lender any days of grace for the payment at
maturity of any Banker’s Acceptances presented and accepted by the Lender
pursuant to this Agreement.  The Borrower waives any defence to payment which
might otherwise exist if for any reason a Banker’s Acceptance shall be held by a
Lender in its own right at the maturity thereof, and the doctrine of merger
shall not apply to any Banker’s Acceptance that is at any time held by a Lender
in its own right.

 

6.15                        Degree of Care

 

Any executed orders to be used as Banker’s Acceptances shall be held in
safekeeping with the same degree of care as if they were the Lender’s own
property, and shall be kept at the place at which such orders are ordinarily
held by such Lender.

 

6.16                        Obligations Absolute

 

The obligations of the Borrower with respect to Banker’s Acceptances under this
Agreement shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following circumstances:

 

(a)                                 any lack of validity or enforceability of
any order accepted by a Lender as a Banker’s Acceptance; or

 

(b)                                 the existence of any claim, set-off, defence
or other right which the Borrower may have at any time against the holder of a
Banker’s Acceptance, a Lender or any other Person, whether in connection with
this Agreement or otherwise.

 

43

--------------------------------------------------------------------------------


 

6.17                        Shortfall on Drawdowns, Rollovers and Conversions

 

The Borrower agrees that:

 

(a)                                 the difference between the amount of an
Advance requested by the Borrower by way of Banker’s Acceptances and the actual
proceeds of the Banker’s Acceptances;

 

(b)                                 the difference between the actual proceeds
of a Banker’s Acceptance and the amount required to pay a maturing Banker’s
Acceptance, if a Banker’s Acceptance is being rolled over; and

 

(c)                                  the difference between the actual proceeds
of a Banker’s Acceptance and the amount required to repay any Advance which is
being converted to a Banker’s Acceptance;

 

shall be funded and paid by the Borrower from its own resources, by 11:00 a.m.
(Toronto time) on the day of the Advance or may be advanced as a Prime Rate
Advance under the Credit Facility if the Borrower is otherwise entitled to an
Advance under the Credit Facility.

 

6.18                        Issuance and Maturity of L/Cs

 

(1)                                 All L/Cs shall be issued by the Issuing Bank
in accordance with its customary practice, in form and substance satisfactory to
the Issuing Bank, and the Borrower shall execute all such indemnity and/or
reimbursement agreements in connection therewith as the Issuing Bank customarily
requires, in form and substance satisfactory to the Issuing Bank.

 

(2)                                 A request for an Advance by way of L/C shall
be made by the Borrower in accordance with Section 6.4.  A request shall include
the details of the L/C to be issued.  The Issuing Bank shall promptly notify the
Borrower of any comment concerning the form of the L/C requested by the Borrower
and shall, if the Borrower is otherwise entitled to an Advance, issue the L/C to
the Borrower at the Branch of Account on the Drawdown Date or as soon thereafter
as the Issuing Bank is satisfied with the form of L/C to be issued.

 

(3)                                 Each L/C issued under this Agreement shall
have a term which is not more than one year after its issuance date or renewal
date, provided however, that in respect of any L/C that has a maturity date that
extends beyond the Maturity Date, the Borrower shall post Collateral with the
Issuing Bank on or prior to the issuance or renewal of the applicable L/C equal
to the full face amount of the outstanding L/C.  An L/C may be renewed by the
Borrower subject to complying with the terms of this Agreement applicable to an
Advance by way of L/C.

 

6.19                        Payment of L/C Commissions and Fronting Fees

 

(1)                                 Payment of L/C commissions shall be made to
the Agent.  L/C commissions shall be calculated at the rate specified in
Section 3.2 on the face amount of each L/C for the duration of its term on the
basis of the actual number of days to elapse from and including the date of
issuance or renewal by the Issuing Bank to but not including the

 

44

--------------------------------------------------------------------------------


 

expiry date of the L/C.  L/C commissions shall be calculated on the basis of a
365- or 366-day year, as the case may be.  L/C commissions shall be payable
quarterly in arrears on the last Business Day of each fiscal quarter of the
Borrower, or if earlier, the earlier of (i) the expiry date of the L/C, (ii) the
date on which the Issuing Bank makes a payment to the beneficiary of the L/C,
(iii) the date on which any Obligations become due and payable pursuant to
Section 9.2, and (iv) the Maturity Date.

 

(2)                                 Payment of Fronting Fees shall be made to
the Issuing Bank at the branch where an applicable L/C is issued.  The Fronting
Fee in relation to any L/C shall be calculated on the basis of the actual number
of days to elapse from and including the date of issuance or renewal, as
applicable, of the L/C to but excluding its expiry date calculated on the basis
of a year of 365 or 366 days, as applicable, and shall be paid to the Issuing
Bank on the date of issuance or renewal of such L/C and shall be non-refundable
in whole or in part.

 

6.20                        Payment of L/Cs and Participation by Lenders in L/Cs

 

(1)                                 Each Lender shall be deemed to have
purchased, without recourse, a participation from the Issuing Bank in each L/C
issued by the Issuing Bank, in each case in an amount equal to such Lender’s
Applicable Percentage of each such L/C.  Without limiting the scope and nature
of each Lender’s participation in each L/C issued by the Issuing Bank, to the
extent that the Issuing Bank has not been reimbursed by the Borrower for any
amount required to be disbursed by the Issuing Bank under or in connection with
an L/C, each Lender shall pay to the Issuing Bank its Applicable Percentage of
such unreimbursed amount.  In the event that the Issuing Bank is required to
disburse an amount under an L/C, the Issuing Bank shall notify the Agent who
shall in turn, as soon as possible, notify the Lenders and each Lender shall
forthwith deliver its Applicable Percentage of the amount of the payment by the
Issuing Bank to the Agent who will forthwith deliver all such amounts received
from the Lenders to the Issuing Bank.  The obligation of each Lender to so
reimburse the Issuing Bank shall be absolute and unconditional as a primary
obligor and not as a surety and shall not be affected by the occurrence of a
Default, an order or judgment restricting payment by the Issuing Bank in
accordance with the L/C or extending the Issuing Bank’s liability under an L/C
beyond the expiration date stated therein or any other occurrence or event of
any nature or kind.  Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Bank for all
amounts arising under or in connection with any L/C, together with interest as
provided for in this Agreement.  Each Lender that has reimbursed the Issuing
Bank pursuant to this Section for its Applicable Percentage of any payment made
by the Issuing Bank under an L/C shall thereupon acquire a participation, to the
extent of such reimbursement, in the claim of the Issuing Bank against the
Borrower in respect of amounts owing under or in connection with such L/C.  In
the event that a Lender fails to reimburse the Issuing Bank under the terms
provided in this Section, the Issuing Bank shall also be entitled to recover
from such Lender interest on such amount, from and including the date on which
such Lender was required to provide payment to but excluding the date such
payment is provided for by such Lender at the rate of interest per annum which
would otherwise be applicable at such time to Prime Rate Advances, compounded
monthly, both before and after demand, default and judgment.

 

45

--------------------------------------------------------------------------------


 

(2)                                 The Borrower shall provide for the payment
to the Issuing Bank (or provide Collateral, in the case of clauses (b) and (c)),
of the full face amount of each L/C (or the amount actually paid in the case of
a partial payment) on the earlier of (a) the date on which the Issuing Bank
makes a payment to the beneficiary of an L/C; (b) the date on which any
Obligations become due and payable pursuant to Section 9.2; and (c) the Maturity
Date.  The Issuing Bank shall be entitled to recover interest from the Borrower
at a rate of interest per annum equal to the rate applicable to Prime Rate
Advances, compounded monthly, upon any amount payment of which has not been
provided for by the Borrower in accordance with this Section.  Interest shall be
calculated from and including the date on which the Issuing Bank makes a payment
to the beneficiary of an L/C, up to but excluding the date such payment, and all
interest thereon, is provided for by the Borrower, both before and after demand,
default and judgment.

 

(3)                                 The obligation of the Borrower to reimburse
the Issuing Bank, for a payment to a beneficiary of an L/C shall be absolute and
unconditional (without prejudice to the Borrower’s right, after reimbursing the
Issuing Bank, to claim damages from the Issuing Bank for matters arising from
the Issuing Bank’s wilful misconduct or gross negligence), and shall not be
reduced or limited by any demand or other request for payment of an L/C (a
“Demand”) paid or acted upon in good faith and in conformity with laws,
regulations or customs applicable thereto being invalid, insufficient,
fraudulent or forged, nor shall the Borrower’s obligation be subject to any
defence or be affected by any right of set-off, counter-claim or recoupment
which the Borrower may now or hereafter have against the beneficiary, the Agent,
the Issuing Bank, any other Lender or any other person for any reason
whatsoever, including the fact that the Issuing Bank paid a Demand or Demands
(if applicable) aggregating up to the amount of the L/C notwithstanding any
contrary instructions from the Borrower to the Agent or the Issuing Bank or the
occurrence of any event including, but not limited to, the commencement of legal
proceedings to prohibit payment by the Issuing Bank of a Demand.  Any action,
inaction or omission taken or suffered by the Agent or the Issuing Bank under or
in connection with an L/C or any Demand, if in good faith and in conformity with
laws, regulations or customs applicable thereto shall be binding on the Borrower
and shall not place the Agent or the Issuing Bank under any resulting liability
to the Borrower.  Without limiting the generality of the foregoing, the Issuing
Bank may receive, accept, or pay as complying with the terms of the L/C, any
Demand otherwise in order which may be signed by, or issued to, any
administrator, executor, trustee in bankruptcy, receiver or other person or
entity acting as the representative or in place of, the beneficiary.

 

(4)                                 If the Borrower provides cash in response to
any Obligations becoming due and payable under Section 9.2, it shall be entitled
to receive interest on the cash provided in accordance with Section 11.10 as
long as the cash is held as Collateral.

 

(5)                                 If at any time when an Event of Default
shall have occurred and be continuing, any Letters of Credit shall remain
outstanding, then either the applicable Issuing Bank or the Required Lenders
may, at their option, require the Borrower or any applicable Subsidiary of the
Borrower to deposit cash or Cash Equivalents in a Cash Collateral Account in an
amount equal to 103% of the L/C Exposure as of such date or to furnish other
security acceptable to the Agent and the applicable Issuing Bank. Any amounts so
delivered

 

46

--------------------------------------------------------------------------------


 

pursuant to the preceding sentence shall be applied to reimburse the applicable
Issuing Bank for the amount of any drawings honoured under Letters of Credit
issued by it; provided, however, that if on the Termination Date, no Event of
Default is then continuing, the Agent shall return all of such collateral
relating to such deposit to the Borrower or such Subsidiary of the Borrower if
requested by it.

 

6.21                        Deemed Advance — L/Cs

 

Except for amounts which have been funded by the Borrower, any amount which the
Issuing Bank pays to any third party in respect of an L/C in satisfaction or
partial satisfaction thereof shall also be deemed to be a Prime Rate Advance
under the Credit Facility.  Interest shall be payable on such Advances in
accordance with the terms applicable to such Advances.

 

6.22                        Failure of Lender to Fund

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 the Agent shall forthwith give notice to the
Borrower and the other Lenders and give notice to the other Lenders that any
Lender may make available to the Agent all or any portion of the Defaulting
Lender’s Applicable Percentage of any requested Advance (but in no way shall any
other Lender or the Agent be obliged to do so) in the place of the Defaulting
Lender.  If more than one Lender gives notice that it is prepared to make funds
available in the place of a Defaulting Lender in such circumstances and the
aggregate of the funds which such Lenders (herein collectively called the
“Contributing Lenders” and individually called the “Contributing Lender”) are
prepared to make available exceeds the amount of the Advance which the
Defaulting Lender failed to make, then each Contributing Lender shall be deemed
to have given notice that it is prepared to make available its Applicable
Percentage of such Advance based on the Contributing Lenders’ relative
commitments to advance in such circumstances.  If any Contributing Lender makes
funds available in the place of a Defaulting Lender in such circumstances, then
the Defaulting Lender shall pay to any Contributing Lender making the funds
available in its place, forthwith on demand, any amount advanced on its behalf
together with interest thereon at the rate applicable to such Advance from the
date of advance to the date of payment, against payment by the Contributing
Lender making the funds available of all interest received in respect of the
Advance from the Borrower.  The failure of any Lender to make available to the
Agent its Applicable Percentage of any Advance as required herein shall not
relieve any other Lender of its obligations to make available to the Agent its
Applicable Percentage of any Advance as required herein;

 

(b)                                 the Facility Fees pursuant to Section 3.2
shall cease to accrue on the unfunded Commitment of such Defaulting Lender;

 

47

--------------------------------------------------------------------------------


 

(c)                                  the Commitment of such Defaulting Lender
and its Advances and L/C Exposure, shall not be included in determining whether
all Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 10.2(2) or
10.2(3)), provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender; and provided further, that no waiver, amendment or
modification of this Agreement shall increase or extend the Commitment of any
Defaulting Lender or decrease the interest rate or fees payable to any
Defaulting Lender without the consent of such Defaulting Lender.

 

(d)                                 if any L/C Exposure exists at the time a
Lender is a Defaulting Lender then:

 

(i)                                     if no Default then exists, all or any
part of the L/C Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Advances plus such Defaulting Lender’s L/C Exposure does not exceed the total of
all non-Defaulting Lenders’ Commitments and each such Lender’s Commitment is not
exceeded;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially be effected, the Borrower shall within
one Business Day following notice by the Agent cash collateralize for the
benefit of the Issuing Bank only its obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 6.20(5) for so long as such L/C Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s L/C Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 6.21 with respect to such Defaulting Lender’s L/C Exposure
during the period such Defaulting Lender’s L/C Exposure is cash collateralized;

 

(iv)                              if the L/C Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the Facility Fees and
L/C Commissions payable to the Lenders pursuant to Section 3.2 and Section 6.21
shall be adjusted in accordance with such non-Defaulting Lenders’ Applicable
Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s L/C Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then all Facility Fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting

 

48

--------------------------------------------------------------------------------


 

Lender’s Commitment that was utilized by such L/C Exposure) and L/C Commissions
payable under Section 6.21 with respect to such Defaulting Lender’s L/C Exposure
shall be payable to the Issuing Bank until such L/C Exposure is reallocated
and/or cash collateralized; and

 

(e)                                  So long as such Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, extend, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with clause (d)
above (and such Defaulting Lender shall not participate therein).

 

If (i) a Defaulting Lender Insolvency Event with respect to a Lender Parent of
any Lender shall occur following the date hereof and for so long as such event
shall continue or (ii) the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, extend, amend or increase any Letter of Credit, unless the
Issuing Bank shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Issuing Bank to defease any risk to it in respect of
such Lender hereunder.

 

In the event that the Agent, the Borrower and the Issuing Bank each reasonably
determines that a Defaulting Lender has adequately remedied all matters that
cause such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Advances of the
other Lenders as the Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

 

6.23                        Payments by the Borrower

 

(1)                                 Except as otherwise provided herein, all
payments made by or on behalf of the Borrower pursuant to this Agreement shall
be made to and received by the Agent and shall be distributed by the Agent to
the Lenders as soon as possible upon receipt by the Agent.  Except as required
to make payments in respect of the Other Secured Obligations or as otherwise
provided in this Agreement (including but not limited to Sections 6.22 and
6.24), the Agent shall distribute:

 

(a)                                 payments of interest in accordance with each
Lender’s Applicable Percentage of the Credit Facility;

 

(b)                                 payments of Facility Fees in accordance with
each Lender’s Applicable Percentage of the Credit Facility;

 

(c)                                  repayments of principal in accordance with
each Lender’s Applicable Percentage of the Credit Facility, provided however
that the Agent may adjust a Lender’s allocation to the closest multiple of
$1,000; and

 

49

--------------------------------------------------------------------------------


 

(d)                                 all other payments received by the Agent
including amounts received upon the realization of Security in accordance with
each Lender’s Applicable Percentage of the Credit Facility provided, however,
that with respect to proceeds of realization, no Lender shall receive an amount
in excess of the amounts owing to it in respect of the Obligations.

 

(2)                                 All payments made by or on behalf of the
Borrower pursuant to this Agreement with respect to any L/C shall be made to and
received by the Agent.  Subject to Sections 6.22 and 6.24, the Agent shall
distribute all payments received by it with respect to any L/C as follows:

 

(a)                                 if the amount received by the Agent is an
amount reimbursing the Issuing Bank for amounts paid by the Issuing Bank,
payment shall be made to the Issuing Bank, to the extent that the Issuing Bank
has not been previously reimbursed by the Borrower or the Lenders or otherwise
as provided for herein, and to the extent that the Issuing Bank has been
previously reimbursed by the Lenders, to such Lenders in accordance with each
Lender’s Applicable Percentage of the Credit Facility;

 

(b)                                 if the amount received by the Agent is an
amount in respect of an L/C Commission or the Fronting Fee:

 

(i)                                     payment shall be made firstly to the
Issuing Bank of an amount in respect of the Fronting Fee to the extent not
already received, and

 

(ii)                                  payment shall be made thereafter to each
Lender of its Applicable Percentage of the amount of the L/C Commission
received.

 

(3)                                 If the Agent does not distribute a Lender’s
share of a payment made by the Borrower to that Lender for value on the day that
payment is made or deemed to have been made to the Agent, the Agent shall pay to
the Lender on demand an amount equal to the product of (i) the Interbank
Reference Rate per annum multiplied by (ii) the Lender’s share of the amount
received by the Agent from the Borrower and not so distributed, multiplied by
(iii) a fraction, the numerator of which is the number of days that have elapsed
from and including the date of receipt of the payment by the Agent to but
excluding the date on which the payment is made by the Agent to such Lender and
the denominator of which is the number of days in the calendar year in which the
same is to be ascertained.

 

6.24                        Payments by Agent

 

For greater certainty, the following provisions shall apply to any and all
payments made by the Agent to the Lenders hereunder:

 

(1)                                 the Agent shall be under no obligation to
make any payment (whether in respect of principal, interest, fees or otherwise)
to any Lender until an amount in respect of such payment has been received by
the Agent from the Borrower;

 

50

--------------------------------------------------------------------------------


 

(2)                                 if the Agent receives less than the full
amount of any payment of principal, interest, fees or other amount owing by the
Borrower under this Agreement, the Agent shall have no obligation to remit to
each Lender any amount other than such Lender’s Applicable Percentage of that
amount which is the amount actually received by the Agent;

 

(3)                                 if any Lender advances more or less than its
Applicable Percentage of the Credit Facility, such Lender’s entitlement to such
payment shall be increased or reduced, as the case may be, in proportion to the
amount actually advanced by such Lender;

 

(4)                                 if a Lender’s Applicable Percentage of an
Advance has been advanced, or a Lender’s Commitment has been outstanding, for
less than the full period to which any payment (other than a payment of
principal) by the Borrower relates, such Lender’s entitlement to such payment
shall be reduced in proportion to the length of time such Lender’s Applicable
Percentage of the Credit Facility or such Lender’s Commitment, as the case may
be, has actually been outstanding;

 

(5)                                 the Agent acting reasonably and in good
faith shall, after consultation with the Lenders in the case of any dispute,
determine in all cases the amount of all payments to which each Lender is
entitled and such determination shall, in the absence of manifest error, be
binding and conclusive; and

 

(6)                                 upon request, the Agent shall deliver a
statement detailing any of the payments to the Lenders referred to herein.

 

6.25                        Prohibited Rates of Interest

 

It is the intention of the parties to comply with applicable usury laws now or
hereafter enacted.  Accordingly, notwithstanding any other provisions of this
Agreement or any other Loan Document, in no event shall any Loan Document
require the payment or permit the collection of interest or other amounts in an
amount or at a rate in excess of the amount or rate that is permitted by-law or
in an amount or at a rate that would result in the receipt by the Lenders or the
Agent of interest at a criminal rate, as the terms “interest” and “criminal
rate” are defined under the Criminal Code (Canada).  Where more than one such
law is applicable to any Obligor, such Obligor shall not be obliged to make
payment in an amount or at a rate higher than the lowest amount or rate
permitted by such laws.  If from any circumstances whatever, fulfilment of any
provision of any Loan Document shall involve transcending the limit of validity
prescribed by Applicable Law for the collection or charging of interest, the
obligation to be fulfilled shall be reduced to the limit of such validity, and
if from any such circumstances the Agent or the Lenders shall ever receive
anything of value as interest or deemed interest under any Loan Document in an
amount that would exceed the highest lawful rate of interest permitted by
Applicable Law, such amount that would be excessive interest shall be applied to
the reduction of the principal amount of the Credit Facility, and not to the
payment of interest, or if such excessive interest exceeds the unpaid principal
balance of the Credit Facility, the amount exceeding the unpaid balance shall be
refunded to the Borrower.  In determining whether or not the interest paid or
payable under any specified contingency exceeds the highest lawful rate, the
Obligors, the Agent and the Lenders shall, to the maximum extent permitted by
Applicable Law (a) characterize any non-principal payment as an expense, fee or
premium rather than as interest;

 

51

--------------------------------------------------------------------------------


 

(b) exclude voluntary prepayments and the effects thereof; (c) amortize,
prorate, allocate and spread the total amount of interest throughout the term of
such indebtedness so that interest thereon does not exceed the maximum amount
permitted by Applicable Law; or (d) allocate interest between portions of such
indebtedness to the end that no such portion shall bear interest at a rate
greater than that permitted by Applicable Law.  For the purposes of the
application of the Criminal Code (Canada), the effective annual rate of interest
shall be determined in accordance with generally accepted actuarial practices
and principles and in the event of any dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Agent shall be conclusive for
the purpose of such determination.

 

ARTICLE 7
REPRESENTATIONS AND WARRANTIES

 

7.1                               Representations and Warranties

 

Each of the Obligors represents and warrants to the Lenders as follows, in each
case with respect to itself:

 

(1)                                 Corporate Matters

 

(a)                                 It is a duly incorporated, amalgamated or
continued and validly existing corporation and has the corporate power and
authority to enter into and perform its obligations under any Loan Document to
which it is a party, to own or lease its Property and to carry on its business
as presently conducted.

 

(b)                                 It is qualified to carry on business in all
jurisdictions in which the Property owned or leased by it or the nature of the
activities carried on by it makes such qualification necessary, except to the
extent that the non-qualification does not and could not reasonably be expected
to have a Material Adverse Effect.

 

(c)                                  It has all Permits required to own its
Property and to carry on the business in which it is engaged and all such
Permits are in good standing, except to the extent that the absence of Permits
or lack of good standing of Permits does not and could not reasonably be
expected to have a Material Adverse Effect.

 

(d)                                 The entering into and the performance by it
of the Loan Documents to which it is a party (i) have been duly authorized by
all necessary corporate or other action on its part; (ii) do not, did not and
will not violate its Constating Documents or any Applicable Law; (iii) do not,
did not and will not result in a breach of or constitute (with the giving of
notice, the lapse of time or both) a default under or require a consent (which
has not been obtained) under (A) any Material Contract to which it is a party or
by which it or its Property is bound or (B) any Material Permit to which it is a
party or by which it or its Property is bound; and (iv) do not, did not and will
not result in the creation of any Encumbrance on any of its Property, other than
pursuant to the Security and will not require it to create any Encumbrance on
any of its Property other than pursuant to the Security and do not and did not
result in the forfeiture of any of its Property.

 

52

--------------------------------------------------------------------------------


 

(e)                                  It is not in violation of any term of its
Constating Documents and is not in violation of any Applicable Law, Permit or
Contract, the violation of which has or could reasonably be expected to have a
Material Adverse Effect.

 

(2)                                 Loan Documents, etc.

 

(a)                                 The Loan Documents to which it is a party
have been duly executed and delivered by it (or on its behalf) and constitute
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, subject to the availability of equitable remedies and
the effect of bankruptcy, insolvency and other laws of general application
limiting the enforceability of creditors’ rights generally and to the fact that
equitable remedies, including specific performance and injunctive relief, are
discretionary and may not be ordered in respect of certain defaults.

 

(b)                                 No Default has occurred and is continuing.

 

(c)                                  No authorization or approval or other
action by, and no notice to or registration, filing or recording with, and no
payment of stamp tax or similar tax to, any Governmental Authority or other
Person (other than those that have been, or on the Closing Date will be, duly
obtained or made and which are, or on the Closing Date will be, in full force
and effect) is required for the due execution, delivery or performance by any
Loan Party of any Loan Document to which it is a party or to ensure the
legality, validity, enforceability or admissibility in evidence of the Loan
Documents.

 

(3)                                 Litigation, Financial Statements and Other
Matters

 

(a)                                 As of the Closing Date, there are no
actions, suits, arbitration or administrative proceedings by or before any
Governmental Authority or arbitrator outstanding or, to their knowledge after
having made reasonable inquiry, pending or threatened, against it which, if
determined adversely, in any such case, have or could reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 The historical consolidated financial
statements (for greater certainty, excluding projections) of the Borrower which
have been furnished to the Agent and the Lenders, or any of them, in connection
with this Agreement are complete and fairly present in all material respects the
financial position of the Borrower on a consolidated basis as of the dates and
for the periods referred to therein and have been prepared in accordance with
GAAP except that, in the case of quarterly financial statements, notes to the
statements and normal year-end audit adjustments required by GAAP are not
included.

 

(c)                                  All projections and other forecasts,
budgets, pro formas and business plans provided by the Borrower to the Agent and
the Lenders, or any of them, under or in connection with this Agreement, were
prepared in good faith based on assumptions which, at the time of preparation
thereof, were believed to be reasonable and, in the case of the Financial
Projections most recently provided,

 

53

--------------------------------------------------------------------------------


 

are believed to be reasonable estimates of the prospects of the businesses
referred to therein.

 

(d)                                 As of the Closing Date, it has no material
liabilities (contingent or other) or other obligations of the type required to
be included in the consolidated financial statements of the Borrower in
accordance with GAAP which are not fully included in the audited financial
statements of the Borrower for its fiscal year ending 31 December 2011 or the
Borrower’s quarterly consolidated financial statements for its fiscal quarter
ended 30 June 2012 provided to the Agent and the Lenders, other than liabilities
and obligations incurred since the date of such statements in the ordinary
course of business, none of which has a Material Adverse Effect.

 

(e)                                  It has no Debt that is not a Permitted
Debt.

 

(4)                                 Business, Property, Capital Stock and
Material Contracts

 

(a)                                 Schedule F fully and fairly describes, as of
the Closing Date, the ownership of all of its issued and outstanding Capital
Stock and of Capital Stock that it owns in other Obligors, Excluded Subsidiaries
and Non-Guarantor Subsidiaries and other Persons whose results are included in
the consolidated financial statements of the Borrower, the nature of the
business that it carries on, the locations of its head office (and chief
executive office, if different) and the jurisdictions in which its freehold (or
fee as the case may be) and leasehold real property and other Property (other
than goods that are of a type that are normally used in more than one
jurisdiction and are equipment or inventory leased or held for lease by the
Obligor to others) is located.  Except as set out in Schedule F, as of the
Closing Date, it does not have any Subsidiaries, is not a partner in any
partnership (general or limited) and is not a co-venturer in any joint venture.

 

(b)                                 The Pledged Stock issued by it, each
Non-Guarantor Subsidiary and FLR LP Inc. is validly issued as fully paid and
non-assessable Capital Stock.

 

(c)                                  The consents of its shareholders or
directors or the shareholders or the directors of the Non-Guarantor
Subsidiaries, as the case may be, that are delivered at or prior to the time
that the Pledged Stock becomes part of the Security are the only consents that
are necessary or desirable in connection with the pledges of the Pledged Stock
as part of the Security (including the enforcement of the pledges), and will be
kept in full force and effect as long as they remain necessary or desirable.

 

(d)                                 It owns or is licensed or otherwise has the
right to use all Material Intellectual Property that is necessary for the
operation of its business, to its knowledge, without conflict with the rights of
any other Person or other than for such conflicts as could not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, except for
registered business names and as set out in Schedule G, none of the Obligors has
any Material Intellectual Property.

 

54

--------------------------------------------------------------------------------


 

(e)                                  It maintains insurance coverage that
satisfies Section 8.1(3) of this Agreement regarding insurance coverage.

 

(f)                                   It has (i) good title to all personal or
moveable Property, and (ii) good and marketable title to all real or immoveable
Property or leasehold interests therein owned or leased by it, in each case free
and clear from any Encumbrance, other than any Permitted Encumbrances, and as of
the Closing Date no Person has any agreement with it or right to acquire an
interest in any such Property other than any Account Debtor Options.

 

(g)                                  No event or circumstance has occurred since
the date of the last consolidated financial statements of the Borrower delivered
to the Agent pursuant to Section 8.2(1) which has, or could reasonably be
expected to have, a Material Adverse Effect.

 

(h)                                 The complete and accurate organization
structure of the Loan Parties, Non-Guarantor Subsidiaries and Excluded
Subsidiaries as of the Closing Date is set forth on Schedule H.

 

(i)                                     As of the Closing Date, Schedule L
annexed hereto fully and accurately describes:

 

(i)                                   in Part I thereof all loans, advances and
investments of any kind made by any Obligor to or in another Related Party
(which is not an Obligor) and all debts, liabilities and obligations of any kind
owing or remaining unpaid by any Obligor to another Related Party (which is not
an Obligor) in respect of loans, advances or other investments made;

 

(ii)                                in Part II thereof all Related Party Debt
not included in (i); and

 

(iii)                             in Part III thereof all other material
Contracts, transactions or arrangements between or among an Obligor and any
other Affiliate, Related Party or other Person with whom such Obligor does not
deal at arm’s length within the meaning of the Income Tax Act (Canada) (other
than another Obligor).

 

(j)                                    As of the Closing Date, it is not a party
to or bound by or subject to any Material Contract except as disclosed in
Schedule I.

 

(k)                                 As of the Closing Date, it is not a party to
any Client Self-Funded Leases other than the Excluded Self-Funding Transactions
listed in Schedule N.

 

(5)                                 Environmental Matters

 

Except as disclosed in Schedule M annexed hereto, it and each of the
Non-Guarantor Subsidiaries and all of their respective Property and operations
are in full compliance in all material respects with all Environmental Laws.

 

55

--------------------------------------------------------------------------------


 

(6)                                 Taxes and Withholdings

 

(a)                                 It has (i) duly filed on a timely basis all
material tax returns, elections and reports required to be filed by it under
Applicable Law and has paid, collected and remitted all material Taxes due and
payable, collectible or remittable by it under Applicable Law, unless being
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside; and (ii) made adequate provision for material
Taxes payable by it under Applicable Law for the current period and any previous
period for which tax returns are not yet required to be filed and, except as
disclosed in writing to the Agent from time to time, there are no actions,
proceedings or claims pending or, to its knowledge, threatened, against it in
respect of material Taxes (it being agreed that, for purposes of this paragraph,
the amount of a Tax is material if it equals or exceeds Cdn. $500,000 or the
equivalent thereof in another currency).

 

(b)                                 It has (i) withheld from each payment made
to any of its past or present employees, officers, directors, trustees, agents
and/or beneficiaries, as the case may be, and to any non-resident of the country
in which it is resident, the amount of all material Taxes and other deductions
required under Applicable Law to be withheld therefrom and has paid the same to
the proper tax or other receiving officers within the time required under any
applicable legislation, unless being contested in good faith by appropriate
proceedings and in respect of which adequate reserves have been established and
set aside; and (ii) collected and remitted to the appropriate tax authority when
required under Applicable Law to do so all material amounts collectible and
remittable in respect of goods and services tax and similar provincial Taxes,
and has paid all such material amounts payable by it under Applicable Law on
account of sales Taxes including goods and services and value-added taxes (it
being agreed that, for purposes of this paragraph, the amount of a Tax is
material if it equals or exceeds Cdn. $500,000 or the equivalent thereof in
another currency).

 

(7)                                 Pension and Welfare Plans

 

(a)                                 During the twelve consecutive month period
before the date of this Agreement and before the date of any Advance hereunder
(i) no steps have been taken to terminate or wind-up any Pension Plan that is a
registered pension plan (wholly or in part), which could reasonably be expected
to result in any Obligor making contributions (including special payments) to
the Pension Plan in any twelve-month period in excess of 115% of the
contributions that were scheduled to be made in the prior twelve consecutive
month period; (ii) no failure to remit a contribution in accordance with the
terms of any Pension Plan or pension benefits legislation has occurred with
respect to any Pension Plan sufficient to give rise to a deemed trust, lien or
charge under any pension benefits legislation of any jurisdiction that,
individually or in the aggregate would or could reasonably be expected to have a
Material Adverse Effect; (iii) no condition exists and no event or transaction
has occurred with respect to any Pension Plan which could reasonably be expected
to result in the incurrence by any Obligor of any fines or

 

56

--------------------------------------------------------------------------------


 

penalties in excess of $50,000; and (iv) except as disclosed in the financial
statements required to be provided pursuant to this Agreement or as otherwise
disclosed in writing from time to time to the Agent, none of the Obligors has
any contingent liability with respect to any post-retirement benefit under a
Welfare Plan that, individually or in the aggregate would or could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Each Pension Plan is and has been
established, registered (where required), funded, invested and administered in
compliance with its terms and all Applicable Laws and (i) all contributions or
premiums (including employee contributions or premiums made by authorized
payroll deductions or other withholdings) required to be made to the appropriate
funding agent in accordance with all Applicable Laws and the terms of each
Pension Plan or Welfare Plan have been made in accordance with all Applicable
Laws and the terms of each Pension Plan or Welfare Plan; (ii) there have been no
withdrawals, applications, payments or transfers of assets from any Pension Plan
or Welfare Plan or the trusts or other funding media relating thereto which have
not been made or done in accordance with Applicable Laws; (iii) any
contributions required to be made to any Pension Plan that is a registered
pension plan as a result of the most recent actuarial report filed with respect
to such Pension Plan showing that such Pension Plan was not fully funded on a
going concern and solvency basis have, to the extent provided for in the Income
Tax Act (Canada) and in accordance with the terms of such Pension Plan and the
requirements of Applicable Laws and applicable regulatory authorities, been
made, and (iv) to its knowledge, no event has occurred and no condition exists
with respect to any Pension Plan that has resulted or could reasonably be
expected to result in any Pension Plan having its registration revoked or
refused for the purposes of any Applicable Law or being placed under the
administration of any relevant pension benefits regulatory authority or any
Obligor being required to pay any taxes or penalties under any Applicable Law,
except for any action, omission, event or other circumstance contemplated in
clauses (i) through (iv) above that, individually or in the aggregate, would not
and could not reasonably be expected to have a Material Adverse Effect.

 

(8)                                 Solvency

 

The Borrower and its Subsidiaries, taken as a whole, are, and after giving
effect to the incurrence of all Debt and obligations being incurred in
connection herewith on the date this representation is being made (or deemed to
be made) will be, Solvent.

 

7.2                               Survival of Representations and Warranties

 

The representations and warranties made in this Agreement shall survive the
execution of this Agreement and all other Loan Documents, and unless expressly
stated to be made as of a specific date, shall be deemed to be repeated and made
as of the date of each Advance (including any deemed Advance) with the same
force and effect as if made on and as of each such date. The Lenders shall be
deemed to have relied upon such representations and warranties at each such

 

57

--------------------------------------------------------------------------------


 

time as a condition of making an Advance hereunder or continuing to extend the
Credit Facility hereunder.

 

ARTICLE 8
COVENANTS

 

8.1                               Positive Covenants

 

During the term of this Agreement, each Obligor shall perform the covenants
specified below and the Borrower shall cause each other Obligor to perform the
covenants specified below:

 

(1)                                 Payments and Operation of Business

 

(a)                                 It shall duly and punctually pay and perform
its indebtedness, liabilities and obligations hereunder and under the other Loan
Documents at the times and places and in the manner required by the terms hereof
and thereof, and satisfy its other obligations hereunder and thereunder as
required in the ordinary course.

 

(b)                                 It shall (i) except in connection with a
reorganization permitted in Section 8.3(4)(a), maintain its existence as an
entity, and (ii) operate and carry on and conduct its business and affairs in a
prudent manner and in compliance in all material respects with all Applicable
Laws and in accordance with prudent industry practices.

 

(c)                                  It shall maintain in good standing and
shall obtain, as and when required, all Material Permits and Material Contracts,
material to the conduct of its business.

 

(d)                                 In the case of the Borrower, it shall
utilize proceeds of Advances solely for the purposes set out in Section 2.3.

 

(e)                                  Other than for any bank account maintained
by an Obligor under the terms of the Master Trust Purchase Agreement or the
Trust Purchase Agreement or other similar transactions undertaken by the
Borrower from time to time, it shall, to the greatest extent practicable,
maintain with the Agent all of its bank accounts through which it conducts all
of its financial transactions and shall cause to be executed and delivered in
favour of the Agent blocked account/account control agreements with respect to
any accounts held at other financial institutions, in form and substance
satisfactory to the Agent, acting reasonably.

 

(f)                                   (i) Having regard to the age and use
thereof, it shall maintain and preserve all of its Property (other than any
Property subject to a lease at such time) material to the operation of its
business in good repair, working order and condition (reasonable wear and tear
excepted) consistent with companies of established reputation and comparable
size and, from time to time, make all reasonable and proper repairs, renewals,
replacements, additions and improvements thereto, and (ii) it shall obtain and
maintain in good standing all Material Intellectual Property,

 

58

--------------------------------------------------------------------------------


 

in each case, except, where non-compliance with the foregoing could not
reasonably be expected to result in a Material Adverse Effect.

 

(g)                                  It shall keep proper books of record and
account, in which full, correct and proper entries shall be made of all
financial transactions and its Property and its business in accordance with GAAP
consistently applied.

 

(h)                                 It shall observe and perform its obligations
and enforce all of its rights under Section 2.5 of the PHH Intercreditor
Agreement.

 

(2)                                 Inspection

 

It shall, at all reasonable times and from time to time upon reasonable request
made by the Agent and upon reasonable notice, permit representatives of or
consultants to the Agent, to inspect any of its Property, examine and report on
all insurance maintained by or on behalf of each Obligor and to examine and take
extracts from any financial books, accounts and records, including accounts and
records stored in computer data banks and computer software systems of any
Obligor, and to discuss its financial condition with its senior officers and (in
the presence of such of its representatives as it may designate) its auditors,
the reasonable expense of all of which shall be paid by the Borrower, provided
that (i) the Agent’s exercise of its rights under this Section does not
unreasonably interfere with the operations of the Obligors; (ii) the Agent
maintains the confidentiality of all information it receives in accordance with
usual requirements of banker/customer confidentiality; and (iii) unless an Event
of Default has occurred and is continuing, only two (2) such visits shall be
permitted in any fiscal year of the Borrower.

 

(3)                                 Insurance

 

(a)                                 It shall maintain or cause to be maintained
with good and reputable insurers insurance in such amounts and against such
risks as are customarily insured against by companies in similar businesses;
provided however, that such insurance may contain self-insurance retention and
deductible levels consistent with such insurance is usually carried by companies
in established reputation and comparable size.

 

(b)                                 It shall cause policies of insurance
referred to above (other than any such policies maintained by lessees) to
contain the following provisions all in a form and on terms acceptable to the
Lenders, acting reasonably: (i) with respect to the all-risk property and
business interruption policies, a standard mortgage clause and other customary
endorsements for the benefit of the Agent on behalf of it and the other Secured
Parties; (ii) with respect to the liability policies, a severability of interest
and cross liability clause and other customary endorsements for the benefit of
Lenders; and (iii) a provision that such policies will not be cancelled during
the term of the policies without 30 days prior written notice being given to the
Agent by the issuers thereof.  It shall also cause the Agent to be named as an
additional insured with respect to liability insurance and first loss payee with
respect to all other policies of insurance (other than any such policies
maintained by lessees),

 

59

--------------------------------------------------------------------------------


 

and cause all of the proceeds of insurance under such policies (other than
proceeds under liability policies) and, provided no Default has occurred and is
continuing, under business interruption insurance and subject to any prior
payment required to be made to any holder of a Permitted Encumbrance which has
priority over the Security) to be made payable and to be paid to the Agent as
its interests may appear.

 

(c)                                  Whenever reasonably requested in writing by
the Agent, it shall cause true and complete copies of the policies of insurance
carried pursuant to this Section to be made available to the Agent and the
Agent’s insurance consultants for review.

 

(d)                                 It shall provide the Agent promptly with
such other evidence of insurance as the Lenders may from time to time reasonably
require and, if an Event of Default shall have occurred and be continuing, shall
cooperate with the Agent, if requested by the Agent acting reasonably, in the
appointment of an insurance consultant by the Agent on behalf of the Lenders, at
the Borrower’s expense, to review and report on all insurance-related matters to
the Agent and the Lenders.

 

(4)                                 Taxes and Withholdings

 

(a)                                 It shall pay all Taxes required to be paid
by it under Applicable Law as they become due and payable under Applicable Law
unless they are being contested in good faith by appropriate proceedings and it
has set aside adequate reserves for payment of the contested amount.

 

(b)                                 It shall withhold from each payment made to
any of its past or present employees, officers, directors, partners and
trustees, and to any non-resident of Canada, the amount of all Taxes and other
deductions required under Applicable Law to be withheld therefrom and pay the
same to the proper tax or other receiving officers within the time required
under any Applicable Law.

 

(c)                                  It shall collect from all Persons the
amount of all Taxes required to be collected from them and remit the same to the
proper tax or other receiving officers within the time required under any
Applicable Law.

 

(5)                                 Pension Plans

 

(a)                                 For each existing Pension Plan of any of the
Obligors ensure that such plan retains its registered status as applicable and
is administered in a timely manner in all material respects in accordance with
the applicable plan provisions, funding agreement, the Income Tax Act (Canada)
and all other Applicable Laws except where the failure to do so would not and
could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 For each Pension Plan hereafter adopted by
any of the Obligors which is required to be registered under the Income Tax Act
(Canada) or any other Applicable Laws, use their commercially reasonable efforts
to seek and receive confirmation in writing from the applicable Governmental
Authority to the effect that such plan is

 

60

--------------------------------------------------------------------------------


 

unconditionally registered under the Income Tax Act (Canada) and such other
Applicable Laws.

 

(c)                                  For each existing and hereafter adopted
Pension Plan of any of the Obligors, in a timely fashion perform in all material
respects all obligations (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with such
plan and the funding media therefore except where the failure to do so would not
and could not reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Deliver to the Agent, if reasonably
requested by the Agent, promptly after the filing thereof by such Obligor with
any applicable Governmental Authority, copies of each annual and other material
return, report or valuation with respect to each Pension Plan of such Obligor.

 

(6)                                 Other Matters

 

(a)                                 It shall deliver or cause to be delivered to
the Agent for the benefit of the Secured Parties all certificates representing
Equity of any Obligor or Subsidiary required to be pledged in favour of the
Agent hereunder together with stock transfers or powers of attorney relating to
those certificates duly executed by the holder thereof (or if certificates in
respect of such Equity are not available, take such other steps to perfect the
Security relating to such Equity as the Agent requires).

 

(b)                                 It will do, observe and perform all of its
obligations and all matters and things necessary or expedient and which may be
legally done, observed and performed for the purposes of creating and
maintaining the Encumbrances intended to result from the Security as valid,
effective and perfected first priority Encumbrances (subject only to Permitted
Encumbrances) at all times and shall comply with all requirements of
Section 4.1(4).

 

(c)                                  It will use commercially reasonable efforts
to obtain all governmental and other third party consents or approvals with
respect to any Material Contracts or other Property as determined by the Agent
acting reasonably that has been assigned or charged pursuant to the Security
that requires the consent or approval of another Person.

 

(d)                                 It shall use and operate all of its
facilities and properties in material compliance with all Environmental Laws,
keep all necessary Permits relating to environmental matters in effect and
remain in material compliance therewith, and handle all Hazardous Materials in
material compliance with all applicable Environmental Laws.

 

(e)                                  It shall promptly notify the Agent and
provide copies upon receipt of all written claims, complaints, notices or
inquiries relating to the condition of its facilities and properties in respect
of, or as to compliance with, Environmental Laws, and shall promptly resolve any
non-compliance with Environmental Laws and keep its property free of any
Encumbrance imposed by any Environmental Law.

 

61

--------------------------------------------------------------------------------


 

(f)                                   To the extent that proceeds of any
Excluded Self-Funding Transactions are or remain subject to a security interest
in favour of a third party under the Excluded Self-Funding Transaction and
subject to the following proviso, it shall deposit or cause to be deposited all
proceeds from such Excluded Self-Funding Transactions to a separate account with
the Agent on or before the second Business Day following the day such proceeds
are received by such Obligor. For purposes of this Agreement, proceeds will not
be considered “received” if they have been sent in error or, in any event, until
the Obligor is provided information reasonably sufficient to identify the payor
of the funds in question; provided that this paragraph (f) will only come into
effect on the 60th day following the Closing Date.

 

(g)                                  The Borrower shall cause all Net Cash
Proceeds (as defined below)(which for greater certainty, do not include
applicable HST and GST) payable by Fleet Leasing Receivables Trust, PHH LP or
FLR LP Inc. in connection with any Eligible Lease Receivables Sale to be paid
directly to the Borrower (whether through directions provided at the time of
such sale or otherwise). Any cash proceeds payable by Fleet Leasing Receivables
Trust for Eligible Lease Receivables sold as part of an Eligible Lease
Receivables Sale excluding any Deferred Rent (as defined in the Master Trust
Purchase Agreement) shall not be less than the aggregate Net Book Value of the
Eligible Lease Receivables that are the subject of the Eligible Lease
Receivables Sale, less any applicable overcollateralization and any other
portion thereof required to be deposited to the Cash Spread Account or Yield
Supplement Account (each as defined in the Master Trust Purchase Agreement) or
any similar accounts under any future securitizations entered into by the
Borrower (“Net Cash Proceeds”). If the Borrower does not receive the Net Cash
Proceeds of any Eligible Lease Receivables Sale within one Business Day of such
sale, the Borrower shall cause those assets that are the subject of the Eligible
Lease Receivables Sale to be immediately reconveyed to the Borrower free and
clear of all Encumbrances. Such assets shall again be subject to the
Encumbrances of the Security.

 

(h)                                 If at any time the aggregate outstanding
Advances (excluding L/Cs) exceeds the Borrowing Base (as set out in the most
recent Borrowing Base Certificate delivered by the Borrower), less (to the
extent not already reflected in such Borrowing Base Certificate) the Net Book
Value of any Eligible Lease Receivables sold pursuant to an Eligible Lease
Receivables Sale, the Borrower shall repay the excess Advances within one
Business Day.

 

8.2                               Reporting and Notice Requirements

 

During the term of this Agreement, the Obligors shall deliver or cause the
delivery of the periodic reports specified below and shall give notices in the
circumstances specified below, or cause notices to be given.  All financial
statements and other reports shall be in a form satisfactory to the Lenders
acting reasonably and all financial statements shall be prepared in accordance
with GAAP, unless otherwise expressly provided.

 

62

--------------------------------------------------------------------------------


 

(1)                                 Periodic Financial Reports

 

(a)                                 The Borrower shall, as soon as practicable
and in any event within 60 days of the end of each of its fiscal quarters, cause
to be prepared and delivered to the Agent (with sufficient copies for each of
the Lenders), its interim unaudited consolidated financial statements as at the
end of such quarter together with a comparison to budget and management
discussion and analysis.

 

(b)                                 The Borrower shall, as soon as practicable
and in any event within 100 days after the end of each of its fiscal years,
prepare and deliver to the Agent (with sufficient copies for each of the
Lenders) its consolidated annual financial statements together with the notes
thereto, a comparison to budget and management discussion and analysis, which
shall be audited by an internationally recognized accounting firm.

 

(c)                                  The Borrower shall, concurrently with the
delivery of its quarterly financial statements and annual financial statements,
provide the Agent (with sufficient copies for each of the Lenders) with a
Compliance Certificate.

 

(d)                                 As soon as practicable and in any event
within ten (10) Business Days of each calendar month end, other than in the case
of each calendar month that is also the end of a fiscal quarter, in which case,
within fifteen (15) Business Days following the end of such calendar month, the
Borrower shall cause to be prepared and delivered to the Agent a Borrowing Base
Certificate (to the extent there are any outstanding Advances other than Letters
of Credit), duly certified by the chief executive officer, chief financial
officer or treasurer of the Borrower.

 

(e)                                  The Borrower shall, as soon as practicable
and in any event no later than 90 days after the beginning of each fiscal year,
cause to be prepared and delivered to the Agent (with sufficient copies for each
of the Lenders) an annual budget for each of that and the next following fiscal
year setting forth financial projections for the Borrower on a consolidated
basis, which shall include a projected income statement, projected balance
sheet, projected statement of changes in funds, all broken down quarterly,
together with management discussion and analysis and descriptions of key
assumptions with respect to forecasts, all in reasonable detail and otherwise in
form satisfactory to the Agent and Lenders.

 

(f)                                   The Borrower shall promptly provide the
Agent with copies of all management letters and all other information, reports
and certificates reasonably requested by the Lenders from time to time
concerning the business, financial condition and Property of the Borrower and
its Subsidiaries.

 

(2)                                 Requirements for Notice

 

(a)                                 The Borrower shall, promptly upon any
executive officer of any Obligor obtaining knowledge of the occurrence of any
Default, notify the Agent thereof, and shall from time to time provide the
Lenders with all information reasonably requested by any of the Lenders
concerning the status thereof.

 

63

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall promptly notify the Agent
on becoming aware of the occurrence of any action, suit, dispute, arbitration,
proceeding, labour or industrial dispute or other circumstance affecting any
Obligor, the result of which if determined adversely would or could reasonably
be expected to have a Material Adverse Effect, and shall from time to time
provide the Agent with all reasonable information requested by any of the
Lenders concerning the status thereof.

 

(c)                                  The Borrower shall provide notice to the
Agent and copies of all relevant documentation promptly upon becoming aware of
(i) the institution of any steps by any Obligor or any applicable regulatory
authority to terminate or wind-up any Pension Plan that is a registered pension
plan (wholly or in part) which could reasonably be expected to result in such
Obligor making contributions (including special payments) to the Pension Plan in
any twelve-month period in excess of 115% of the contributions that were
scheduled to be made in the prior twelve consecutive month period, (ii) the
failure to make a required contribution to any Pension Plan if such failure is
sufficient to give rise to a deemed trust, lien or charge under any pension
benefits legislation of any jurisdiction; (iii) the taking of any action with
respect to a Pension Plan which could reasonably be expected to result in the
requirement that the Obligor furnish a bond or other security to such Pension
Plan or any applicable regulatory authority; (iv) the occurrence of any event
with respect to any Pension Plan which could reasonably be expected to result in
the incurrence by an Obligor of any fines or penalties in excess of $50,000;
(v) the occurrence of any breach of any fiduciary obligation with respect to the
administration of any Pension Plan, Welfare Plan or any related funding medium;
(vi) the occurrence of any event which results or could reasonably be expected
to result in any qualification for special tax status for any Pension Plan or
Welfare Plan under Applicable Laws being revoked or refused, or (vii) any annual
increase in the contingent liability of any Obligor with respect to any post
retirement Welfare Plan benefit as at December 31 of a calendar year in excess
of 115% of the contingent liability for the preceding December 31, except for
any action, omission, event or other circumstance contemplated in
clause (i) through (vii) above that, individually or in the aggregate, would not
and could not reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Each Obligor shall promptly notify the Agent
of any new Material Contract, Material Permit or Material Intellectual Property.

 

(e)                                  Each Obligor shall forthwith notify the
Agent of any notice received by it from an issuer of an insurance policy that
any of its policies is to be amended in a manner that is materially adverse to
the Secured Parties or cancelled.

 

(f)                                   Each Obligor shall promptly notify the
Agent of any change in the composition of its board of directors or any change
in its auditors which, in the case of a change in its auditors, shall be subject
to Section 8.3(4)(e).

 

64

--------------------------------------------------------------------------------


 

8.3                               Negative Covenants

 

During the term of this Agreement, none of the Obligors shall do any of the
things specified in this Section, nor shall the Borrower cause or permit any
other Obligor to do any of the things specified in this Section.

 

(1)                                 Encumbrances and Special Considerations

 

No Obligor shall:

 

(a)                                 create, incur or assume or suffer to exist
or cause or permit any Encumbrance upon or in respect of any of its Property,
except for Permitted Encumbrances;

 

(b)                                 do or permit anything to adversely affect
the ranking or validity of the Security except by incurring a Permitted
Encumbrance;

 

(c)                                  without the prior written consent of the
Required Lenders, cause or permit any amendment or modification to, or waiver of
any term of, any of its Constating Documents, which would, or could reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect;

 

(d)                                 without prior written consent of the
Required Lenders, cause or permit any amendment to, or waiver of, Section 2.5 of
the PHH Intercreditor Agreement;

 

(e)                                  other than between or amongst Obligors,
enter into any transaction of any kind with any Affiliate or Related Party, or
other Person with whom it does not deal at arm’s length within the meaning of
the Income Tax Act (Canada), except on a commercially reasonable basis as if it
were dealing with such Person on an arm’s length basis;

 

(f)                                   cause or permit FLR LP Inc. to (i) carry
on any business (other than resulting from its ownership of its interest in PHH
LP or the sales or loans referred to below) or own any assets other than its
capital or its interest in PHH LP or assets acquired from the Borrower and
conveyed to PHH LP in connection with an Eligible Lease Receivables Sale or
other sale of assets permitted under Section 8.3(3)(d)(C)(iii) or its rights
under any Permitted Intercompany Loan made by it, (ii) create, incur or assume
any Debt (other than preferred shares, and, for greater certainty, excluding
amounts due for taxes) or (iii) create, incur or assume or suffer to exist or
cause or permit any Encumbrance upon or in respect of any of its Property;

 

(g)                                  cause or permit PHH LP to create, incur or
assume or suffer to exist or cause or permit any Encumbrance upon or in respect
of any of its assets which are the subject of any Eligible Lease Receivables
Sale or proceeds thereof, other than for any Encumbrances contemplated by
Section 2.4 of the Master Trust Purchase Agreement or Section 2.4 of the Trust
Purchase Agreement or any similar Encumbrance so limited in scope under any
future securitization entered into by the Borrower, that attaches only upon
completion and payment by Fleet Leasing

 

65

--------------------------------------------------------------------------------


 

Receivables Trust of the Net Cash Proceeds of the Eligible Lease Receivables
Sale (or any similar transaction under any such other securitizations).

 

(2)                                 Financial Transactions

 

No Obligor shall:

 

(a)                                 create, incur, assume or permit any Debt of
any Obligor to remain outstanding, other than Permitted Debt;

 

(b)                                 make loans or advances to, or investments
(other than Acquisitions (which are the subject of Section 8.3(3)(b)) in, any
other Person, guarantee, endorse or otherwise become liable for any debts,
liabilities or obligations of any other Person, or give other financial
assistance of any kind to any other Person, except for (A) the guarantees given
as part of the Security, (B) provided that the loan, advance, investment or
guarantee is not made while an Event of Default has occurred and is continuing
and does not cause or result in the occurrence of an Event of Default, loans,
advances or investments made by an Obligor to an Excluded Subsidiary or to Fleet
Leasing Receivables Trust in connection with the Borrower’s securitization
programs, including servicer advances and investments to permit an Excluded
Subsidiary to pay for upfittings to any leased Equipment, (C) provided that the
loan, advance, investment or guarantee is not made while a Default has occurred
and is continuing and does not cause or result in the occurrence of a Default,
(i) loans, advances or investments made by an Obligor to Non-Guarantor
Subsidiaries in an aggregate amount for all Obligors not exceeding $5,000,000 at
any time, (ii) loans, advances or investments made by an Obligor to or in the
Borrower or another Obligor which is a wholly-owned Subsidiary of the Borrower,
(iii) loans or advances made by the Borrower to PHH, provided no Advances are or
will be outstanding following the making or completion of such loans or
advances, with the exception of L/Cs and (iv) the guarantees referred to in
clause (d) of the definition of “Permitted Debt”;

 

(c)                                  enter into or cause to be entered into Swap
Transactions other than Currency Agreements or Interest Rate Agreements for
bona fide hedging purposes (and not for speculative purposes) which are entered
into in accordance with a policy approved by the Borrower’s board of directors;

 

(d)                                 make any Distribution (including repayment
of or on account of Permitted Intercompany Loans) of any nature or kind
whatsoever except that provided that the Distribution is not made while a
Default has occurred and is continuing and does not cause or result in the
occurrence of a Default, (i) an Obligor which is a direct or indirect
wholly-owned Subsidiary of the Borrower may make Distributions to the Borrower
or another Obligor which is a direct or indirect wholly-owned Subsidiary of the
Borrower, (ii)  the Borrower may make Distributions (including payments on
account of Permitted Intercompany Loans) to PHH provided no Advances are or will
be outstanding following the making or completion of such Distribution, with the
exception of L/Cs, (iii) the Borrower

 

66

--------------------------------------------------------------------------------


 

may make payments on account of Permitted Intercompany Loans to FLR LP Inc. and
PHH LP provided no Advances are or will be outstanding following the making or
completion of such payment, with the exception of L/Cs, and (iv) the Borrower
may make Permitted Subordinated Interest Payments on Permitted Intercompany
Loans; or

 

(e)                                  pay any management or similar fees to any
Person other than to the Borrower or another Obligor.

 

(3)                                 Business and Property

 

None of the Obligors shall:

 

(a)                                 effect any material change in, or carry on
any business other than, its current business or other Core Business;

 

(b)                                 make any Acquisitions except for Permitted
Acquisitions;

 

(c)                                  except (i) as described in Schedule F,
(ii) for new Subsidiaries of the Borrower resulting from a Permitted Acquisition
which, to the extent required in Section 4.1, provide the guarantees, Security
and related documentation pursuant to Section 4.1, and (iii)  pursuant to a
merger, amalgamation, consolidation, corporate reorganization or other
transaction amongst Obligors permitted in Section 8.3(4)(a), have any
Subsidiaries or hold or acquire Equity or other securities of any other Person,
nor shall any Obligor become a partner in any partnership (general or limited)
or a co-venturer in any joint venture;

 

(d)                                 permit any sale, lease or other disposition
of the whole or any part of its Property or any rights or interest therein
(including any sale and lease-back arrangement), except for, (A)(i) leasing of
Equipment and other equipment in the ordinary course of business, (ii) sales of
used, obsolete or redundant Equipment or other equipment in the ordinary course
of business, (iii) sales of returned vehicles and other leased Equipment in the
ordinary course of business, (iv) without limiting the foregoing, sales of
Equipment to lessees or employees of lessees or employees of an Obligor in the
ordinary course of business, (B) provided that no Event of Default has occurred
and is continuing or would result therefrom, any Eligible Lease Receivables
Sales, (C) provided no Default has occurred and is continuing or would result
therefrom, (i) sales, transfers or dispositions between or amongst Obligors,
(ii) sale of a business unit or any component unit thereof if the nature of the
business conducted by the Obligors on the Closing Date will not materially
change, (iii) sales of any leases and related Equipment and any other related
Lease Rights (as defined in the Master Trust Purchase Agreement) which are not
part of the Borrowing Base at any time to PHH LP up to a maximum amount of
$25,000,000 in the aggregate over the term of the Credit Facility, and (D) as
may otherwise be approved in writing by the Required Lenders; or

 

67

--------------------------------------------------------------------------------


 

(e)                                  except as may be expressly permitted in
Sections 8.3(3)(d) and 8.3(4)(a), cause or permit any Obligor which is a
Wholly-Owned Subsidiary to cease to be a Wholly-Owned Subsidiary.

 

(4)                                 Corporate Matters

 

No Obligor shall:

 

(a)                                 consolidate, amalgamate or merge with any
other Person, enter into any corporate reorganization, liquidate, wind-up or
dissolve itself, or permit any liquidation, winding-up or dissolution of any
Obligor, except that an Obligor may (i) consolidate, amalgamate or merge with
another Obligor, or (ii) an Obligor which is a Subsidiary of the Borrower may
liquidate, wind-up or dissolve itself into the Borrower or another Obligor or,
provided in each case that all of its Property is transferred to such Obligor,
and provided in all cases that (x) no Default has occurred and is continuing or
would result therefrom, (y) in the case of a transaction involving the Borrower,
the surviving or resulting entity is not a non-resident of Canada (within the
meaning of the Income Tax Act (Canada)), and (z) the Borrower gives the Agent
reasonable advance notice of the transaction and promptly takes or causes to be
taken whatever steps and delivers or causes to be delivered whatever documents
are reasonably required by the Agent to ensure that the rights of the Secured
Parties are not adversely affected as a result;

 

(b)                                 change its name without providing the Agent
with prior written notice thereof and promptly taking other steps, if any, as
the Agent reasonably request to permit the Agent to perfect the Security with
respect to the change in name;

 

(c)                                  permit its chief executive office or
domicile to be located out of the respective jurisdictions specified on
Schedule F without providing the Agent with prior written notice thereof and
promptly taking other steps, if any, as the Agent reasonably request to permit
the Agent to perfect the Security with respect to the change in location;

 

(d)                                 change its fiscal year-end (being
December 31 in each year); or

 

(e)                                  change its auditors, unless an
internationally recognized accounting firm is appointed.

 

(5)                                 Insurance

 

(a)                                 Unless otherwise specified in this
Section 8.3(5), all proceeds of insurance policies maintained by or on behalf of
an Obligor shall be paid to the Agent to be applied by it on account of
reduction of the Obligations. To the extent that a Deed of Hypothec provides for
the application of insurance proceeds, the Agent shall direct the trustee under
the Deed of Hypothec to deal with insurance proceeds in accordance with this
Section 8.3(5).

 

68

--------------------------------------------------------------------------------


 

(b)                                 Any third party insured claim, judgment,
settlement or money compromise and any insured expenses associated with its
defence or investigation associated with the operations of an Obligor payable
under commercial or other general liability insurance or directors’ and
officers’ liability insurance shall be paid first to any Person entitled to
payment of such unpaid insurance claim, judgment, settlement or money compromise
and entitled to payment of such unpaid insured expenses and thereafter to the
affected Obligor. Proceeds of insurance covering loss of or damage to Property
in an aggregate amount of less than Cdn. $1,000,000 per claim may be paid by the
insurer directly to the affected Obligor, provided that (a) if an Event of
Default has occurred and is continuing or would result from such payment, then
the payment shall be made to the Agent to be applied by it on account of
reduction of the Obligations and (b) if a Pending Event of Default (which is not
also an Event of Default) has occurred and is continuing or would result from
such payment, then such proceeds shall be paid to the Agent and held or applied
as set forth in Section 8.3(5)(e) below and returned to the affected Obligor if
the Pending Event of Default is cured, but if an Event of Default subsequently
occurs and is continuing, then such proceeds shall be applied on account of
reduction of the Obligations. Subject to the rights of any holder of a Permitted
Encumbrance that has priority over the Encumbrance of the Security, proceeds
paid to an Obligor shall be used to substantially repair or replace the Property
in respect of which the insurance proceeds are payable (or to reimburse the
Obligor for payment it made for such purpose) within a reasonable period of time
such that the Property is returned to or replaced with Property as good or
better condition than it was in before the event occurred that caused the
insurance proceeds to be paid.

 

(c)                                  Subject to the rights of any holder of a
Permitted Encumbrance that has priority over the Encumbrance of the Security,
proceeds of insurance covering loss of or damage to Property in an aggregate
amount of Cdn. $1,000,000 per claim or more shall be paid to the Agent and shall
be disbursed by the Agent to the affected Obligor on conditions appropriate to a
construction credit, to fund the repair or replacement of the Property in
respect of which the insurance proceeds are payable, provided that:

 

(i)                                     no Default has occurred and is
continuing; and

 

(ii)                                the Required Lenders are satisfied, acting
reasonably, that the proceeds of such insurance together with other resources
available to such Obligor (the use of which would not contravene this Agreement,
any of the other Loan Documents or any agreement to which the applicable Obligor
is a party or is bound) are sufficient to substantially repair or replace the
property in respect of which the insurance proceeds are payable within a
reasonable period of time such that the property is returned to or replaced with
Property as good or better condition than it was in before the event occurred
that caused the insurance proceeds to be paid.

 

69

--------------------------------------------------------------------------------


 

If either of (i) or (ii) above are not satisfied, such insurance proceeds shall
be applied on account of reduction of the Obligations.

 

(d)                                 The proceeds of business interruption
insurance may be used to carry on the business of the applicable Obligor as long
as the Required Lenders are satisfied, acting reasonably, that adequate
provision has been made for payment of the Obligations, provided that (a) if an
Event of Default has occurred and is continuing or would result from such
payment, then the payment shall be made to the Agent to be applied by it on
account of reduction of the Obligations and (b) if a Pending Event of Default
(which is not also an Event of Default) has occurred and is continuing or would
result from such payment, then such proceeds shall be held or applied as set
forth in Section 8.3(5)(e) below and returned to the affected Obligor if the
Pending Event of Default is cured, but if an Event of Default subsequently
occurs and is continuing, then such proceeds, to the extent not then used by the
Obligors in accordance herewith, shall be applied on account of reduction of the
Obligations.

 

(e)                                  All insurance proceeds held by the Agent
shall, unless and until the same are applied to payment of the Obligations or
released to the affected Obligor, as the case may be, be held as collateral
pursuant to the Security.  The Agent shall invest such funds as directed by the
Required Lenders with the interest thereon to accrue to the benefit of such
Obligor or shall, at the request of the Borrower, apply such amounts in
reduction of the Obligations.

 

ARTICLE 9
DEFAULT

 

9.1                               Events of Default

 

The occurrence of any one or more of the following events shall constitute an
Event of Default under this Agreement:

 

(a)                                 the Borrower fails to pay any amount of
principal (including any amount relating to a Banker’s Acceptance or L/C) when
due, whether by acceleration or otherwise; or

 

(b)                                 the Borrower fails to pay any amount of
interest, Banker’s Acceptance Fees, L/C commissions or any other Obligations
(other than amounts on account of principal) within five (5) Business Days of
when due; or

 

(c)                                  there is a breach of any of the covenants
in Sections 8.1(1)(d), 8.1(3), 8.1(6)(b), 8.1(6)(g), 8.1(6)(h), 8.2(2)(a) or 8.3
of this Agreement or Section 7.1(1)(e) (with respect to notice of any Default or
Event of Default) or Section 8 of the PHH Guaranty; or

 

(d)                                 any Loan Party makes any representation or
warranty in any Loan Document, or in any written statement or certificate made
or delivered pursuant to any Loan

 

70

--------------------------------------------------------------------------------


 

Document, which is incorrect, incomplete or misleading in any material respect
when made or deemed to be made; or

 

(e)                                  any Loan Party ceases or threatens to cease
to carry on its business and such cessation would reasonably be expected to have
a Material Adverse Effect; or

 

(f)                                   (i) any Loan Party (which for purposes of
this paragraph (f) only, in the case of PHH shall include its Material
Subsidiaries, as defined in the PHH Guaranty) defaults under one or more
agreements or instruments relating to its Debt (other than the Obligations) or
permits any other event to occur and to continue without being waived or cured
after any applicable grace period specified in such agreements or instruments,
if the effect of one or more of such events is to accelerate, or to permit the
acceleration of, the date on which Debt in an aggregate amount of, in the case
of PHH and its Material Subsidiaries, US$50,000,000 or, in the case of any other
Loan Party, $10,000,000 (or, in each case, the equivalent amount in another
currency) or more becomes due (whether or not such acceleration actually
occurs), or (ii) a Loan Party fails to pay any Debt in an aggregate principal
amount of, in the case of PHH and its Material Subsidiaries, US$50,000,000 or,
in the case of any other Loan Party, $10,000,000 (or, in each case, the
equivalent amount in another currency) or more when due; or

 

(g)                                  any Loan Party (i) admits its inability to
pay its debts generally, fails to pay its debts generally, acknowledges its
insolvency in writing or becomes a bankrupt (voluntarily or involuntarily); or
(ii) becomes subject to any proceeding seeking liquidation, dissolution,
reorganization, arrangement, winding-up, relief of debtors or from creditors or
the appointment of a receiver or trustee over any material part of its Property
or analogous proceeding in any jurisdiction or becomes subject to any judgment
or order in relation to any of the foregoing, and such proceeding, if instituted
against any Loan Party, or such judgment or order, is not contested diligently,
in good faith and on a timely basis and vacated, dismissed, withdrawn or stayed
within 60 days of its commencement or issuance; or

 

(h)                                 any Loan Party denies, to any extent, its
obligations under any Loan Document or claims any Loan Document to be invalid or
withdrawn in whole or in part; or

 

(i)                                     any Loan Document is invalidated in any
material respect by any act, regulation or governmental action or is determined
to be invalid in any material respect by a court or other judicial entity and
such determination has not been stayed pending appeal; or

 

(j)                                    any part of the Security is not or ceases
to constitute, in whole or in part, a first-ranking Encumbrance on the Property
of any Obligor, subject only to Permitted Encumbrances; or

 

(k)                                 one or more final judgments, writs of
execution, garnishments or attachments or similar processes representing claims
in an aggregate of, in the case of PHH and its Material Subsidiaries,
US$50,000,000 or, in the case of any other Loan Party,

 

71

--------------------------------------------------------------------------------


 

$10,000,000 or more for all of the other Loan Parties at any time are issued or
levied against any of their Property and are not released, bonded, satisfied,
discharged, vacated, stayed or accepted for payment by an insurer within 30 days
after their entry, commencement or levy; or

 

(l)                                     one or more Encumbrancer and/or landlord
exercising distraint or similar rights takes possession of all or, in the
aggregate, a material portion of the Property of any Loan Party by appointment
of a receiver or receiver and manager, by seizure, repossession or distraint, or
otherwise; or

 

(m)                             there is a breach of any covenant, condition or
other provision of any Loan Document (other than a breach which is specifically
dealt with elsewhere in this Section 9.1), by any party thereto other than the
Agent or the Secured Parties, and such breach, if capable of being remedied, is
not corrected or otherwise satisfied within 30 days after the Borrower obtains
knowledge of such occurrence; or

 

(n)                                 the occurrence of (i) a Change of Control of
PHH, (ii) PHH ceases to directly or indirectly own and control 100% of the
Capital Stock of the Borrower, (iii) if any of the Obligors which is a
Wholly-Owned Subsidiary (other than the Borrower) ceases to be a Wholly-Owned
Subsidiary, (iv) if any other Obligor (other than the Borrower) ceases to be a
Subsidiary of the Borrower, or (v) if FLR LP Inc. or PHH LP ceases to be a
Wholly-Owned Subsidiary;

 

(o)                                 an ERISA Event (as defined in the PHH
Guaranty) shall have occurred that, when taken together with all other ERISA
Events for which liability is reasonably likely to occur, would reasonably be
expected to result in a Material Adverse Effect;

 

(p)                                 PHH or any Subsidiary shall hold “plan
assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee benefit plan
(as defined in Section 3(3) of ERISA) (as defined in the PHH Guaranty) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the U.S. Internal Revenue Code) which is subject to Section 4975 of the U.S.
Internal Revenue Code; or

 

(q)                                 the occurrence of an Event of Default (as
defined in the PHH Credit Agreement) under the PHH Credit Agreement.

 

9.2                               Acceleration and Termination of Rights,
Pre-Acceleration Rights

 

(1)                                 If any Event of Default has occurred and is
continuing, no Lender shall be under any further obligation to make Advances and
the Required Lenders may instruct the Agent to give notice to the Borrower
(i) declaring the Lenders’ obligations to make Advances to be terminated,
whereupon the same shall forthwith terminate; (ii) declaring the Obligations or
any of them to be forthwith due and payable, whereupon they shall become and be
forthwith due and payable without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by the Borrower to the
extent permitted by Applicable Law; and/or (iii) demanding that the Borrower
deposit forthwith with the Agent for the Lenders’ benefit (or with the Issuing
Bank in the case of L/Cs) Collateral

 

72

--------------------------------------------------------------------------------


 

equal to the full face amount at maturity of all L/Cs and Banker’s Acceptances
then outstanding for its account.

 

(2)                                 Notwithstanding the preceding paragraph, if
an Event of Default under Section 9.1(g) occurs and is continuing, then without
prejudice to the other rights of the Lenders as a result of any such event,
without any notice or action of any kind by the Agent or the Lenders, and
without presentment, demand or protest, the Lenders’ obligation to make Advances
shall immediately terminate, the Obligations shall immediately become due and
payable and the Borrower shall be obligated to deposit forthwith with the Agent
for the Lenders’ benefit (or with the Issuing Bank in the case of L/Cs)
Collateral equal to the full face amount at maturity of all L/Cs and Banker’s
Acceptances then outstanding for its account.

 

Payment of L/Cs, etc.

 

(3)                                 Immediately upon any Obligations becoming
due and payable under Section 9.2, the Borrower shall, without necessity of
further act or evidence, be and become thereby unconditionally obligated to
deposit forthwith with the Agent for each applicable Lender’s benefit (or with
the Issuing Bank in the case of L/Cs) Collateral equal to the full face amount
at maturity of all L/Cs and Banker’s Acceptances then outstanding for its
account and the Borrower hereby unconditionally promises and agrees to deposit
with the Agent (or Issuing Bank, as applicable) immediately upon such demand
Collateral in the amount so demanded.  The Borrower authorizes the Lenders, or
any of them, to debit its accounts with the amount required to pay such L/Cs and
to pay such Banker’s Acceptances, notwithstanding that such Banker’s Acceptances
may be held by the Lenders, or any of them, in their own right at maturity. 
Amounts paid to the Agent (or Issuing Bank, as applicable) pursuant to such a
demand in respect of Banker’s Acceptances and L/Cs shall be applied against, and
shall reduce, pro rata among the Lenders (or solely for the account of the
Issuing Bank in the case of amounts paid to the Issuing Bank on account of
L/Cs), to the extent of the amounts paid to the Agent (or Issuing Bank, as
applicable) in respect of Banker’s Acceptances and L/Cs, respectively, the
obligations of the Borrower to pay amounts then or thereafter payable under
Banker’s Acceptances and L/Cs, respectively, at the times amounts become payable
thereunder.

 

(4)                                 The Borrower shall be entitled to receive
interest on cash held by the Agent (or Issuing Bank, as applicable) as
Collateral in accordance with Section 11.10.

 

9.3                               Remedies

 

(1)                                 Upon the occurrence of any event by which
any of the Obligations become due and payable under Section 9.2, the Security
shall become immediately enforceable and the Required Lenders may instruct the
Agent to take such action or proceedings on behalf of the Lenders and in
compliance with Applicable Law as the Required Lenders in their sole discretion
deem expedient to enforce the same, all without any additional notice,
presentment, demand, protest or other formality, all of which are hereby
expressly waived by the Obligors to the extent permitted by Applicable Law.

 

73

--------------------------------------------------------------------------------


 

(2)                                 The Obligors acknowledge that the ability of
the Agent and Lenders to appoint or cause the appointment of a receiver,
receiver and manager, trustee, interim receiver, custodian, sequestrator or
other person with similar powers of or in respect of it or any of its Property
promptly following the occurrence of an Event of Default is of the utmost
importance to the Agent and the Lenders, and the Obligors therefore agree that
they shall not oppose or challenge the appointment of any such Person by or on
behalf of or at the suit of the Agent or the Lenders.

 

9.4                               Saving

 

The Lenders shall not be under any obligation to any Obligor or any other Person
to realize any collateral or enforce the Security or any part thereof or to
allow any of the collateral to be sold, dealt with or otherwise disposed of. 
The Lenders shall not be responsible or liable to any Obligor or any other
person for any loss or damage upon the realization or enforcement of, the
failure to realize or enforce the collateral or any part thereof or the failure
to allow any of the collateral to be sold, dealt with or otherwise disposed of
or for any act or omission on their respective parts or on the part of any
director, officer, agent, servant or adviser in connection with any of the
foregoing, except that a Lender may be responsible or liable for any loss or
damage arising from the wilful misconduct or gross negligence of that Lender.

 

9.5                               Perform Obligations

 

If an Event of Default has occurred and is continuing and any Obligor has failed
to perform any of its covenants or agreements in the Loan Documents, the
Required Lenders, may, but shall be under no obligation to, instruct the Agent
on behalf of the Lenders to perform any such covenants or agreements in any
manner deemed fit by the Required Lenders without thereby waiving any rights to
enforce the Loan Documents.  The reasonable and documented expenses (including
any legal costs) paid by the Agent and/or the Lenders in respect of the
foregoing shall be secured by the Security.

 

9.6                               Third Parties

 

No person dealing with the Lenders or any agent of the Lenders shall be
concerned to inquire whether the Security has become enforceable, or whether the
powers which the Lenders are purporting to exercise have become exercisable, or
whether any Obligations remain outstanding upon the security thereof, or as to
the necessity or expediency of the stipulations and conditions subject to which
any sale shall be made, or otherwise as to the propriety or regularity of any
sale or other disposition or any other dealing with the collateral charged by
such Security or any part thereof.

 

9.7                               Remedies Cumulative

 

The rights and remedies of the Lenders under the Loan Documents are cumulative
and are in addition to and not in substitution for any rights or remedies
provided by law.  Any single or partial exercise by the Lenders of any right or
remedy for a default or breach of any term, covenant, condition or agreement
herein contained shall not be deemed to be a waiver of or to alter, affect, or
prejudice any other right or remedy or other rights or remedies to which the
Lenders may be lawfully entitled for the same default or breach.  Any waiver by
the Lenders of

 

74

--------------------------------------------------------------------------------


 

the strict observance, performance or compliance with any term, covenant,
condition or agreement herein contained, and any indulgence granted by the
Lenders shall be deemed not to be a waiver of any subsequent default.

 

9.8                               Set-Off or Compensation

 

In addition to and not in limitation of any rights now or hereafter granted
under Applicable Law, if the Obligations become due and payable pursuant to
Section 9.2, the Lenders, or any of them, may at any time and from time to time
without notice to any Obligor or any other Person, any notice being expressly
waived by each Obligor to the extent permitted by Applicable Law, set-off and
compensate and apply any and all deposits, general or special, time or demand,
provisional or final, matured or unmatured, and any other indebtedness at any
time owing by the Lenders, or any of them, to or for the credit of or the
account of any Obligor against and on account of the Secured Obligations, or any
of them, notwithstanding that any of them are contingent or unmatured.

 

9.9                               Power of Attorney

 

The Borrower constitutes and appoints the Agent its true and lawful attorney,
with full power of substitution, to, following the occurrence and during the
continuance of an Event of Default, do anything that the Borrower has agreed to
do in this Agreement, including specifically to enforce all of its rights under
Section 2.5 of the PHH Intercreditor Agreement, whenever and wherever the Agent
may consider it to be necessary or desirable, and to use the Borrower’s name in
the exercise of the Agent’s rights under this Agreement. This power of attorney
is coupled with an interest and is irrevocable by the Borrower.

 

ARTICLE 10
THE AGENT AND THE LENDERS

 

10.1                        Authorization of Agent

 

Without limiting Section 7.1 of the Provisions, each Lender irrevocably
designates and appoints the Agent as its agent hereunder and under the other
Loan Documents for all purposes of the Credit Facility, including for the
purpose of holding and realizing on the Security in accordance with and subject
to the terms hereof and the terms of the other Loan Documents, and authorizes it
on behalf of such Lender to take such action and to exercise such rights, powers
and discretions as are expressly delegated to it under this Agreement and the
other Loan Documents and on the terms hereof or thereof together with such other
rights, powers and discretions as are reasonably incidental thereto.  Each Other
Secured Party irrevocably designates and appoints the Agent as its agent for the
purpose of holding and realizing on the Security in accordance with and subject
to the terms hereof and the terms of the other Loan Documents, and authorizes it
on behalf of such Other Secured Party to take such action and to exercise such
rights, powers and discretions as are expressly granted to it under this
Agreement and the other Loan Documents and on the terms hereof or thereof
together with such other rights, powers and discretions as are reasonably
incidental thereto.  To the extent necessary, each Secured Party appoints the
Agent as its mandatary and agent to hold in the name of the Agent, for the
benefit of the Secured Parties, any of the bonds or debentures issued and
outstanding from time to time under any Deed of

 

75

--------------------------------------------------------------------------------


 

Hypothec forming part of the Security.  Each Secured Party hereby appoints the
Agent as the holder of an irrevocable power of attorney (fondé de pouvoir)
within the meaning of Article 2692 of the Civil Code of Quebec) in order to hold
security granted by any Obligor to secure bonds or debentures or other titles of
indebtedness issued under any Deed of Hypothec.  Each Person that becomes a
Secured Party and each assignee of a Secured Party that becomes a party to this
Agreement shall, by becoming a party to this Agreement, be deemed to have
notified, confirmed and ratified the appointment of the Agent as fondé de
pouvoir and as mandatary and agent as described above.  Each party hereto agrees
that, notwithstanding Section 32 of An Act Respecting Special Powers of Legal
Persons (Quebec), the Agent shall also be entitled to act as debentureholder or
bondholder and to acquire and/or be the pledgee of any debentures, bonds or
other titles of indebtedness to be issued under any such hypothec. The execution
by the Agent, acting as fondé de pouvoir and mandatary and agent as aforesaid,
prior to the date of this Agreement of any Deed of Hypothec or other security
document forming part of the Security is hereby ratified and confirmed. The
Agent may perform any of its duties hereunder or thereunder by or through its
agents, officers or employees, its Affiliates or its Affiliates’ agents,
officers or employees.  In addition, without limiting the foregoing, each Lender
and Other Secured Party (i) grants to the Agent a power of attorney, (x) for the
purposes of laws applicable to the Security from time to time, to sign documents
comprising the Security from time to time (as the party accepting the grant of
the Security) and (y) to sign documents comprising the Intercompany
Subordination Agreements from time to time, and (ii) grants to the Agent the
right to delegate its authority as attorney to any other Person, whether or not
an officer or employee of the Agent.

 

Without limiting the foregoing, each of the Secured Parties hereby grants to the
Agent a power of attorney, for the purposes of laws applicable to the Security
from time to time, to sign documents comprising the Security from time to time
(as the party accepting the grant of the security), and also grants to the Agent
the right to delegate its authority as attorney as set out above to any other
Person, whether or not an officer or employee of the Agent.  Each Lender
authorizes and directs the Agent to enter into each Intercompany Subordination
Agreement (and amendments thereto) as Agent for and on behalf of the Lenders.

 

10.2                        Administration of the Credit Facility

 

(1)                                 Unless otherwise specified herein, the Agent
shall perform the following duties under this Agreement:

 

(a)                                 take delivery of each Lender’s Applicable
Percentage of an Advance and make all Advances hereunder in accordance with the
procedures set forth in Sections 6.7 and 6.11;

 

(b)                                 use reasonable efforts to collect promptly
all sums due and payable by the Borrower pursuant to this Agreement;

 

(c)                                  make all payments to the Lenders in
accordance with the provisions hereof;

 

(d)                                 hold the Security on behalf of the Secured
Parties;

 

(e)                                  hold all legal documents relating to the
Credit Facility, maintain complete and accurate records showing all Advances
made by the Lenders, all remittances and

 

76

--------------------------------------------------------------------------------


 

payments made by the Borrower to the Agent, all remittances and payments made by
the Agent to the Lenders and all fees or any other sums received by the Agent
and, except for accounts, records and documents relating to the fees payable by
the Borrower to the Agent in its capacity as Agent or Arranger hereunder or
under the Fee Letter, allow each Lender and their respective advisors to examine
such accounts, records and documents at their own expense, and provide any
Lender, upon reasonable notice, with such copies thereof or information
contained therein as such Lender may reasonably require from time to time at the
Lender’s expense;

 

(f)                                   except as otherwise specifically provided
for in this Agreement, promptly advise each Lender upon receipt of each notice
and deliver to each Lender, promptly upon receipt, all other written
communications furnished by any Obligor to the Agent on behalf of the Lenders
pursuant to this Agreement, including copies of financial reports and
certificates which are to be furnished to the Agent; and

 

(g)                                  upon learning of same, promptly advise each
Lender in writing of the occurrence of a Default or the occurrence of any event,
condition or circumstance which would or could reasonably be expected to have a
Material Adverse Effect, provided that, except as aforesaid, the Agent shall be
under no duty or obligation whatsoever to provide any notice to the Lenders and
further provided that each Lender hereby agrees to notify the Agent of any
Default of which it may become aware.

 

(2)                                 The Agent may take the following actions
only with the prior consent of the Required Lenders, unless otherwise specified
in this Agreement:

 

(a)                                 subject to Section 10.2(3), exercise any and
all rights of approval conferred upon the Lenders by this Agreement or any other
Loan Document;

 

(b)                                 give written notice to any Obligor in
respect of any matter in respect of which notice may be required, permitted,
necessary or desirable in accordance with or pursuant to this Agreement,
promptly after receiving the consent of the Required Lenders, except that the
Agent shall, without direction from the Lenders, immediately give the Borrower
notice of any payment that is due or overdue under the terms of this Agreement
unless the Agent considers that it should request the direction of the Required
Lenders, in which case the Agent shall promptly request that direction;

 

(c)                                  amend, modify or waive any of the terms of,
or grant any waivers or releases in respect of, any Loan Document, including
waiver of a Default, if such action is not otherwise provided for in
Section 10.2(3);

 

(d)                                 declare an Event of Default or take, or
cause to be taken by the Agent, action to enforce performance of the Obligations
and to realize upon the Security, including the appointment of a receiver, the
exercise of powers of distress, lease or sale given by the Security or by-law
and the taking of foreclosure proceedings and/or the pursuit of any other legal
remedy necessary; and

 

77

--------------------------------------------------------------------------------


 

(e)                                  decide to accelerate the amounts
outstanding under the Credit Facility.

 

(3)                                 The Agent may take the following actions
only if the prior unanimous consent of the Lenders is obtained, unless otherwise
specified herein:

 

(a)                                 amend, modify, discharge, release, terminate
or waive any of the terms of this Agreement or the Security if such amendment,
modification, discharge, release, termination or waiver would increase the
amount of the Credit Facility, amend the purpose of the Credit Facility, reduce
the interest rates and similar charges applicable to the Credit Facility, reduce
the fees payable with respect to the Credit Facility, extend any date fixed for
payment of principal, interest or any other amount relating to the Credit
Facility or extend the term of the Credit Facility; provided however that, only
the consent of the Lenders with Commitments or Advances outstanding under the
Credit Facility is required for the reduction of the interest rates, fees and
similar charges applicable to the Credit Facility or to extend any date for
payment of principal, interest or other amounts relating to the Credit Facility;

 

(b)                                 amend the definition of “Required Lenders”
or this Section 10.2(3);

 

(c)                                  subject to Section 10.2(5), discharge or
release any Guarantor or discharge or release all or substantially all of the
Security; and

 

(d)                                 except as otherwise expressly permitted in
this Agreement, enter into or amend, modify or waive any material term of any
Intercompany Subordination Agreement.

 

For greater certainty, no Lender’s Commitment or Applicable Percentage may be
amended without the consent of that Lender.  In addition, no amendment,
modification or waiver affecting the rights or obligations of the Agent or
Issuing Bank may be made without their respective consent.

 

(4)                                 To the extent that any Obligor or any
Affiliate of an Obligor becomes a Lender, such Lender shall not be permitted to
vote on or consent to any matter under this Agreement on or to which a Lender
may vote or consent and the Commitment of such Lender shall be deemed not to be
outstanding for the purposes of determining whether a specified majority has
been achieved.

 

(5)                                 Notwithstanding Sections 10.2(2) and 10.2(3)
the Agent may, without the consent of the Lenders, make, or cause to be made,
amendments to the Loan Documents that are for the sole purpose of curing any
immaterial or administrative ambiguity, defect or inconsistency, but shall
immediately notify the Lenders of any such action.  The Agent may also
discharge, or release, or otherwise cause to be discharged or released, any
Security to the extent necessary to allow any Loan Party to complete any sale or
other disposition of Property or other transaction permitted by this Agreement.

 

78

--------------------------------------------------------------------------------


 

(6)                                 As between the Obligors, on the one hand,
and the Agent and the Lenders, on the other hand:

 

(a)                                 all statements, certificates, consents and
other documents which the Agent purports to deliver on behalf of the Lenders or
the Required Lenders shall be binding on each of the Lenders, and none of the
Obligors shall be required to ascertain or confirm the authority of the Agent in
delivering such documents;

 

(b)                                 all certificates, statements, notices and
other documents which are delivered by any Obligor to the Agent in accordance
with this Agreement shall be deemed to have been duly delivered to each of the
Lenders; and

 

(c)                                  all payments which are delivered by the
Borrower to the Agent in accordance with this Agreement shall be deemed to have
been duly delivered to each of the Lenders.

 

(7)                                 Except in its own right as a Lender, the
Agent shall not be required to advance its own funds for any purpose, and in
particular, shall not be required to pay with its own funds insurance premiums,
taxes or public utility charges or the cost of repairs or maintenance with
respect to the assets which are the subject matter of the Security, nor shall it
be required to pay with its own funds the fees of solicitors, counsel, auditors,
experts or agents engaged by it as permitted hereby.

 

10.3                        Acknowledgements, Representations and Covenants of
Lenders

 

(1)                                 Each Lender represents and warrants to each
Obligor, the Agent and each of the other Lenders that it has the legal capacity
to enter into this Agreement pursuant to its charter and any applicable
legislation and has not violated its charter, constating documents or any
applicable legislation by so doing.

 

(2)                                 Each of the Lenders acknowledges and
confirms that in the event that the Agent does not receive payment in accordance
with this Agreement, it shall not be the obligation of the Agent to maintain the
Credit Facility in good standing nor shall any Lender have recourse to the Agent
in respect of any amounts owing to such Lender under this Agreement.

 

(3)                                 Each Lender acknowledges and agrees that its
obligation to advance its Applicable Percentage of Advances in accordance with
the terms of this Agreement is independent and in no way related to the
obligation of any other Lender hereunder.

 

(4)                                 Each Lender hereby acknowledges receipt of a
copy of this Agreement and the Security (to the extent that the Security has
been delivered) and acknowledges that it is satisfied with the form and content
of such documents.

 

10.4                        Provisions Operative Between Lenders and Agent Only

 

Except for the provisions of Sections 10.2(6), 10.3(1), 10.3(3) and this 10.4,
the provisions of this Article relating to the rights and obligations of the
Lenders or the Secured Parties, as the case may be, and the Agent inter se shall
be operative as between the Lenders or

 

79

--------------------------------------------------------------------------------


 

the Secured Parties, as the case may be, and the Agent only, and no Obligor
shall have any rights or obligations under or be entitled to rely for any
purpose upon such provisions.

 

ARTICLE 11
MISCELLANEOUS PROVISIONS

 

11.1                        Accounting Terms

 

Except as otherwise expressly provided, wherever in this Agreement reference is
made to GAAP or to a calculation to be made or an action to be taken in
accordance with generally accepted accounting principles, such reference will be
deemed to be to GAAP as at the date on which such calculation or action is made
or taken or required to be made or taken in accordance with GAAP and applied on
a consistent basis.

 

11.2                        Capitalized Terms

 

All terms used in any of the Loan Documents (other than this Agreement) which
are defined in this Agreement shall have the meanings defined herein unless
otherwise defined in the other Loan Document.

 

11.3                        Severability

 

Any provision of this Agreement which is or becomes prohibited or unenforceable
in any relevant jurisdiction shall not invalidate or impair the remaining
provisions hereof which shall be deemed severable from such prohibited or
unenforceable provision and any such prohibition or unenforceability in any such
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Should this Agreement fail to provide for any relevant
matter, the validity, legality or enforceability of this Agreement shall not
thereby be affected.

 

11.4                        Amendment, Supplement or Waiver

 

No amendment, supplement or waiver of any provision of the Loan Documents, nor
any consent to any departure by a Loan Party therefrom, shall in any event be
effective unless it is in writing, makes express reference to the provision
affected thereby and is signed by the Agent for and on behalf of the Lenders or
the Required Lenders, as the case may be, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.  In addition, any amendment or supplement shall require the written
consent of the other parties to the Loan Document in question.  No waiver or act
or omission of the Agent, the Lenders, or any of them, shall extend to or be
taken in any manner whatsoever to affect any subsequent Event of Default or
breach by a Loan Party of any provision of the Loan Documents or the rights
resulting therefrom.

 

11.5                        Governing Law

 

The Province referred to in Sections 11(a) of the Provisions is the Province of
Ontario.  The law governing this Agreement shall also govern each of the other
Loan Documents, except for those that expressly provide otherwise.

 

80

--------------------------------------------------------------------------------


 

11.6                        This Agreement to Govern

 

In the event of any conflict or inconsistency between the terms of this
Agreement and the terms of any other Loan Document, the provisions of this
Agreement shall govern to the extent necessary to remove the conflict or
inconsistency.

 

11.7                        Permitted Encumbrances

 

The designation of an Encumbrance as a Permitted Encumbrance is not, and shall
not be deemed to be, an acknowledgment by the Agent or the Lenders that the
Encumbrance shall have priority over the Security.

 

11.8                        Currency

 

All payments made hereunder shall be made in the currency in respect of which
the obligation requiring such payment arose.  Unless the context otherwise
requires, all amounts expressed in this Agreement in terms of money shall refer
to Canadian Dollars.

 

11.9                        Liability of Lenders

 

The liability of the Lenders in respect of all matters relating to this
Agreement and the other Loan Documents is several and not joint or joint and
several.  Without limiting that statement, the obligations of the Lenders to
make Advances is limited to their respective Applicable Percentages of any
Advance that is requested, and, in the aggregate, to their respective Applicable
Percentages of the total amounts of the Credit Facility.

 

11.10                 Interest on Miscellaneous Amounts

 

(1)                                 If the Borrower fails to pay any amount
payable hereunder (other than principal, interest thereon, interest upon
interest or any other amount on which interest is payable as otherwise provided
in this Agreement) on the due date, the Borrower shall, on demand, pay interest
on such overdue amount to the Agent from and including such due date up to but
excluding the date of actual payment, both before and after demand, default or
judgment, at a rate of interest per annum equal to the sum of the Prime Rate
plus 2.0% per annum, compounded monthly.

 

(2)                                 If the Borrower deposits cash as Collateral
pursuant to a requirement under this Agreement, the Lender or Lenders holding
the cash shall pay the Borrower interest on the cash while it continues to be
held as Collateral at the rate offered by the relevant Lenders from time to time
for deposits in the relevant currency of comparable size and term.

 

(3)                                 If the Borrower defaults in the payment of
any principal or interest due hereunder then, notwithstanding any other
provisions of this Agreement, but subject to Applicable Laws, the Borrower shall
pay interest on such amounts in default equal to the applicable rate of interest
provided hereunder plus 2% per annum, payable on demand.

 

81

--------------------------------------------------------------------------------


 

11.11                 Judgment Currency

 

In the event of a judgment or order being rendered by any court or tribunal for
the payment of any amounts owing to the Lenders or any of them under this
Agreement or for the payment of damages in respect of any breach of this
Agreement or under or in respect of a judgment or order of another court or
tribunal for the payment of such amounts or damages, such judgment or order
being expressed in a currency (the “Judgment Currency”) other than the currency
payable hereunder or thereunder (the “Agreed Currency”), the party against whom
the judgment or order is made shall indemnify and hold the Lenders harmless
against any deficiency in terms of the Agreed Currency in the amounts received
by the Lenders arising or resulting from any variation as between (i) the
exchange rate at which the Agreed Currency is converted into the Judgment
Currency for the purposes of such judgment or order, and (ii) the exchange rate
at which each Lender is able to purchase the Agreed Currency with the amount of
the Judgment Currency actually received by the Lender on the date of such
receipt.  The indemnity in this Section shall constitute a separate and
independent obligation from the other obligations of the Obligors hereunder,
shall apply irrespective of any indulgence granted by the Lenders, and shall be
secured by the Security.

 

11.12                 Address for Notice

 

As of the date of this Agreement, the addresses and the telecopier number of the
Borrower and the Lenders contemplated in Section 8(a) of the Provisions are as
specified beside their respective signatures to this Agreement.  Notices to the
other Obligors shall be sent in care of the Borrower.

 

11.13                 Time of the Essence

 

Time shall be of the essence in this Agreement.

 

11.14                 Further Assurances

 

Each Obligor shall, at its expense, at the request of the Agent acting on the
instructions of the Required Lenders, do all such further acts and execute and
deliver all such further documents, agreements, certificates and instruments as
may, in the reasonable opinion of the Required Lenders, be necessary or
desirable in order to fully perform and carry out the purpose and intent of the
Loan Documents.

 

11.15                 Term of Agreement

 

Except as otherwise provided herein, this Agreement shall remain in full force
and effect until the indefeasible payment and performance in full of all of the
Obligations and the termination of the Commitments.  The obligations of the
Obligors in Sections 3.1, 3.2 and 9 of the Provisions and of the Lenders in
Section 7.5 of the Provisions shall continue for the benefit of those to whom
the obligations are owed notwithstanding the termination of this Agreement or
the termination of any particular Person’s role as Obligor, Agent or Lender.

 

82

--------------------------------------------------------------------------------


 

11.16                 Payments on Business Day

 

Whenever any payment or performance under the Loan Documents would otherwise be
due on a day other than a Business Day, such payment shall be made on the
following Business Day, unless the following Business Day is in a different
calendar month, in which case the payment shall be made on the preceding
Business Day.

 

11.17                 Whole Agreement

 

Except in relation to matters contemplated by the other Loan Documents and the
Commitment and Fee Letter, this Agreement constitutes the whole and entire
agreement between the parties hereto concerning the matters addressed in this
Agreement, and cancels and supersedes any prior agreements, undertakings,
declarations, commitments or representations, written or verbal, in respect
thereof.  It is acknowledged that the Fee Letter is confidential between the
Borrower and Scotiabank, and will not be disclosed to any other Person.

 

11.18                 English Language

 

The Loan Documents have been negotiated in English and will be or have been
executed in the English language.  Les soussigné ont expressément demandé que ce
document soit rédigé en langue anglaise.  All paper writings given or delivered
pursuant to this Agreement and the other Loan Documents shall be in the English
language or, if not, shall be accompanied by a certified English translation
thereof.  The English language version of any document shall, absent manifest
error, control the meaning and interpretation of the matters set forth therein.

 

11.19                 Date of Agreement

 

This Agreement may be referred to as being dated September 25, 2012 or as of
September 25, 2012, notwithstanding the actual date of execution.

 

[SIGNATURE PAGES FOLLOW]

 

83

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

Address for Notice

 

THE BANK OF NOVA SCOTIA,

 

 

as Agent

 

 

 

The Bank of Nova Scotia

By:

 

Agency Services

 

 

62nd Floor, Scotia Plaza

 

 

40 King Street West

 

 

Toronto, ON  M5W 2X6

 

 

 

By:

 

Attention:

Head, Agency Services

 

 

Facsimile:

416-866-3329

 

 

 

 

 

 

Address for Notice

 

THE BANK OF NOVA SCOTIA,

 

 

as Lender

 

 

 

The Bank of Nova Scotia

By:

 

One Liberty Plaza, 26th Floor

 

Name:

New York, NY 10006

 

Title:

 

 

 

Attention:

David Schwartzbard and Erin

 

 

 

Fogarty

By:

 

Facsimile:

212-225-5254

 

Name:

 

 

 

Title:

with a copy to:

 

 

 

 

 

 

The Bank of Nova Scotia

 

 

40 King Street West, 55th Floor

 

 

Toronto, ON M5H 1H1

 

 

 

 

 

 

Attention:

Paula Czach

 

 

Facsimile:

416-350-1133

 

 

 

S1

--------------------------------------------------------------------------------


 

Address for Notice

 

CANADIAN IMPERIAL BANK OF

 

 

COMMERCE

 

 

 

Canadian Imperial Bank of Commerce

By:

 

161 Bay Street 8th Floor,

 

Name:

Toronto ON

 

Title:

M5J 2S8

 

 

 

 

 

Attention:

Sheryl Holmes

 

 

 

Managing Director

By:

 

Fax:

416-956-3870

 

Name:

 

 

 

Title:

 

S2

--------------------------------------------------------------------------------


 

Address for Notice

 

M&T BANK

 

 

 

M&T Bank

By:

 

161 Bay Street, Suite 2520, P.O. Box 209

 

Name:

Toronto, ON

 

Title:

M5J 2S1

 

 

 

 

 

Attention:

Catherine Ackerson,

By:

 

 

Vice President

 

Name:

Facsimile:

416-363-0768

 

Title:

 

S3

--------------------------------------------------------------------------------


 

Address for Notice

 

ROYAL BANK OF CANADA

 

 

 

Royal Bank of Canada

By:

 

RBC Capital Markets

 

Name:

Three World Financial Center

 

Title:

200 Vesey Street, 12th Floor

 

 

New York, NY 10281

 

 

 

By:

 

Attention:

Tim Stephens

 

Name:

Facsimile:

212-428-6201

 

Title:

 

S4

--------------------------------------------------------------------------------


 

Address for Notice

 

PHH VEHICLE MANAGEMENT
SERVICES INC./
PHH SERVICES DE GESTION DE
VEHICULES INC.

 

 

 

PHH Vehicle Management Services Inc.

 

 

2233 Argentia Road, Suite 400

By:

 

Mississauga, Ontario

 

Name:

L5N 2X7

 

Title:

 

 

 

Attention:

General Counsel

 

 

Facsimile:

856-917-7295

 

 

 

 

 

 

 

S5

--------------------------------------------------------------------------------


 

Schedule A
FORM OF NOTICE OF ADVANCE OR PAYMENT

 

[see reference in Section 6.4]

 

TO:

THE BANK OF NOVA SCOTIA, as Administrative Agent

 

Global Wholesale Services

 

Second Floor

 

720 King Street West

 

Toronto, ON  M5W 2T3

 

 

 

Attention:

Director

 

Fax:

416-866-5991

 

 

 

We refer to the credit agreement dated as of September 25, 2012 between PHH
Vehicle Management Services Inc., as Borrower, certain parties thereto, as
Guarantors, The Bank of Nova Scotia, as Agent and the Lenders named therein, as
amended, supplemented, restated or replaced from time to time (the “Credit
Agreement”).  All terms used in this certificate and that are defined in the
Credit Agreement will have the meanings defined in the Credit Agreement.

 

Request for Advance

 

Notice is hereby given pursuant to Section 6.4 of the Credit Agreement that the
undersigned hereby irrevocably requests as follows:

 

(A)                               that an Advance be made under the Credit
Facility:

 

(B)                               the requested Advance represents the following
[check one or more]:

 

initial Advance

 

(  )

increase in an Advance

 

(  )

rollover of an existing Advance

 

(  )

conversion of an existing Advance to another type of Advance

 

(  )

 

(C)                               the Drawdown Date shall be
                                .

 

(D)                               the Advance shall be in the form of [check one
or more and complete details]:

 

Prime Rate Advance

 

(  )

Amount

$

 

Banker’s Acceptances

 

(  )

Face Amount:

$

 

Term

 

 

L/C

 

 

Nominal amount:

$

(  )

 

--------------------------------------------------------------------------------


 

Expiry Date:

 

 

[Note: attach proposed form or details]

 

 

 

(E)                                the proceeds of the Advance shall be
deposited in [specify Designated Account].

 

The undersigned hereby confirms as follows:

 

(A)                              the representations and warranties made in
Section 7.1 of the Credit Agreement and under the PHH Guaranty, other than those
expressly stated to be made as of a specific date or otherwise expressly
modified pursuant to the provisions of Section 7.2 of the Credit Agreement, are
true and correct in all material respects on and as of the date hereof with the
same force and effect as if such representations and warranties had been made on
and as of the date hereof;

 

(B)                               no Default has occurred and is continuing on
the date hereof or will result from the Advance(s) requested herein;

 

(C)                               no event has occurred which has, or could
reasonably be expected to have, a Material Adverse Effect;

 

(D)                              the undersigned will immediately notify you if
it becomes aware of the occurrence of any event which would mean that the
statements in the immediately preceding paragraphs (A), (B) or (C) would not be
true if made on the Drawdown Date;

 

(E)                                all other conditions precedent set out in
Section 5.2 [and Section 5.1 as applicable] of the Credit Agreement have been
fulfilled; and

 

(F)                                 the proceeds of the Advance will be used for
purposes described in Section 2.3 of the Credit Agreement.

 

Notice of Payment

 

Pursuant to Section 6.4 of the Credit Agreement, the undersigned hereby
irrevocably notifies you of the following:

 

(A)                               that a payment will be made under the Credit
Facility:

 

(B)                               the payment represents the following [check
one or more]:

 

reduction in Advances under the Credit Facility

 

(  )

 

 

 

payment of existing Advances which will be rolled over as the same type of
Advance under the Credit Facility

 

(  )

 

 

 

payment of existing Advances which will be

 

(  )

 

2

--------------------------------------------------------------------------------


 

converted to another type of Advance under the Credit Facility

 

 

 

(C)                               the payment date shall be

 

(D)                               the Advance to be paid shall be in the form of
[check one or more and complete details]:

 

Prime Rate Advance

 

(  )

Amount

$

 

Banker’s Acceptances

 

(  )

Face Amount:

 

 

Maturity Date:

 

 

 

DATED

 

 

 

 

PHH VEHICLE MANAGEMENT
SERVICES INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule B
FORM OF AGREEMENT OF NEW GUARANTOR

 

SUPPLEMENT TO CREDIT AGREEMENT

 

[see reference in Section 4.1(2)]

 

THIS AGREEMENT supplements the credit agreement dated as of September 25, 2012
between PHH Vehicle Management Services Inc., as Borrower, certain parties
thereto, as Guarantors, The Bank of Nova Scotia, as Agent and the Lenders named
therein, as amended, supplemented, restated or replaced from time to time (the
“Credit Agreement”).

 

RECITALS:

 

(A)                               All terms used in this Agreement that are
defined in the Credit Agreement will have the meanings defined in the Credit
Agreement.

 

(B)                              The Credit Agreement contemplates that further
Subsidiaries of the Borrower shall become Subsidiary Guarantors in certain
circumstances.

 

(C)                               [·] (the “New Subsidiary”) is required by the
Credit Agreement to become a Subsidiary Guarantor.

 

(D)                               The New Subsidiary has delivered the documents
listed on Schedule A to this Agreement, which form part of the Security, an
opinion of its counsel and other resolutions and ancillary documents required by
the Agent, and a pledge of all shares of the New Subsidiary owned by the
Borrower and the other Obligors has also been delivered as part of the Security.

 

THEREFORE, for value received, and intending to be legally bound by this
Agreement, the parties agree as follows:

 

(a)                                 The New Subsidiary hereby acknowledges and
agrees to the terms of the Credit Agreement and agrees to be bound by all
obligations of a Subsidiary Guarantor under the Credit Agreement as if it had
been an original signatory thereto.  The New Subsidiary represents and warrants
to the Agent and the Lenders that each of the representations and warranties in
Section 7.1 is true and correct in relation to it, other than the representation
and warranty in Section 7.1(4)(a).

 

(b)                                 The New Subsidiary represents and warrants
in favour of the Lenders that Schedule B attached hereto fully and fairly
describes, as of the date of this Agreement, the ownership of all of its issued
and outstanding Capital Stock and of Capital Stock that it owns in other
Persons, the nature of the business that it carries on, the locations of its
head office (and chief executive office, if different) and the jurisdictions in
which its freehold (or fee as the case may be) and leasehold real property and
other Property is located.  Except as set out in Schedule B attached hereto, it
does not have any Subsidiaries, is not a partner in

 

--------------------------------------------------------------------------------


 

any partnership (general or limited) and is not a co-venturer in any joint
venture, as of the date hereof.

 

(c)                                  The Agent, on behalf of the Lenders,
acknowledges that the New Subsidiary shall be a Subsidiary Guarantor as of the
date of this Agreement.

 

(d)                                 This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the Province of Ontario
and the laws of Canada applicable therein.

 

(e)                                  This Agreement may be executed in any
number of counterparts, each of which when executed and delivered shall be
deemed to be an original, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.  For the purposes of this
section, the delivery of an electronic copy of an executed counterpart of this
Agreement shall be deemed to be valid execution and delivery thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS OF WHICH, the undersigned have executed this Agreement as of [•].

 

 

THE BANK OF NOVA SCOTIA, as Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[New Subsidiary]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Note:  Schedule A to be attached to list Security]

 

[Note: Schedule B to be attached to list Details of Capital Stock,
Property, Etc.]

 

3

--------------------------------------------------------------------------------


 

Schedule C
FORM OF COMPLIANCE CERTIFICATE

 

[see references in Section 8.2(1)(c)]

 

TO:

THE BANK OF NOVA SCOTIA, as Agent

 

62nd Floor, Scotia Plaza

 

40 King Street West

 

Toronto, ON M5W 2X6

 

 

 

Attention:

Head, Agency Services

 

Fax:

416-866-3329

 

 

FROM:

PHH VEHICLE MANAGEMENT SERVICES INC.

 

(the “Borrower”)

 

 

RE:

Credit Agreement dated as of September 25, 2012, made between the Borrower,
certain parties thereto, as Guarantors, the Agent and the Lenders (as defined
therein) (as amended, modified, revised, restated or replaced from time to time,
the “Credit Agreement”)

 

 

DATE:

·

 

The undersigned, the · of the Borrower, hereby certifies, in that capacity and
without personal liability, that:

 

1.                                      I have read and am familiar with the
provisions of the Credit Agreement, have made such examinations and
investigations, including a review of the applicable books and records of the
Borrower as are necessary to enable me to express an informed opinion as to the
matters set out herein and I have furnished this Certificate with the intent
that it may be relied upon by the Agent and the Lenders as a basis for
determining compliance by the Borrower with its covenants and obligations under
the Credit Agreement and the other Loan Documents as of the date of this
Certificate.  Unless otherwise defined herein terms used herein have the
meanings ascribed thereto in the Credit Agreement.

 

2.                                      The representations and warranties
contained in each of the Loan Documents are true and correct in all material
respects on the date of this Certificate with reference to facts subsisting on
such date, with the same effect as if made on such date except for those
representations and warranties which speak to a specific date which shall be
true and correct in all material respects as of such date except
                                    .

 

3.                                      All of the covenants required by the
Credit Agreement have been observed, performed or satisfied, as applicable, and
no Default or Event of Default has occurred and is continuing on the date of
this Certificate except                                 .

 

--------------------------------------------------------------------------------


 

[Specify nature and period of existence of any Default or Event of Default and
any action which the Borrower has taken or proposes to take with respect
thereto.]

 

4.                                      The attached financial statements for
the [Fiscal Quarter/Fiscal Year] ending [insert date] fairly present in all
material respects the financial position of the Borrower on a consolidated basis
as of the dates and for the periods referred to therein, and such financial
statements and all calculations and presentation of financial information in
this Certificate and the Appendices to this Certificate have been prepared in
accordance with GAAP (except that, in the case of quarterly financial
statements, notes to the statements and normal year-end audit adjustments
required by GAAP are not included).

 

5.                                      For the Fiscal Quarter/Year ended
                      , details of Distributions permitted under
Section 8.3(2)(d) are as set forth on Appendix B attached hereto.

 

6.                                      Attached hereto is a list of all
outstanding Swap Transactions to which any Obligor is a party as of the
Computation Date.  The notional principal amount upon which all such Swap
Transactions are based is $                        .

 

7.                                      Attached hereto is a description of all
Permitted Intercompany Loans outstanding as of the end of such Fiscal
Quarter/Year, the parties to such loans and all advances and repayments on
account of Permitted Intercompany Loans made during the applicable Fiscal
Quarter.

 

8.                                      Attached hereto is a description of all
asset sales permitted under Section 8.3(3)(d)(C)(iii) made during the applicable
Fiscal Quarter and including the aggregate amount of all such sales since the
Closing Date (maximum not to exceed $25,000,000 in aggregate over the term of
the Credit Facility).

 

 

PHH VEHICLE MANAGEMENT
SERVICES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Schedule D
MODEL CREDIT AGREEMENT PROVISIONS

 

[see reference in Section 1.1]

 

The attached model credit agreement provisions, which have been revised under
the direction of the Canadian Bankers’ Association Secondary Loan Market
Specialist Group from provisions prepared by The Loan Syndications and Trading
Association, Inc., form part of this Agreement, except for the footnotes to the
model credit agreement provisions and subject to the following variations:

 

1.                                     Section 8(a) of this Schedule D is
amended to delete the words “or, if to a Lender, to it at its address or
telecopier number specified in the Register or, if to an Obligor other than the
Borrower, in care of the Borrower”.

 

2.                                      For the purposes of Sections 11(a) and
11(b) of this Schedule D, the specified province shall be the province of
Ontario.

 

3.                                      The term “Release,” which is used in
section 9(b) but not defined in the Provisions, shall be interpreted as
referring to any release, spill, leakage, emission, deposit, discharge,
leaching, migration or disposition.  The term “Environmental Liability,” which
is used in section 9(b) but not defined in the Provisions, shall be interpreted
as referring to any remedial action taken by the Agent or any Lender relating to
any Hazardous Materials or any breach of any Environmental Law.

 

4.                                      Section 5 of the Provisions shall be
interpreted as requiring that payments and other reductions to which that
section applies shall be adjusted so that the benefit is shared pari passu in
respect of the Obligations and the Other Secured Obligations.

 

5.                                      The reference in Clause 5(iii)(x) of the
Provisions to “Permitted Lien” is deleted and replaced with “Permitted
Encumbrance”.

 

6.                                      Payments referred to in clause
5(iii)(w) of the Provisions may include payments in respect of Other Secured
Obligations but payments referred to in clause 5(iii)(x) of the Provisions shall
not include payments in respect of Other Secured Obligations. 
Clause 5(iii)(y) of the Provisions is deleted and replaced with the following:

 

“any reduction arising from an amount owing to an Obligor upon the termination
of any derivative entered into between the Obligor and such Lender except for a
net amount available after the termination of all derivatives entered into
between the Obligors and such Lender and the setoff of resulting amounts owing
by the Obligors and to the Obligors”

 

7.                                      References in the Provisions to
participations by Lenders in respect of Letters of Credit shall be interpreted
as referring to the participations and the obligations of Lenders to indemnify
the Issuing Bank in accordance with Section 6.22(a) of this Agreement.

 

--------------------------------------------------------------------------------


 

8.                                      Clause 10(b)(iii) of the Provisions is
deleted and replaced with the following:

 

“any assignment of a Commitment relating to a credit under which Letters of
Credit may be issued must be approved by the Issuing Bank in its sole
discretion”

 

9.                                      The definition of “Applicable Law” in
Section 1 of the Provisions is deleted and replaced as follows:

 

“Applicable Law” means (a) any domestic or foreign statute, law (including
common and civil law), treaty, code, ordinance, rule, regulation, restriction or
by-law (zoning or otherwise); (b) any judgement, order, writ, injunction,
decision, ruling, decree or award; (c) any regulatory policy, practice,
guideline or directive, or (d) any franchise, licence, qualification,
authorization, consent, exemption, waiver, right, permit or other approval of
any Governmental Authority, binding on or affecting the Person referred to in
the context in which the term is used or binding on or affecting the property of
such Person, in each case whether or not having the force of law but in the case
of a franchise, licence, qualification, authorization, consent, exemption,
waiver, right, permit or other approval of any Governmental Authority not having
the force of law, being a franchise, licence, qualification, authorization,
consent, exemption, waiver, right, permit or other approval or any Governmental
Authority with which Persons customarily comply.

 

10.                               The definition of “Change in Law” in Section 1
of the Provisions is deleted and replaced as follows:

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Applicable Law,
(b) any change in any Applicable Law or in the administration, interpretation or
application thereof by any Governmental Authority, (c) the making or issuance of
any Applicable Law by any Governmental Authority or (d) compliance by any Lender
or the Issuing Bank (or, for purposes of Section 3.1(b) of the Provisions, by
any lending office of such Lender or by such Lender’s or the Issuing Bank’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law but in the case of a request, guideline or directive
not having the force of law, being a request, guideline or directive with which
persons customarily comply) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,

 

2

--------------------------------------------------------------------------------


 

guidelines and directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States, Canadian or foreign regulatory authorities,
shall in each case, be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued or implemented.

 

11.                               Section 3.3(b) of the Provisions is amended by
replacing the words “defaults in its Obligations to fund Loans hereunder” with
the words “becomes a Defaulting Lender”.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE        TO CREDIT AGREEMENT

 

The attached model credit agreement provisions, which have been revised under
the direction of the Canadian Bankers’ Association Secondary Loan Market
Specialist Group from provisions prepared by The Loan Syndications and Trading
Association, Inc., form part of this Agreement, except for the footnotes to the
model credit agreement provisions and subject to the following variations(1):

 

--------------------------------------------------------------------------------

(1)                                 This page, without this footnote, should be
re-typed by those preparing credit agreements, as part of each credit
agreement.  The model credit agreement provisions should be attached to each
credit agreement in their original form, without amendments.  If variations to
them are essential to a particular transaction, each variation should be noted
on this page, including a cross-reference to the section of the provisions that
is varied and the full details of the variation.  If there are no variations,
specify “None.”

 

There are some capitalized terms that are used in the provisions but not
defined.  These include “Borrower,” “Lender,” “Commitment,” “Loan Documents” and
others.  Those drafting credit agreements should include appropriate definitions
for those terms in the credit agreements they prepare.  Those drafting credit
agreements must, of course, review the model credit agreement provisions and
ensure that the terms of the credit agreements they prepare do not conflict with
the provisions and, where necessary, address the matters raised in the footnotes
to the provisions.

 

The provisions are drafted on the basis that all Obligors will be parties to the
credit agreement, not just the Borrower.

 

4

--------------------------------------------------------------------------------


 

MODEL CREDIT AGREEMENT PROVISIONS

 

1.                                      Definitions

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means the credit agreement of which these Provisions form part.

 

“Applicable Law” means (a) any domestic or foreign statute, law (including
common and civil law), treaty, code, ordinance, rule, regulation, restriction or
by-law (zoning or otherwise); (b) any judgement, order, writ, injunction,
decision, ruling, decree or award; (c) any regulatory policy, practice,
guideline or directive; or (d) any franchise, licence, qualification,
authorization, consent, exemption, waiver, right, permit or other approval of
any Governmental Authority, binding on or affecting the Person referred to in
the context in which the term is used or binding on or affecting the property of
such Person, in each case whether or not having the force of law.

 

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be the percentage
of the total outstanding Loans and participations in respect of Letters of
Credit represented by such Lender’s outstanding Loans and participations in
respect of Letters of Credit.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Applicable Law,
(b) any change in any Applicable Law or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any Applicable Law by any Governmental Authority.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have corresponding meanings.

 

5

--------------------------------------------------------------------------------


 

“Default” means any event or condition that constitutes an Event of Default or
that would constitute an Event of Default except for satisfaction of any
condition subsequent required to make the event or condition an Event of
Default, including giving of any notice, passage of time, or both.

 

“Eligible Assignee” means any Person (other than a natural person, any Obligor
or any Affiliate of an Obligor), in respect of which any consent that is
required by Section 10(b) has been obtained.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of an Obligor hereunder, (a) taxes imposed on or
measured by its net income, and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes or any similar tax imposed by any
jurisdiction in which the Lender is located and (c) in the case of a Foreign
Lender (other than (i) an assignee pursuant to a request by the Borrower under
Section 3.3(b), (ii) an assignee pursuant to an Assignment and Assumption made
when an Event of Default has occurred and is continuing or (iii) any other
assignee to the extent that the Borrower has expressly agreed that any
withholding tax shall be an Indemnified Tax), any withholding tax that (A) is
not imposed or assessed in respect of a Loan that was made on the premise that
an exemption from such withholding tax would be available where the exemption is
subsequently determined, or alleged by a taxing authority, not to be available
and (B) is required by Applicable Law to be withheld or paid in respect of any
amount payable hereunder or under any Loan Document to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new lending
office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.2(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from an Obligor with respect to such withholding tax pursuant
to Section 3.2(a).  For greater certainty, for purposes of item (c) above, a
withholding tax includes any Tax that a Foreign Lender is required to pay
pursuant to Part XIII of the Income Tax Act (Canada) or any successor provision
thereto.(2)

 

“Foreign Lender” means any Lender that is not organized under the laws of the
jurisdiction in which the Borrower is resident for tax purposes and that is not
otherwise considered or deemed in respect of any amount payable to it hereunder
or under any Loan Document to be resident for income tax or withholding tax
purposes in the jurisdiction in which the Borrower is resident for tax purposes
by application of the laws of that jurisdiction.  For purposes of this
definition Canada and each Province and Territory thereof shall be deemed to
constitute a single jurisdiction and the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

--------------------------------------------------------------------------------

(2)                                 Please note that this definition of
“Excluded Taxes” will result in Foreign Lenders not being grossed up for
withholding taxes that exist at the time of execution and delivery of the Credit
Agreement, except in the circumstances specified.  If a loan is intended to be
exempt from withholding tax as a “5/25” structure or otherwise, this premise
should be specified in the Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Governmental Authority” means the government of Canada or any other nation, or
of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including any
supra-national bodies such as the European Union or the European Central Bank
and including a Minister of the Crown, Superintendent of Financial Institutions
or other comparable authority or agency.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Issuing Bank” means the Person named elsewhere in this Agreement(3) as the
issuer of Letters of Credit on the basis that it is “fronting” for other Lenders
and not on the basis that it is the attorney of other Lenders to sign Letters of
Credit on their behalf, or any successor issuer of Letters of Credit.  For
greater certainty, where the context requires, references to “Lenders” in these
Provisions include the Issuing Bank.

 

“Loan” means any extension of credit by a Lender under this Agreement, including
by way of bankers’ acceptance or LIBO Rate Loan, except for any Letter of Credit
or participation in a Letter of Credit.

 

“Obligors” means, collectively, the Borrower and each of the guarantors of the
Borrower’s obligations that are identified elsewhere in this Agreement.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Participant” has the meaning assigned to such term in Section 10(d) .

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Provisions” means these model credit agreement provisions.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

--------------------------------------------------------------------------------

(3)                                 Ensure that the Credit Agreement identifies
the Issuing Bank or indicates that there is none.

 

7

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

2.                                      Terms Generally

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein (including this Agreement) shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented, restated or otherwise modified (subject
to any restrictions on such amendments, supplements, restatements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) unless otherwise expressly stated, all references in these
Provisions to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, these
Provisions, but all such references elsewhere in this Agreement shall be
construed to refer to this Agreement apart from these Provisions, (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b)                                 If there is any conflict or inconsistency
between these Provisions and the other terms of this Agreement, the other terms
of this Agreement shall govern to the extent necessary to resolve the conflict
or inconsistency.

 

3.                                      Yield Protection

 

3.1                               Increased Costs.

 

(a)                                 Increased Costs Generally. If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender;

 

8

--------------------------------------------------------------------------------


 

(ii)                                  subject any Lender to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof, except for
Indemnified Taxes or Other Taxes covered by Section 3.2 and the imposition, or
any change in the rate, of any Excluded Tax payable by such Lender; or

 

(iii)                               impose on any Lender or any applicable
interbank market any other condition, cost or expense affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the Issuing Bank
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or any other amount),
then upon request of such Lender the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)                                 Capital Requirements. If any Lender
determines that any Change in Law affecting such Lender or any lending office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or the Letters of Credit issued or participated in by such Lender, to a
level below that which such Lender or its holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s policies and
the policies of its holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or its holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement. A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section, including reasonable detail of the
basis of calculation of the amount or amounts, and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests. Failure or delay on the
part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, except
that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefore, unless the Change in Law giving rise
to such increased costs or reductions is

 

9

--------------------------------------------------------------------------------


 

retroactive, in which case the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof.

 

3.2                               Taxes.

 

(a)                                 Payments Subject to Taxes. If any Obligor,
the Administrative Agent, or any Lender is required by Applicable Law to deduct
or pay any Indemnified Taxes (including any Other Taxes) in respect of any
payment by or on account of any obligation of an Obligor hereunder or under any
other Loan Document, then (i) the sum payable shall be increased by that Obligor
when payable as necessary so that after making or allowing for all required
deductions and payments (including deductions and payments applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions or payments been required, (ii) the Obligor shall make
any such deductions required to be made by it under Applicable Law and (iii) the
Obligor shall timely pay the full amount required to be deducted to the relevant
Governmental Authority in accordance with Applicable Law.

 

(b)                                 Payment of Other Taxes by the Borrower.
Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Applicable Law.

 

(c)                                  Indemnification by the Borrower. The
Borrower shall indemnify the Administrative Agent and each Lender, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments. As soon as practicable
after any payment of Indemnified Taxes or Other Taxes by an Obligor to a
Governmental Authority, the Obligor shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)                                  Status of Lenders. Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall, at the request of the Borrower, deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, (a) any Lender, if
requested by the Borrower or the Administrative Agent, shall

 

10

--------------------------------------------------------------------------------


 

deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to withholding or information reporting requirements, and (b) any Lender
that ceases to be, or to be deemed to be, resident in Canada for purposes of
Part XIII of the Income Tax Act (Canada) or any successor provision thereto
shall within five days thereof notify the Borrower and the Administrative Agent
in writing.

 

(f)                                   Treatment of Certain Refunds and Tax
Reductions. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which an
Obligor has paid additional amounts pursuant to this Section or that, because of
the payment of such Taxes or Other Taxes, it has benefited from a reduction in
Excluded Taxes otherwise payable by it, it shall pay to the Borrower or Obligor,
as applicable, an amount equal to such refund or reduction (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
or Obligor under this Section with respect to the Taxes or Other Taxes giving
rise to such refund or reduction), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any net after-Tax interest paid by the relevant Governmental
Authority with respect to such refund).  The Borrower or Obligor as applicable,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower or Obligor (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender if the Administrative Agent or such Lender
is required to repay such refund or reduction to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person, to
arrange its affairs in any particular manner or to claim any available refund or
reduction.

 

3.3                               Mitigation Obligations: Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office.
If any Lender requests compensation under Section 3.1, or requires the Borrower
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.2, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.1 or 3.2, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)                                 Replacement of Lenders.(4) If any Lender
requests compensation under Section 3.1, if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.2, if any Lender’s

 

--------------------------------------------------------------------------------

(4)                                 Please note that the Breakfunding section in
the Credit Agreement should expressly include any amounts payable as a result of
an assignment required by this Section.

 

11

--------------------------------------------------------------------------------


 

obligations are suspended pursuant to Section 3.4 or if any Lender defaults in
its obligation to fund Loans hereunder, then the Borrower may, at its sole
expense and effort, upon 10 days’ notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)                                     the Borrower pays the Administrative
Agent the assignment fee specified in Section 10(b)(vi);

 

(ii)                                  the assigning Lender receives payment of
an amount equal to the outstanding principal of its Loans and participations in
disbursements under Letters of Credit, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any breakage costs and amounts required to be paid under this
Agreement as a result of prepayment to a Lender) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.1 or payments required to be made
pursuant to Section 3.2, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(iv)                              such assignment does not conflict with
Applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

3.4                               Illegality.

 

If any Lender determines that any Applicable Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make or maintain any Loan (or to maintain its
obligation to make any Loan), or to participate in, issue or maintain any Letter
of Credit (or to maintain its obligation to participate in or to issue any
Letter of Credit), or to determine or charge interest rates based upon any
particular rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender with respect to the
activity that is unlawful shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if conversion would avoid the activity that is unlawful, convert any Loans,
or take any necessary steps with respect to any Letter of Credit in order to
avoid the activity that is unlawful.  Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.  Each Lender agrees to designate a different Lending Office if

 

12

--------------------------------------------------------------------------------


 

such designation will avoid the need for such notice and will not, in the good
faith judgment of such Lender, otherwise be materially disadvantageous to such
Lender.

 

3.5                               Inability to Determine Rates Etc.

 

If the Required Lenders determine that for any reason a market for bankers’
acceptances does not exist at any time or the Lenders cannot for other reasons,
after reasonable efforts, readily sell bankers’ acceptances or perform their
other obligations under this Agreement with respect to bankers’ acceptances, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the Borrower’s right to request the acceptance of bankers’
acceptances shall be and remain suspended until the Required Lenders determine
and the Agent notifies the Borrower and each Lender that the condition causing
such determination no longer exists.  If the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the LIBO
Rate for any requested Interest Period with respect to a proposed LIBO Rate
Loan, or that the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender.  Thereafter, the obligation of the Lenders to make
or maintain LIBO Rate Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
borrowing, conversion or continuation of LIBO Rate Loans or, failing that, will
be deemed to have converted such request into a request for a borrowing of Base
Rate Loans in the amount specified therein.

 

4.                                      Right of Setoff.

 

If an Event of Default has occurred and is continuing, each of the Lenders and
each of their respective Affiliates is hereby authorized at any time and from
time to time to set off and apply any and all deposits (general or special, time
or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Obligor against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender has made any demand under this Agreement or any other Loan
Document and although such obligations of the Obligor may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each the Lenders and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff, consolidation of accounts and bankers’ lien) that the Lenders or their
respective Affiliates may have.  Each Lender agrees to promptly notify the
Borrower and the Administrative Agent after any such setoff and application, but
the failure to give such notice shall not affect the validity of such setoff and
application.  If any Affiliate of a Lender exercises any rights under this
Section 4, it shall share the benefit received in accordance with Section 5 as
if the benefit had been received by the Lender of which it is an Affiliate.

 

13

--------------------------------------------------------------------------------


 

5.                                      Sharing of Payments by Lenders.

 

If any Lender, by exercising any right of setoff or counterclaim or otherwise,
obtains any payment or other reduction that might result in such Lender
receiving payment or other reduction of a proportion of the aggregate amount of
its Loans and accrued interest thereon or other obligations hereunder greater
than its pro rata share thereof as provided herein, then the Lender receiving
such payment or other reduction shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders rateably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest,

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by any Obligor pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in disbursements under Letters of Credit to
any assignee or participant, other than to any Obligor or any Affiliate of an
Obligor (as to which the provisions of this Section shall apply); and

 

(iii)                               the provisions of this Section shall not be
construed to apply to (w) any payment made while no Event of Default has
occurred and is continuing in respect of obligations of the Borrower to such
Lender that do not arise under or in connection with the Loan Documents, (x) any
payment made in respect of an obligation that is secured by a Permitted Lien or
that is otherwise entitled to priority over the Borrower’s obligations under or
in connection with the Loan Documents, (y) any reduction arising from an amount
owing to an Obligor upon the termination of derivatives entered into between the
Obligor and such Lender(5), or (z) any payment to which such Lender is entitled
as a result of any form of credit protection obtained by such Lender.

 

The Obligors consent to the foregoing and agree, to the extent they may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Obligor rights of setoff and counterclaim and similar rights of Lenders with
respect to such participation as fully as if such Lender were a direct creditor
of each Obligor in the amount of such participation.

 

--------------------------------------------------------------------------------

(5)                                 Those preparing Credit Agreements should
consider whether this exclusion of proceeds of derivatives is appropriate in the
particular circumstances of the Credit Agreement.  It may be appropriate to
provide for sharing of, for example, any net amount available after the
termination of all derivatives entered into between the Obligors and a Lender
and the setoff of resulting amounts owing by the Obligors and to the Obligors if
there is more than one such derivative.

 

14

--------------------------------------------------------------------------------


 

6.                                      Administrative Agent’s Clawback

 

(a)                                 Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any advance of funds that such
Lender will not make available to the Administrative Agent such Lender’s share
of such advance, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with the provisions of this
Agreement concerning funding by Lenders and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable advance
available to the Administrative Agent, then the applicable Lender shall pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at a rate determined by the Administrative Agent in
accordance with prevailing banking industry practice on interbank compensation. 
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such advance.  If the Lender
does not do so forthwith, the Borrower shall pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon at the
interest rate applicable to the advance in question. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that has failed to make such payment to the Administrative Agent.

 

(b)                                 Payments by Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of any Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute the amount due to the Lenders.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with prevailing banking industry
practice on interbank compensation.

 

7.                                      Agency.

 

7.1                               Appointment and Authority. Each of the Lenders
and the Issuing Bank hereby irrevocably appoints the Person identified elsewhere
in this Agreement as the Administrative Agent(6) to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and no Obligor shall
have rights as a third party beneficiary of any of such provisions.

 

--------------------------------------------------------------------------------

(6)                                 Ensure that the Credit Agreement identifies
the Administrative Agent for the purpose of this reference

 

15

--------------------------------------------------------------------------------


 

7.2                               Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Obligor or any
Affiliate thereof as if such Person were not the Administrative Agent and
without any duty to account to the Lenders.

 

7.3                               Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.(7) Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for in the Loan Documents), but the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as is
necessary, or as the Administrative Agent believes in good faith is necessary,
under the provisions of the Loan Documents) or (ii) in the absence of its own
gross negligence or wilful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing the
Default is given to the Administrative Agent by the Borrower or a Lender.

 

(c)                                  Except as otherwise expressly specified in
this Agreement, the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan

 

--------------------------------------------------------------------------------

(7)                                 It is anticipated that the Credit Agreement
will require the Borrower to be responsible for compliance with all requirements
to maintain perfection of security.

 

16

--------------------------------------------------------------------------------


 

Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition specified in this Agreement,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

7.4                               Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet posting or other distribution) believed by it to
be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

7.5                               Indemnification of Administrative Agent. Each
Lender agrees to indemnify the Administrative Agent and hold it harmless (to the
extent not reimbursed by the Borrower), rateably according to its Applicable
Percentage (and not jointly or jointly and severally) from and against any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel, which may be incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Loan Documents or the transactions therein contemplated.  However, no
Lender shall be liable for any portion of such losses, claims, damages,
liabilities and related expenses resulting from the Administrative Agent’s gross
negligence or wilful misconduct.

 

7.6                               Delegation of Duties. The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent from among the Lenders
(including the Person serving as Administrative Agent) and their respective
Affiliates.  The Administrative Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The provisions of this Article and other provisions
of this Agreement for the benefit of the Administrative Agent shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

17

--------------------------------------------------------------------------------


 

7.7                               Replacement of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Bank and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a Lender having a Commitment to a revolving credit if one or more
is established in this Agreement and having an office in Toronto, Ontario or
Montréal, Québec, or an Affiliate of any such Lender with an office in Toronto
or Montréal.  The Administrative Agent may also be removed at any time by the
Required Lenders upon 30 days’ notice to the Administrative Agent and the
Borrower as long as the Required Lenders, in consultation with the Borrower,
appoint and obtain the acceptance of a successor within such 30 days, which
shall be a Lender having a Commitment to a revolving credit if one or more is
established in this Agreement and having an office in Toronto or Montréal, or an
Affiliate of any such Lender with an office in Toronto or Montréal.

 

(b)                                 If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications
specified in Section 7.7(a), provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in the preceding paragraph.

 

(c)                                  Upon a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the former
Administrative Agent, and the former Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided in the preceding
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the termination of the service of
the former Administrative Agent, the provisions of this Section 7 and of
Section 9 shall continue in effect for the benefit of such former Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the former
Administrative Agent was acting as Administrative Agent.

 

7.8                               Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into

 

18

--------------------------------------------------------------------------------


 

this Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

7.9                               Collective Action of the Lenders. Each of the
Lenders hereby acknowledges that to the extent permitted by Applicable Law, any
collateral security and the remedies provided under the Loan Documents to the
Lenders are for the benefit of the Lenders collectively and acting together and
not severally and further acknowledges that its rights hereunder and under any
collateral security are to be exercised not severally, but by the Administrative
Agent upon the decision of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in the Loan
Documents).  Accordingly, notwithstanding any of the provisions contained herein
or in any collateral security, each of the Lenders hereby covenants and agrees
that it shall not be entitled to take any action hereunder or thereunder
including, without limitation, any declaration of default hereunder or
thereunder but that any such action shall be taken only by the Administrative
Agent with the prior written agreement of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for in the
Loan Documents).  Each of the Lenders hereby further covenants and agrees that
upon any such written agreement being given, it shall co-operate fully with the
Administrative Agent to the extent requested by the Administrative Agent. 
Notwithstanding the foregoing, in the absence of instructions from the Lenders
and where in the sole opinion of the Administrative Agent, acting reasonably and
in good faith, the exigencies of the situation warrant such action, the
Administrative Agent may without notice to or consent of the Lenders take such
action on behalf of the Lenders as it deems appropriate or desirable in the
interest of the Lenders.

 

7.10                        No Other Duties. etc. Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers or holders of
similar titles, if any, specified in this Agreement shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

8.                                      Notices: Effectiveness; Electronic
Communication

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as-provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier to the addresses or telecopier numbers specified elsewhere in
this Agreement(8) or, if to a Lender, to it at its address or telecopier number
specified in the Register or, if to an Obligor other than the Borrower, in care
of the Borrower.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given on a business day between 9:00 a.m. and

 

--------------------------------------------------------------------------------

(8)                                 Ensure that the Credit Agreement contains
the contact information referred to.

 

19

--------------------------------------------------------------------------------


 

5:00 p.m. local time where the recipient is located, shall be deemed to have
been given at 9:00 a.m. on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders and the Issuing Bank hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative
Agent,(9) provided that the foregoing shall not apply to notices to any Lender
of Loans to be made or Letters of Credit to be issued if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address. Etc. Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

9.                                      Expenses; Indemnity: Damage Waiver (10)

 

(a)                                 Costs and Expenses. The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder

 

--------------------------------------------------------------------------------

(9)                                 Administrative Agents may wish to prescribe
procedures for electronic communications and to disseminate those procedures to
Lenders.

 

(10)                          A reference to this Section should be included in
the Survival Section, if any, of the Credit Agreement.

 

20

--------------------------------------------------------------------------------


 

and (iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the Issuing Bank, including the reasonable fees, charges
and disbursements of counsel, in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower. The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Obligor arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance or non-performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation or
non-consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by any Obligor, or any Environmental Liability related in any
way to any Obligor, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by an
Obligor and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee or (y) result from a claim brought by the Borrower or any other
Obligor against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Obligor has
obtained a final and nonappealable judgment in its favour on such claim as
determined by a court of competent jurisdiction, nor shall it be available in
respect of matters specifically addressed in Sections 3.1, 3.2 and 9(a).

 

(c)                                  Reimbursement by Lenders. To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Bank or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Issuing Bank or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Bank in connection with such capacity.

 

21

--------------------------------------------------------------------------------


 

The obligations of the Lenders under this paragraph (c) are subject to the other
provisions of this Agreement concerning several liability of the Lenders.

 

(d)                                 Waiver of Consequential Damages. Etc. To the
fullest extent permitted by Applicable Law, the Obligors shall not assert, and
hereby waive, any claim against any Indemnitee, on any theory of liability, for
indirect, consequential, punitive, aggravated or exemplary damages (as opposed
to direct damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby (or any breach thereof), the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)                                  Payments. All amounts due under this
Section shall be payable promptly after demand therefor.  A certificate of the
Administrative Agent or a Lender setting forth the amount or amounts owing to
the Administrative Agent, Lender or a sub-agent or Related Party, as the case
may be, as specified in this Section, including reasonable detail of the basis
of calculation of the amount or amounts, and delivered to the Borrower shall be
conclusive absent manifest error.

 

10.                               Successors and Assigns

 

(a)                                 Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Obligor may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that:

 

(i)                                     except if an Event of Default has
occurred and is continuing or in the case of an assignment of the entire
remaining amount of the assigning

 

22

--------------------------------------------------------------------------------


 

Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment being assigned
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loan of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, in the case of any assignment in respect of a revolving facility, or
$1,000,000, in the case of any assignment in respect of a term facility, unless
each of the Administrative Agent and, so long as no Default has occurred and is
continuing, the Borrower otherwise consent to a lower amount (each such consent
not to be unreasonably withheld or delayed);

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate credits
on a non-pro rata basis;

 

(iii)                               any assignment of a Commitment relating to a
credit under which Letters of Credit may be issued must be approved by any
Issuing Bank (such approval not to be unreasonably withheld or delayed) unless
the Person that is the proposed assignee is itself already a Lender with a
Commitment under that credit;

 

(iv)                              any assignment must be approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
unless:

 

(x)  in the case of an assignment of a Commitment relating to a revolving
credit, the proposed assignee is itself already a Lender with the same type of
Commitment,

 

(y)  no Event of Default has occurred and is continuing, and the assignment is
of a Commitment relating to a non-revolving credit that is fully advanced, or

 

(z)  the proposed assignee is a bank whose senior, unsecured, non-credit
enhanced, long term debt is rated at least A3, A- or A low by at least two of
Moody’s Investor Services Inc., Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. and Dominion Bond Rating Service Limited, respectively;

 

(v)                                 any assignment must be approved by the
Borrower (such approval not to be unreasonably withheld or delayed) unless the
proposed assignee is itself already a Lender with the same type of Commitment or
a Default has occurred and is continuing; and

 

23

--------------------------------------------------------------------------------


 

(vi)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in an amount specified elsewhere in this
Agreement(11) and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement and the other Loan Documents, including any collateral security,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3 and 9, and shall continue to be liable for any breach
of this Agreement by such Lender, with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.  Any payment by an assignee to an
assigning Lender in connection with an assignment or transfer shall not be or be
deemed to be a repayment by the Borrower or a new Loan to the Borrower.

 

(c)                                  Register. The Administrative Agent shall
maintain at one of its offices in Toronto, Ontario or Montréal, Québec a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, an Obligor or
any Affiliate of an Obligor(12)) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the

 

--------------------------------------------------------------------------------

(11)  Ensure that the Credit Agreement specifies the amount of this fee.

 

(12)                          Consideration should be given to the percentage of
Lenders required to permit the sale of a participation to an Obligor or any
Affiliate or Subsidiary of an Obligor.

 

24

--------------------------------------------------------------------------------


 

Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any payment by a Participant to a Lender in
connection with a sale of a participation shall not be or be deemed to be a
repayment by the Borrower or a new Loan to the Borrower.

 

Subject to paragraph (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 3 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 4 as though it were a Lender,
provided such Participant agrees to be subject to Section 5 as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights. A
Participant shall not be entitled to receive any greater payment under
Section 3.1 and 3.2 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.2 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.2(e) as though
it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, but no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

11.                               Governing Law: Jurisdiction: Etc.

 

(a)                                 Governing Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the Province
specified elsewhere in this Agreement(13) and the laws of Canada applicable in
that Province.

 

(b)                                 Submission to Jurisdiction. Each Obligor
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the Province specified elsewhere in
this Agreement, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may

 

--------------------------------------------------------------------------------

(13)                          Ensure that the Credit Agreement identifies the
Province referred to here and in paragraph (b) immediately below.

 

25

--------------------------------------------------------------------------------


 

otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Obligor or its properties in the courts of
any jurisdiction.

 

(c)                                  Waiver of Venue. Each Obligor irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

12.                               WAIVER OF JURY TRIAL

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

13.                               Counterparts: Integration: Effectiveness:
Electronic Execution

 

(a)                                 Counterparts: Integration: Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in the conditions precedent Section(s) of this
Agreement, this Agreement shall become effective when it has been executed by
the Administrative Agent and when the Administrative Agent has received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or by sending a scanned copy by electronic
mail shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

(b)                                 Electronic Execution of Assignments. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of

 

26

--------------------------------------------------------------------------------


 

a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including Parts 2 and 3 of the Personal
Information Protection and Electronic Documents Act (Canada), the Electronic
Commerce Act, 2000 (Ontario) and other similar federal or provincial laws based
on the Uniform Electronic Commerce Act of the Uniform Law Conference of Canada
or its Uniform Electronic Evidence Act, as the case may be.

 

14.                               Treatment of Certain Information:
Confidentiality

 

(a)                                 Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to it, its Affiliates and
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap, derivative, credit-linked note or
similar transaction relating to the Borrower and its obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than an Obligor.

 

(b)                                 For purposes of this Section, “Information”
means all information received in connection with this Agreement from any
Obligor relating to any Obligor or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to such
receipt.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.  In addition, the Administrative Agent may
disclose to any agency or organization that assigns standard identification
numbers to loan facilities such basic information describing the facilities
provided hereunder as is necessary to assign unique identifiers (and, if
requested, supply a copy of this Agreement), it being understood that the Person
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to make available to the public only such
Information as such person normally makes available in the course of its
business of assigning identification numbers.

 

(c)                                  In addition, and notwithstanding anything
herein to the contrary, the Administrative Agent may provide the information
described on Exhibit B concerning the Borrower and the credit facilities
established herein to Loan Pricing Corporation and/or other recognized trade
publishers of information for general circulation in the loan market.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit and
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under Applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the
loan-transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

Assignor:

 

 

2.

Assignee:

 

                                           [and is an Affiliate/Approved Fund of
[identify Lender](14)]

 

 

3.

Borrower(s):

 

 

4.

Administrative Agent:                                               ,as the
administrative agent under the Credit Agreement

 

 

5.

Credit Agreement:             [The [amount] Credit Agreement dated as of
               among [name of Borrower(s)], the Lenders parties thereto, [name
of Administrative Agent], as Administrative Agent, and the other agents parties
thereto]

 

--------------------------------------------------------------------------------

(14)

Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Facility Assigned(15)

 

Aggregate Amount of
Commitment/Loans for
all Lenders(16)

 

Amount of
Commitment/Loans
Assigned(16)

 

Percentage Assigned of
Commitment/Loans(17)

 

CUSIP Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade
Date:                                                 ](18)

 

--------------------------------------------------------------------------------

(15)                          Fill in the appropriate terminology for the types
of facilities under the Credit Agreement that are being assigned under this
Assignment (e.g. “Revolving Credit Commitment,” “Term Loan Commitment,” etc.)

 

(16)                          Amount to be adjusted by the counterparties to
take into account any payments or prepayments made between the Trade Date and
the Effective Date.

 

(17)                          Set forth, to at least 9 decimals, as a percentage
of the Commitment/Loans of all Lenders thereunder.

 

(18)                          To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

2

--------------------------------------------------------------------------------


 

Effective Date:                       , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR
[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE
[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

[Consented to and](19) Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as Administrative Agent

 

 

 

By

 

 

 

Title:

 

 

 

[Consented to:](20)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(19)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(20)                          To be added only if the consent of the Borrower
and/or other parties (e.g. L/C Issuer) is required by the terms of the Credit
Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 to Assignment and Assumption

 

[                               ](21)

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan
Document(22), (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2                               Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section        thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v) if it
is a Foreign Lender(23), attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with

 

--------------------------------------------------------------------------------

(21)                          Describe Credit Agreement at option of
Administrative Agent.

 

(22)                          The term “Loan Document” should be conformed to
the term used in the Credit Agreement.

 

(23)                          The concept of “Foreign Lender” should be
conformed to the section in the Credit Agreement governing withholding taxes and
gross-up.

 

4

--------------------------------------------------------------------------------


 

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to, on or after
the Effective Date.  The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns.  This Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy or by sending a
scanned copy by electronic mail shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law
governing the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LOAN MARKET DATA TEMPLATE

 

Recommended Data Fields — At Close

 

The items highlighted in bold are those that Loan Pricing Corporation (LPC) deem
essential.  The remaining items are those that LPC has seen become more
prominent over time as transparency has increased in the US Loan Market.

 

Company Level

 

Deal Specific

 

Facility Specific

Issuer Name

 

Currency/Amount

 

Currency/Amount

Location

 

Date

 

Type

SIC (Cdn)

 

Purpose

 

Purpose

Identification Number(s)

 

Sponsor

 

Tenor

Revenue

 

Financial Covenants

 

Term Out Option

 

 

 

 

Expiration Date

 

 

Target Company

 

Facility Signing Date

*Measurement of Risk

 

Assignment Language

 

Pricing

S&P Sr. Debt

 

Law Firms

 

Base Rate(s)/Spread(s)/BA/LIBOR

S&P Issuer

 

MAC Clause

 

Initial Pricing Level

Moody’s Sr. Debt

 

Springing lien

 

Pricing Grid (tied to, levels)

Moody’s Issuer

 

Cash Dominion

 

Grid Effective Date

Fitch Sr. Debt

 

Mandatory Prepays

 

Fees

Fitch Issuer

 

Restrct’d Payments (Neg Covs)

 

Participation Fee (tiered also)

 

 

 

 

 

S&P Implied

 

 

 

 

(internal assessment)

 

Other Restrictions

 

Commitment Fee

DBRS

 

 

 

 

Other Ratings

 

 

 

Annual Fee

*Industry Classification

 

 

 

Utilization Fee

Moody’s Industry

 

 

 

LC Fee(s)

S&P Industry

 

 

 

BA Fee

Parent

 

 

 

Prepayment Fee

 

 

 

 

 

Financial Ratios

 

 

 

Other Fees to Market

 

 

 

 

 

 

 

 

 

Security

 

 

 

 

Secured/Unsecured

 

 

 

 

Collateral and Seniority of Claim

 

 

 

 

Collateral Value

 

 

 

 

Guarantors

 

 

 

 

Lenders Names/Titles

 

 

 

 

Lender Commitment ($)

 

 

 

 

Commited/Uncommited

 

 

 

 

Distribution method

 

 

 

 

Amortization Schedule

 

--------------------------------------------------------------------------------


 

 

 

 

 

Borrowing Base/Advance Rates

 

 

 

 

New Money Amount

 

 

 

 

Country of Syndication

 

 

 

 

Facility Rating (Loss given default)

 

 

 

 

S&P Bank Loan

 

 

 

 

Moody’s Bank Loan

 

 

 

 

Fitch Bank Loan

 

 

 

 

DBRS

 

 

 

 

Other Ratings

 

--------------------------------------------------------------------------------

* These items would be considered useful to capture from an analytical
perspective

 

2

--------------------------------------------------------------------------------


 

Schedule E
APPLICABLE PERCENTAGES OF LENDERS

 

[see references in Section 1.1]

 

Lender

 

Aggregate Commitment
(Credit Facility)

 

The Bank of Nova Scotia

 

$

40,000,000

 

Canadian Imperial Bank of Commerce

 

$

30,000,000

 

M&T Bank

 

$

30,000,000

 

Royal Bank of Canada

 

$

25,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule F
DETAILS OF CAPITAL STOCK, PROPERTY, ETC.

 

Entity

 

Ownership
or
entity’s
Capital
Stock

 

Capital
Stock owned
by entity in
other
Persons

 

Nature of
business

 

Head office
(and chief
executive
office, if
different)

 

Freehold
real
property

 

Leasehold
property

 

Jurisdiction
in which
other
Property
located

PHH Vehicle Management Services, Inc./ PHH Services de Gestion de
Véhicules, Inc.

 

100% by PHH Canadian Holdings, Inc.

 

100% of Centre for Transportation Safety Inc.;

 

100% of Canadian Lease Management Limited;

 

100% of FLR GP2, Inc.;

 

100% of FLR LP, Inc.

 

100% of FLR GP1, Inc.

 

Providing a full range of fleet management and leasing services, including
consulting, administrative and financial services (principally vehicle and
credit card services), to large, established businesses and corporations.

 

2233 Argentia Road
Suite 400
Mississauga, Ontario L5N 2L8 Canada

 

None

 

2233 Argentia Road
Suite 400
Mississauga, Ontario L5N 2L8
Canada

 

6700 Campobello Road
Mississauga, Ontario, L5N 2L8
Canada;

 

9800 Cavendish
Suite 250
Saint-Laurent, Quebec H4M 2V9 Canada

 

2618 Hopewell Place N.E.
Suite 450
Calgary, Alberta T1Y 7J7
Canada

 

1140 West Pender Street
Suite 440
Vancouver, British Columbia V6E 4G1
Canada

 

Alberta
British Columbia
Ontario
Québec

 

--------------------------------------------------------------------------------


 

Schedule G
INTELLECTUAL PROPERTY

 

[see reference in Section 7.1]

 

Trademark

 

Status

 

Wares & Services

 

Owner

NETVELOCITY & design

 

APPLICATION no. 1,336,125
FD: 2007-02-20
Reg#
TMA717460
RD: 2008-06-26
Next Renewal:
2023-06-26

 

Incentive program services to designate fleet service excellence

 

PHH Vehicle Management Services Inc.

 

--------------------------------------------------------------------------------


 

Schedule H
ORGANIZATION STRUCTURE

 

[see references in Section 7.1(4)]

 

[g223031kk29i001.jpg]

 

--------------------------------------------------------------------------------


 

Schedule I
MATERIAL CONTRACTS

 

[see references in Section 1.1]

 

None.

 

--------------------------------------------------------------------------------


 

Schedule J
MATERIAL PERMITS

 

[see references in Section 1.1]

 

(a)                                 Registration No. 9373 to Sell Motor Vehicles
at 1140 West Pender, Suite 440, Vancouver, BC V6E 4G1, issued by the Motor
Vehicle Sales Authority of British Columbia, expiring 7 February 2013;

 

(b)                                 Licence No. 1009989 to sell, wholesale and
lease motor vehicles at 2618 Hopewell Place NE, Suite 460, Calgary, AB T1Y 7J7,
issued by the Alberta Motor Vehicle Industry Council, expiring 30
September 2012;

 

(c)                                  Registration as a Commercial Fleet Lessor
at 6700 Campobello Road, Mississauga, ON L5N 2L8, issued by the Ontario Motor
Vehicle Industry Council, expiring 12 May 2013;

 

(d)                                 Registration as a Commercial Fleet Lessor at
2233 Argentia Road, Unit 400, Mississauga, ON L5N 2X7, issued by the Ontario
Motor Vehicle Industry Council, expiring 3 February 2013;

 

(e)                                  Licence No. 72754 to sell road vehicles at
9800 Cavendish, Suite 250, Saint-Laurent, QC H4M 2V9, issued by the Société de
l’assurance automobile du Québec, expiring 30 September 2012;

 

--------------------------------------------------------------------------------


 

Schedule K
BORROWING BASE CERTIFICATE

 

[see references in Section 1.1]

 

TO:

 

THE BANK OF NOVA SCOTIA, as Agent

 

 

62nd Floor, Scotia Plaza

 

 

40 King Street West

 

 

Toronto, ON M5W 2X6

 

 

 

 

 

Attention:

Head, Agency Services

 

 

Fax:

416-866-3329

 

 

 

CC:

 

The Bank of Nova Scotia, as Lender

 

 

 

FROM:

 

PHH VEHICLE MANAGEMENT SERVICES INC.

 

 

(the “Borrower”)

 

1.                                      This Borrowing Base Certificate is
delivered to you pursuant to Section 8.2(1)(d) of the credit agreement made as
of September 25, 2012 between the Borrower, certain parties thereto, as
Guarantors, the Agent and the lenders and other financial institutions specified
therein, as amended, supplemented, restated or replaced from time to time (the
“Credit Agreement”).  Capitalized terms used and not otherwise defined herein
shall have the meanings given thereto in the Credit Agreement.

 

2.                                      The following calculations determine the
Borrowing Base in accordance with the relevant definitions as set forth in the
Credit Agreement and the other Loan Documents.

 

The Borrower hereby certifies, that as at
                                                  :

 

Borrowing Base

 

(A)

 

Eligible Lease Receivables

 

$

 

x .90

=$

 

 

 

 

 

 

 

 

PLUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B-1)

 

Non-Qualifying Lease Receivables

 

$

 

x .80

=$

 

 

 

 

 

 

 

 

-and-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B-2)

 

Purchase Value of Eligible LVIP
[Note: Aggregate of B-1 and B-2 not to exceed $50,000,000.]

 

$

 

x .80

=$

 

--------------------------------------------------------------------------------


 

PLUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)

 

Other Eligible Receivables

 

$

 

x .75

=$

 

 

 

 

 

 

 

 

MINUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)

 

Priority Payables

 

 

 

 

=$

 

 

 

 

 

 

 

 

MINUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)

 

Adjustment (if any) as a result of concentration limit for any Account Debtor or
group of Related Party Account Debtors exceeding 10%

 

 

 

 

=$

 

 

 

 

 

 

 

 

Total Borrowing Base (A) + (B-1 + B-2)
(Aggregate not to exceed $50,000,000) + (C) – (D) – (E)

 

 

=$

 

3.                                      Attached hereto as Annex 1 is a detailed
list of all Eligible Lease Receivables broken down by each Obligor outlining
(i) the aging of such Eligible Lease Receivable, (ii) the currency in which they
are denominated and (iii) any deductions, sales discounts, volume rebates,
returns and allowances.

 

4.                                      Attached hereto as Annex 2 is a detailed
list of all Non-Qualifying Lease Receivables broken down by the Borrower and
each Subsidiary outlining (i) the aging of such Eligible Lease Receivable,
(ii) the currency in which they are denominated and (iii) any deductions, sales
discounts, volume rebates, returns and allowances.

 

5.                                      Attached hereto as Annex 3 is a detailed
list of the Purchase Value of Eligible LVIP.

 

6.                                      Attached hereto as Annex 4 is a detailed
list of all Other Eligible Receivables broken down by the Borrower and each
Subsidiary outlining (i) the aging of such account receivable, (ii) the currency
in which they are denominated and (iii) any deductions, sales discounts, volume
rebates, returns and allowances.

 

7.                                      Attached hereto as Annex 5 is a detailed
description of all Priority Payables.

 

8.                                      Attached hereto as Annex 6 is a detailed
description of the adjustment (if any) as a result of Eligible Lease
Receivables, Non-Qualifying Lease Receivables and Other Eligible Receivables of
any individual Account Debtor or group of Account Debtors that are Related
Parties exceeding 10% of the Borrowing Base.

 

9.                                      The Borrower hereby represents and
warrants that this Certificate is a correct statement regarding the status of
the Borrowing Base and the amounts set forth herein are in compliance with the
provisions of the Credit Agreement.  The Borrower further represents and
warrants that, in relation to calculation of the Borrowing Base there have

 

2

--------------------------------------------------------------------------------


 

been no changes to accounting policies, practices and calculation methods from
the accounting policies, practices and methods used by the Borrower as at the
date of the Credit Agreement, other than as required under GAAP as agreed to by
the Agent.

 

Dated the · day of ·, 20·.

 

 

PHH VEHICLE MANAGEMENT SERVICES INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule L
NON-ARM’S LENGTH ARRANGEMENTS

 

[see references in Section 7.1(4)(i)]

 

Part I — Obligors’ loans, advances and investments to or in another Related
Party (which is not an Obligor):

 

(a)                                 Borrower owns 100% of the equity in Centre
for Transportation Safety, Inc.;

 

(b)                                 Borrower owns 100% of the equity in Canadian
Lease Management Limited;

 

(c)                                  Borrower owns 100% of the equity in FLR
GP2, Inc.;

 

(d)                                 Borrower owns 100% of the equity in FLR
LP, Inc.; and

 

(e)                                  Borrower owns 100% of the equity in FLR
GP1, Inc.

 

Part II — other Related Party Debt:

 

NONE

 

Part III — other Material Contracts, transactions or arrangements:

 

(a)                                 Amended and Restated Grid Promissory Note
made by Borrower in favour of PHH, as Lender, dated January 27, 2011.

 

(b)                                 Amended and Restated Promissory Note made by
Borrower in favour of FLR LP Inc., as Lender, dated January 27, 2010.

 

(c)                                  Various intercompany arrangements regarding
provision of services and sale of goods between Borrower and its Affiliates and
Related Parties, all of which occur in the ordinary course of Borrower’s
business, all of which are priced on commercially reasonable terms, and none of
which are independently material to Borrower’s business.

 

--------------------------------------------------------------------------------


 

Schedule M
ENVIRONMENTAL EXCEPTIONS

 

[see references in Section 7.1(5)]

 

None.

 

--------------------------------------------------------------------------------


 

Schedule N
EXCLUDED SELF-FUNDING TRANSACTIONS

 

[see references in Section 7.1(4)(k) ]

 

Each as may have been amended, supplemented, restated or otherwise modified from
time to time on or prior to the Closing Date.

 

(a)                                 Operating Lease between PHH Vehicle
Management Services Inc. and Commerce and Industry Insurance Company of Canada,
dated December 10, 1996

 

(b)                                 Agreement between PHH Vehicle Management
Services Inc. and Commerce and Industry Insurance Company of Canada, dated
May 30, 1997

 

(c)                                  Loan and Security Agreement between BAL
Global Finance Canada Corporation and PHH Vehicle Management Services Inc.,
dated December 29, 2009

 

(d)                                 Performance Guaranty made by PHH Corporation
in favour of BAL Global Finance Canada Corporation, dated December 29, 2009

 

(e)                                  Operating Lease Agreement between PHH
Vehicle Management Services Inc. and Canadian Pacific Railway Company, dated
December 29, 2009

 

(f)                                   Promissory Note by PHH Vehicle Management
Services Inc. in favour of BAL Global Finance Canada Corporation as Lender, in
the principal amount of CDN $12,449,240.31

 

(g)                                  Self Fund Motor Vehicle Lease Agreement
between PHH Vehicle Management Services Inc. and Dare Foods Limited, dated
March 11, 2011

 

(h)                                 Loan and Security Self Fund Agreement
between PHH Vehicle Management Services Inc. and Dare Foods Limited, dated
March 11, 2011

 

(i)                                     Operating Lease Agreement between PHH
Vehicle Management Services Inc. and General Mills Canada Corporation, dated
April 5, 2002

 

(j)                                    Agreement between PHH Vehicle Management
Services Inc. and General Mills Canada Corporation, dated April 5, 2002

 

(k)                                 Amendment to Agreement between PHH Vehicle
Management Services Inc. and General Mills Canada Corporation, dated December 5,
2006

 

(l)                                     Operating Lease Agreement between PHH
Canada Inc. and Hongkong Bank of Canada, dated October 20, 1988

 

(m)                             Agreement between PHH Canada, Inc. and Hongkong
Bank of Canada, dated October 20, 1988

 

--------------------------------------------------------------------------------


 

(n)                                 Fixed Rate Supplement to Operating Lease
Agreement between PHH Vehicle Management Services Inc. and Dare Foods Limited,
dated March 11, 2011

 

2

--------------------------------------------------------------------------------


 

Schedule O
ELIGIBLE LEASE RECEIVABLES CRITERIA

 

For the purposes of this Schedule, terms not otherwise defined in the Agreement
shall have the following meanings, and in the case of any inconsistencies
between the defined terms in the Agreement and those set out in this Schedule O,
the meanings set out in this Schedule O shall prevail:

 

“Annual Percentage Rate” means, with respect to a Lease, the annual rate of
finance charges (whether fixed or floating) stated or implicit in such Leases,
exclusive of any management fees.

 

“Applicable Residual Percentage” means 16%, 20% or such other percentage as is
acceptable to Fleet Leasing Receivables Trust.

 

“Charged-Off Lease” means a Lease which has been or should have been charged off
by the Borrower in accordance with its credit and collection policy or as to
which any scheduled lease rental payment in excess of $10.00 is 270 or more days
past due.

 

“Closed End Lease” means a Lease for which the Obligor does not guarantee any
part of the residual value of the related equipment as at the end of the term of
such Lease, other than for excess mileage or excess wear and tear. For greater
certainty, the fact that a Lease requires the Obligor to guarantee the residual
value of the related equipment on an early return of Equipment does not preclude
it from being a Closed End Lease.

 

“Defaulted Lease” means, at any time, any Lease (i) under which the full amount
required to be paid for a given month has been outstanding for a period greater
than or equal to 120 days from the payment due date, or (ii) the Obligor (other
than a guarantor) of which has sustained an Insolvency Event which is
continuing, or (iii) in respect of which the Borrower has reasonably determined,
in accordance with its credit and collection policy, that eventual payment of
amounts owing under such Lease is unlikely.

 

“Delinquent Lease” means, at any time, any Lease, other than a Defaulted Lease
or Charged-Off Lease, (i) in respect of which an amount greater than $50 then
remains unpaid for more than 60 days from the payment due date, or (ii) which
would then be classified as delinquent by the Borrower in accordance with its
credit and collection policy.

 

“Eligible Floating Rate Index” means one of the following:

 

(a)                                 the one-month bankers acceptance rate, based
on the rate as published by the Bank of Canada on its web site, CDOR or other
market standard methodology;

 

(b)                                 the 90 day bankers acceptance rate, based on
the rate as published by the Bank of Canada on its web site, CDOR or other
market standard methodology;

 

(c)                                  the one-month prime corporate paper rate,
based on the rate as published by the Bank of Canada on its web site or other
market standard methodology;

 

(d)                                 the one-month asset-backed commercial paper
rate, either for a particular securitization or across a class of conduits, as
determined by the Borrower;

 

--------------------------------------------------------------------------------


 

(e)                                  a rate based on the Borrower’s weighted
average cost of funds (which may include or exclude funding costs under
inter-corporate borrowing transactions (subject to any agreed upon caps) and/or
securitization transactions); or

 

(f)                                   the Borrower’s commercial paper funding
rate, as determined by the Borrower.

 

“Equipment” means an automobile, truck (light, medium or heavy duty), truck
body, trailer, forklift or other material handling equipment or other equipment,
together with all equipment, attachments and accessories attached thereto.

 

“Fleet Leasing Receivables Trust” means the trust established under the laws of
the Province of Ontario pursuant to a declaration of trust dated November 2,
2009, as amended.

 

“Ineligible Master Lease” means, at any time, a PHH Master Lease Agreement in
respect of which either (i) PHH has made a credit decision that it will not
supply any further Equipment to the related Obligor, or (ii) 50% or greater of
the billings to the Obligor thereof then remain unpaid for more than 60 days
from the original due date.

 

“Insolvency Event” means, with respect to a specified Person, (i) such Person
generally not paying its liabilities as they become due or admitting in writing
its inability to pay its liabilities generally as they become due, or making a
general assignment for the benefit of creditors; or (ii) otherwise acknowledging
its insolvency; or (iii) any proceedings being instituted by or against such
Person seeking to adjudicate it as bankrupt or insolvent or seeking liquidation,
winding-up, dissolution, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency, reorganization, moratorium or relief of debtors, and, if such
proceeding has been instituted against such Person, such proceeding has not been
stayed or dismissed within 45 days; or (iv) such Person seeking the entry of an
order for relief by the appointment of a receiver, trustee, custodian or similar
official for it or a substantial part of its property and, if such proceeding
has been instituted against such Person, such proceeding has not been stayed or
dismissed within 45 days of a receiver, trustee, custodian or other similar
official being appointed for it or any substantial part of its property; or
(v) such Person taking any action to authorize any of the actions described
above; or (vi) a receiver being privately appointed in respect of a substantial
part of such Person’s assets.

 

“Lease” means a written lease agreement (other than the Master Lease Agreement
(as defined in the Master Trust Purchase Agreement)) relating to Equipment,
between an Originator and a lessee, consisting of a lease schedule, supplement
or new unit notice delivered by such lessee under a PHH Master Lease Agreement,
pursuant to which such lessee is required to pay rent on the terms set out in
such lease schedule, supplement or new unit notice and subject to the related
terms of such PHH Master Lease Agreement.

 

“Leased Equipment” means, in respect of any Lease, the Equipment forming the
subject matter of such Lease.

 

“Obligor” means any Person (other than an Originator) who is obligated to make
payments under a Lease.

 

“Obligor Option” means, in respect of any Lease, an option of a related Obligor
to purchase the Leased Equipment on the terms and conditions described in such
Lease.

 

2

--------------------------------------------------------------------------------


 

“Originator” means the Borrower or any of its Affiliates, and their respective
successors and assigns.

 

“PHH Master Lease Agreement” means a master lease agreement between the
Originator and an Obligor under the terms of which individual items of Equipment
may be leased from time to time on the terms set out in a related Lease.

 

“Required Insurance” means an insurance policy with respect to Leased Equipment
(i) that has been issued to the Obligor by an insurance company acceptable to
the Originator, (ii) that provides comprehensive, collision, fire, theft and
other physical damage coverage, (iii) that is for an amount not less than the
Net Book Value of the applicable Leased Equipment at the relevant time, and
(iv) that has the Originator noted as the loss payee or an additional insured
thereon; provided that the Originator may permit an Obligor to self-insure for
the matters described in (ii) in accordance with the Originator’s normal credit
and collections policy.

 

“Security Interests” means any mortgage, pledge, security interest, hypothec,
assignment, deposit arrangement, encumbrance, lien (consensual, statutory or
other), charge, security arrangement, or any other right or claim in, of or on
any Person’s assets or property in favour of any other Person of any kind or
nature whatsoever.

 

“Seller” means PHH Fleet Lease Receivables L.P.

 

“Term” means, in respect of a Lease, the period commencing on the commencement
date thereof and ending on the day on which the Obligor is required under the
terms of the Lease to return the Leased Equipment if the Obligor does not
exercise any Obligor Option thereunder and, for greater certainty, includes any
extension made in accordance with the terms of such Lease.

 

As of the applicable date of calculation, each of the leases must satisfy all of
the following criteria (“Eligible Lease”):

 

(a)                                 the Obligor thereunder is a resident of
Canada;

 

(b)                                 the Obligor thereunder is not a Governmental
Authority, unless no consents or notices are required to permit the assignee of
such Lease to enforce the same, or any such consents and notices which are
required have been obtained or delivered as applicable;

 

(c)                                  the Obligor thereunder is not an Affiliate
of any Originator;

 

(d)                                 no Insolvency Event has occurred with
respect to any Obligor thereunder;

 

(e)                                  it arises pursuant to a Lease which is
“chattel paper” within the meaning of the PPSA of Ontario;

 

(f)                                   it is denominated and payable only in
Canadian Dollars in Canada;

 

(g)                                  it was originated in Canada by Originator
or an Affiliate in the ordinary course of its business;

 

3

--------------------------------------------------------------------------------


 

(h)                                 it satisfies in all material respects all
applicable requirements of the credit and collection policy of the Borrower in
effect as at such applicable date of calculation;

 

(i)                                     it is not a Delinquent Lease;

 

(j)                                    it is not a Defaulted Lease;

 

(k)                                 the related PHH Master Lease Agreement is
not an Ineligible Master Lease;

 

(l)                                     the Lease is in full force and effect
and constitutes a legal, valid and binding obligation of the Obligor thereof,
and is enforceable against such Obligor in accordance with its terms (subject to
Applicable Laws, including bankruptcy, insolvency, reorganization or similar
laws affecting the enforcement of creditors’ rights in general and to equitable
principals of general application);

 

(m)                             the Lease is subject to no asserted or
threatened dispute (other than immaterial disputes arising in the ordinary
course of business), right of rescission, set-off, counterclaim or defence and
either (i) the Lease includes an express waiver of set-off by the Obligor or an
express waiver of set-off by the Obligor as against any assignee of the Lease,
or (ii) neither the Borrower nor any other Subsidiary Guarantor that owns the
Leases nor the Seller acquires goods and/or services from such Obligor; provided
that an Eligible Lease which satisfies clause (ii) above but not clause
(i) above as of the applicable date shall cease to be an Eligible Lease at such
time thereafter, if any, when clause (ii) is no longer correct with respect
thereto;

 

(n)                                 to the best of the Originator’s knowledge
and other than the failure to pay money when due, there is no material default,
breach, violation or event permitting acceleration or enforcement under the
terms of the Lease which has occurred and is continuing;

 

(o)                                 the Lease is not subject to any restriction
on the sale or assignment thereof under the Master Trust Purchase Agreement or
grant of a Security Interest to the Agent or Lenders, including any requirement
to obtain the consent of any Person including the Obligor or to give notice of
the assignment or grant of Security Interest to the Obligor, unless any such
consents and notices which are required have been obtained or delivered, as
applicable;

 

(p)                                 the Lease does not and did not at the time
of its origination contravene in any material respect any Applicable Laws;

 

(q)                                 the related Leased Equipment is covered by
Required Insurance in respect of such Leased Equipment which is in full force
and effect, and the proceeds of the Required Insurance have been validly
assigned to the Borrower or the Borrower is named in the policy (if applicable)
as a loss payee thereof and the proceeds of the Required Insurance are fully
assignable to the Agent;

 

4

--------------------------------------------------------------------------------


 

(r)                                    unless the related Lease is a Closed End
Lease, the related Lease has a minimum term of either 12 months or 367 days from
origination after which time the Obligor may return the Leased Equipment at any
time but is required to pay to the lessor under the Lease either, depending on
the terms of the particular Lease:

 

(i)            the entire deficiency from the Net Book Value at the time of the
sale of the related Leased Equipment pursuant to the Lease; or

 

(ii)           the entire deficiency from the Net Book Value at the time of the
sale of the related Leased Equipment pursuant to the Lease unless the proceeds
of disposition received in accordance with the terms of such Lease following the
sale or surrender of the related Leased Equipment at the time of disposition are
less than the Applicable Residual Percentage of the fair market value of such
related Leased Equipment as defined in the Lease; under such circumstances, the
lessor is required to absorb that portion of the deficiency resulting from such
proceeds being less than the Applicable Residual Percentage of the fair market
value unless the low sale price has resulted from damage, extraordinary wear and
tear or excess and unauthorized use in which case the Obligor is required to pay
to the lessor the entire deficiency;

 

(s)                                   the Lease has a maximum Term of 120 months
following its origination and provides for equal consecutive monthly instalments
of rent or depreciation rent;

 

(t)                                    if the Annual Percentage Rate is a fixed
rate per annum, such rate is set out (or implicit) in the Lease and remains
fixed during the term of the Lease after such applicable date, and if the Annual
Percentage Rate is a floating rate (whether or not it can be converted to a
fixed rate on certain terms as stated in the Lease) then the floating rate is
based on an Eligible Floating Rate Index; provided that if it is a floating rate
Lease and the Obligor thereunder has the right to convert the floating rate at
which the Annual Percentage Rate accrues thereunder to a fixed rate, upon
conversion the fixed rate will be set on the basis set out in the Lease (based
on the rate, or rate options, set out therein) and remain fixed thereafter
during the then remaining term of the Lease; and in any event the accrued
interest is payable either monthly or bi-weekly in arrears or in advance;

 

(u)                                 the Originator has complied in all material
respects with all of its obligations under the Lease;

 

(v)                                 it has not been extended or otherwise
modified except in the ordinary course of business and in accordance with the
Borrower’s credit and collection policy;

 

(w)                               if the model year of the related Leased
Equipment when the Lease was originated was earlier than the year in which the
Lease was originated, then the maximum Term of the Lease is 120 months following
the last day of the model year of the Leased Equipment;

 

5

--------------------------------------------------------------------------------


 

(x)                                 the related Leased Equipment has been
delivered to and accepted by the related Obligor in accordance with the terms of
the Lease and, to the best of the Originator’s knowledge, is in good operating
condition and has been properly maintained as required by the Lease;

 

(y)                                 if it provides the Obligor with an option to
purchase the related Leased Equipment at any time on or before the end of the
Term, the option price is not less than the Net Book Value of such Leased
Equipment as of such option date, plus all applicable taxes thereon; and

 

(z)                                  all filings or recordings with respect to
the Originator’s interest in any related rights under the Lease or Leased
Equipment necessary by law or reasonably prudent and desirable for the
perfection and protection of such interests have been effected by the Borrower
in accordance with their credit and collection policy in effect at the
applicable time of origination of the related contract.

 

6

--------------------------------------------------------------------------------


 

Schedule P
EXISTING LETTERS OF CREDIT

 

LC NO.

 

BENEFICIARY

 

AMOUNT

 

CUR

 

EFFECTIVE

 

EXPIRY

265846

 

Ultamar LTD

 

$

1,300,000.00

 

CAD

 

1-Aug-12

 

21-Feb-13

290892

 

Husky Oil Marketing Company

 

$

1,200,000.00

 

CAD

 

1-Aug-12

 

21-Feb-13

310339

 

Imperial Oil Limited

 

$

1,000,000.00

 

CAD

 

1-Aug-12

 

21-Feb-13

321903

 

2618 Hopewell Place c/o Bentall Kennedy LP

 

$

91,500.00

 

CAD

 

1-Aug-12

 

21-Feb-13

322045

 

Toyo Tire Canada Inc

 

$

700,000.00

 

CAD

 

1-Aug-12

 

21-Feb-13

 

--------------------------------------------------------------------------------


 

Schedule Q
FORM OF SUBSIDIARY GUARANTEE

 

(see references in Section 4.1(2))

 

TO:                                                                          
THE BANK OF NOVA SCOTIA in its capacity as administrative agent (the “Agent”)
for and on behalf of and for the benefit of the Secured Parties (as defined
below)

 

DATE:                                                          As of [·], 2012

 

RECITALS:

 

A.                                    The undersigned (the “Obligor”) is a
Subsidiary of the Borrower.  The Obligor is required to deliver this guarantee
and indemnity (the “Agreement”) under the terms of the Loan Documents (as
defined below).  The Obligor will derive substantial direct and indirect
benefits and advantages from the financial accommodations to the Borrower under
the Loan Documents, and it will be to the Obligor’s direct interest and economic
benefit to deliver this Agreement in order to allow the Borrower to obtain those
financial accommodations.  The Obligor acknowledges the value of that benefit.

 

FOR VALUE RECEIVED and intending to be legally bound by this Agreement, the
Obligor agrees as follows:

 

1.                                      INTERPRETATION

 

1.1                               Capitalized Terms In this Agreement, except
where the context otherwise requires, capitalized terms that are used and not
otherwise defined have the meanings defined in the Credit Agreement (as defined
below), and:

 

(a)                                 “Borrower” means PHH Vehicle Management
Services Inc./PHH Services de Gestion de Vehicules Inc.

 

(b)                                 “Credit Agreement” means the credit
agreement dated as of September 25, 2012 between the Borrower as borrower, the
Obligor and the other Persons who are, and from time to time become, parties
thereto as guarantors, the Lenders and the Agent, as amended, supplemented,
restated and replaced from time to time.

 

(c)                                  “Event of Default” means the occurrence of
(i) an Event of Default as defined in the Credit Agreement, (ii) a “default,”
“event of default” or similar circumstance identified in any Secured Agreement
other than the Credit Agreement that entitles the Borrower’s counterparty to
enforce its rights under that Secured Agreement, (iii) the failure of the
Borrower to pay any of the Obligations when due or, if applicable, within any
applicable grace period; or (iv) any demand for payment validly made by any
Secured Party pursuant to the Secured Agreements that is not met in accordance
with the terms of the demand or within any applicable grace period.

 

--------------------------------------------------------------------------------


 

(d)                                 “Loan Document” means any Secured Agreement
or any other document or security relating to the Obligations.

 

(e)                                  “Obligations” means all debts, liabilities
and obligations of the Borrower to the Secured Parties under or in connection
with the Secured Agreements, whether present or future, direct or indirect,
absolute or contingent, matured or not, at any time owing or remaining unpaid by
the Borrower to the Secured Parties in any currency under or in connection with
the Secured Agreements, whether arising from dealings between the Secured
Parties and the Borrower or from other dealings or proceedings by which the
Secured Parties may be or become in any manner whatever creditors of the
Borrower under or in connection with the Secured Agreements, and wherever
incurred, and whether incurred by the Borrower alone or with another or others
and whether as principal or surety (including obligations under or in connection
with any guarantee or indemnity given by the Borrower under or in connection
with the Secured Agreements), and all interest, fees, commissions and legal and
other costs, charges and expenses owing or remaining unpaid by the Borrower to
the Secured Parties in any currency under or in connection with the Secured
Agreements.

 

(f)                                   “Secured Agreements” means the Credit
Agreement, the other Loan Documents (as defined in the Credit Agreement) and all
Other Secured Agreements (as those agreements may be amended, supplemented,
restated and replaced from time to time), and any reference to the “Secured
Agreements” in this Agreement shall be interpreted as referring to “the Secured
Agreements or any of them.”

 

(g)                                  “Secured Parties” means each Person that
from time to time (i) is defined as a “Lender” or as the “Agent” under the
Credit Agreement or (ii) is defined as an “Other Secured Party” under the Credit
Agreement, in each case in their various capacities as creditors under the
Secured Agreements.  Any reference to “the Secured Parties” shall be interpreted
as referring to “the Secured Parties or any of them” or “the Secured Parties and
each of them”, as applicable.

 

1.2                               No Contra Proferentum  This Agreement has been
negotiated by the Obligor and the Agent with the benefit of legal
representation, and any rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not apply to the construction or
interpretation of this Agreement.

 

1.3                               Conflict With Credit Agreement  If there is
any conflict or inconsistency between the terms of the Credit Agreement and the
terms of this Agreement, the provisions of the Credit Agreement shall govern to
the extent necessary to remove the conflict or inconsistency.

 

1.4                               Other Interpretation Rules  In this Agreement:

 

(a)                                 Any rights or benefits stated to accrue to
the benefit of the Agent shall accrue to the benefit of the Agent for and on
behalf of and for the benefit of the Secured Parties and any decision,
determination or other action required or permitted to be

 

2

--------------------------------------------------------------------------------


 

made or taken by the Agent shall be interpreted to mean that decision,
determination or other action made or taken in accordance with the provisions of
the Credit Agreement.

 

(b)                                 The division into Sections and the insertion
of headings are for convenience of reference only and do not affect the
construction or interpretation of this Agreement.

 

(c)                                  Unless otherwise specified or the context
otherwise requires, (i) “including” or “includes” means “including (or includes)
but is not limited to” and shall not be construed to limit any general statement
preceding it to the specific or similar items or matters immediately following
it, (ii) a reference to any legislation, statutory instrument or regulation or a
section thereof is a reference to the legislation, statutory instrument,
regulation or section as amended, restated and re-enacted from time to time, and
(iii) words in the singular include the plural and vice-versa and words in one
gender include all genders.

 

(d)                                 Unless otherwise specified or the context
otherwise requires, any reference in this Agreement to payment of the
Obligations includes performance of the Obligations.

 

2.                                      GUARANTEE AND INDEMNITY

 

2.1                               Guarantee  The Obligor unconditionally
guarantees to the Agent and the other Secured Parties the payment and
performance of the Obligations.

 

2.2                               Indemnity  The Obligor also unconditionally
agrees that, if the Borrower does not unconditionally and irrevocably pay any
Obligations when due and those Obligations are not recoverable from the Obligor
for any reason under Section 2.1, the Obligor shall indemnify the Secured
Parties immediately on demand against any cost, loss, damage, expense or
liability suffered by the Secured Parties as a result of the Borrower’s failure
to do so.

 

2.3                               Separate Liabilities  The liabilities of the
Obligor under Sections 2.1 and 2.2 are separate and distinct from each other,
but the provisions of this Agreement shall apply to the liabilities under both
of those Sections unless the context otherwise requires.

 

2.4                               Limit on Liability  The liability of the
Obligor under this Agreement is unlimited.

 

2.5                               Irrevocable This Agreement is irrevocable by
the Obligor, and the Obligor expressly and unconditionally waives any right to
terminate this Agreement.

 

3.                                      CONTINUING AGREEMENT AND REINSTATEMENT

 

3.1                               Continuing Agreement  This Agreement is a
continuing guarantee and indemnity for a current or running account and will
extend to the ultimate balance of the Obligations, regardless of any
intermediate payment or discharge of the Obligations in whole or in part. 
Without limiting the foregoing, the Obligations may include advances and
re-advances

 

3

--------------------------------------------------------------------------------


 

under revolving credit facilities, which permit borrowing, repayment of all or
part of the amount borrowed and re-borrowing of amounts previously paid.

 

3.2                               Payments in Gross  Until this Agreement has
been terminated in accordance with Section 3.4, all amounts of any kind received
by the Secured Parties from any source in respect of the Obligations shall be
regarded for all purposes as payments in gross without any right on the part of
the Obligor to claim the benefit of those amounts in reduction of its
liabilities under this Agreement.

 

3.3                               Reinstatement  If at any time any payment of
the Obligations is or must be rescinded or returned by the Secured Parties as a
result of insolvency or reorganization of the Borrower or any other Person, or
for any other reason whatsoever, the Obligations will be deemed to have
continued in existence and this Agreement shall continue to be effective, or be
reinstated, as if the payment had not occurred.  The Secured Parties may concede
or compromise any claim that any payment ought to be rescinded or returned
without diminishing the liability of the Obligor under this Section.

 

3.4                               Termination  If the Obligations have been
indefeasibly paid in full in cash and if all obligations of the Secured Parties
to extend credit under any Loan Document have been cancelled, then the Agent
shall, at the request and expense of the Obligor, execute and deliver whatever
documents are reasonably required to acknowledge the termination of this
Agreement.

 

4.                                      WAIVER OF DEFENCES AND OTHER MATTERS

 

4.1                               In Addition to Other Rights; No Marshalling 
This Agreement is in addition to and is not in any way prejudiced by or merged
with any other guarantee, indemnity or security now or subsequently held by the
Secured Parties in respect of any Obligations.  The Secured Parties shall be
under no obligation to marshal in favour of the Obligor any other guarantees or
other securities or any money or other property that the Secured Parties may be
entitled to receive or may have a claim upon.

 

4.2                               Liabilities Unconditional  The liabilities of
the Obligor under this Agreement are absolute and unconditional, and will not be
affected by any act, omission, matter or thing that, but for this Section, would
reduce, release or prejudice any of its liabilities under this Agreement, or
that might constitute a legal or equitable defence to or a discharge, limitation
or reduction of the Obligor’s liabilities under this Agreement, including the
following, whether or not known to it or the Secured Parties or consented to by
it or the Secured Parties:

 

(a)                                 any discontinuance, reduction, increase,
extension or other variance in the credit granted by the Secured Parties to the
Borrower or any time, waiver or consent granted to, or any release of or
compromise with, the Borrower or any other Person;

 

(b)                                 any amendment, supplement or restatement
(however fundamental) or replacement of any Loan Document;

 

4

--------------------------------------------------------------------------------


 

(c)                                  any unenforceability, illegality or
invalidity of any obligation of any Person under or in connection any Loan
Document, including any bar to recovery under any statute of limitations;

 

(d)                                 the death or loss of capacity of the
Borrower, any change in the name of the Borrower or in the ownership, objects,
capital structure or constitution of the Borrower, the sale of all or any part
of the Borrower’s business or the Borrower being amalgamated or merged with one
or more other entities, but shall, notwithstanding any such event, continue to
apply to all Obligations whether previously or subsequently incurred; and in the
case of the Borrower being amalgamated or merged with one or more other
entities, this Agreement shall also apply to the liabilities of the resulting or
continuing entity, and the term “Borrower” shall include each resulting or
continuing entity;

 

(e)                                  any credit being granted or continued by
the Secured Parties purportedly to or for the Borrower after the death, loss of
capacity, bankruptcy or insolvency of the Borrower;

 

(f)                                   any lack or limitation of power,
incapacity or disability of the Borrower or of the directors, partners or agents
of the Borrower, or the Borrower not being a legal or suable entity, or any
irregularity, defect or lack of formality in the obtaining of credit by the
Borrower;

 

(g)                                  any bankruptcy, insolvency or similar
proceedings, including any stay of or moratorium on proceedings;

 

(h)                                 any impossibility, impracticability,
frustration of purpose, force majeure, illegality or act of governmental
authority affecting any Loan Document;

 

(i)                                     any taking or failure to take security,
any loss of or loss of value of security for the Obligations, any invalidity,
lack of perfection or unenforceability of any security, or any enforcement of,
failure to enforce or irregularity or deficiency in the enforcement of any
security; or

 

(j)                                    the existence of any claim, set-off or
other right that the Obligor may have against the Borrower, the Secured Parties
or any other Person, whether in connection with the Loan Documents or otherwise.

 

Each of the defences mentioned above is waived by the Obligor to the fullest
extent permitted under applicable law.

 

4.3                               Information Concerning Borrower  The Obligor
acknowledges that it is presently familiar with the Loan Documents, the
financial condition of the Borrower and any other circumstances affecting the
risk incurred by the Obligor in connection with this Agreement.  The Obligor
shall be solely responsible for keeping itself informed concerning those matters
in the future.  The Obligor acknowledges that no Secured Party has any
obligation to provide any information concerning those matters now or in the

 

5

--------------------------------------------------------------------------------


 

future and that, if it does so at any time, it shall have no obligation to
update the information or provide other information subsequently.

 

4.4                               No Obligation to Enforce Other Rights  The
Obligor waives any right it may have of requiring the Secured Parties (or any
trustee or agent on their behalf) to proceed against or enforce any other rights
or security or claim payment from any Person before claiming from the Obligor
under this Agreement and the Obligor waives all benefits of discussion and
division.  These waivers apply irrespective of any law or any provision of any
Loan Document to the contrary.

 

4.5                               Saskatchewan  The Limitation of Civil Rights
Act (Saskatchewan) shall not have any application to this Agreement, or to any
agreement or instrument renewing, extending or collateral to this Agreement, or
to the rights, powers or remedies of the Secured Parties under this Agreement.

 

5.                                      USE OF AMOUNTS RECEIVED

 

5.1                               Use of Amounts Received  Until this Agreement
has been terminated in accordance with Section 3.4, the Secured Parties (or any
trustee or agent on their behalf) may:

 

(a)                                 refrain from applying any money received or
enforcing any other security or rights held by or on behalf of the Secured
Parties in respect of the Obligations, or apply any money and enforce any other
security or rights in any manner and order as they see fit;

 

(b)                                 change any application of money received in
whole or in part from time to time; and

 

(c)                                  hold in a suspense account any money
received from the Obligor or on account of the Obligor’s liabilities under this
Agreement.

 

6.                                      POSTPONEMENT OF OBLIGOR’S RIGHTS

 

6.1                               Postponement of Subrogation Etc.  Until this
Agreement has been terminated in accordance with Section 3.4, the Obligor shall
not exercise any rights that it may have by reason of performance by it of its
liabilities under this Agreement:

 

(a)                                 to be indemnified by the Borrower;

 

(b)                                 to claim contribution from any other
guarantor of the Obligations; or

 

(c)                                  to take the benefit (in whole or in part
and whether by way of subrogation or otherwise) of any rights of the Secured
Parties under any Loan Document.

 

6.2                               Postponement of Set-Off Etc.  Until this
Agreement has been terminated in accordance with Section 3.4, the Obligor shall
not claim any set-off or counterclaim against the Borrower as a result of any
liability of the Borrower to the Obligor, or claim or prove in the bankruptcy or
insolvency of the Borrower in competition with the Secured Parties.

 

6

--------------------------------------------------------------------------------


 

6.3                               Postponement and Assignment  The Obligor
postpones payment of all present and future debts, liabilities and obligations
of the Borrower to the Obligor until this Agreement has been terminated in
accordance with Section 3.4.  The Obligor assigns to the Agent all present and
future debts, liabilities and obligations of the Borrower to the Obligor as
security for payment of the Obligor’s liabilities under this Agreement, and
agrees that all money received by the Obligor in respect of those debts,
liabilities and obligations shall be received in trust for the Secured Parties
and forthwith upon receipt shall be paid over to the Agent, all without in any
way lessening or limiting the liabilities of the Obligor under this Agreement. 
The provisions of this Section 6.3 are independent of the other provisions of
this Agreement and shall remain in full force and effect until this Agreement
has been terminated in accordance with Section 3.4, notwithstanding that the
other liabilities of the Obligor under this Agreement may have been discharged
or terminated.

 

7.                                      OBLIGATION TO MAKE PAYMENT

 

7.1                               Payment Immediately After Demand  The
Obligor’s liability to make a payment under this Agreement shall arise
immediately after demand for payment has been made in writing on the Obligor. 
In connection with any demand, the Agent may treat all Obligations as due and
payable and may demand immediate payment from the Obligor of the total amount of
its liabilities under this Agreement, whether or not all Obligations are
otherwise due and payable at the time of demand.

 

7.2                               Right to Enforce  Demands under this Agreement
may be made from time to time, and the liabilities of the Obligor under this
Agreement may be enforced, irrespective of:

 

(a)                                 whether any demands, steps or proceedings
are being or have been made or taken against the Borrower and/or any third
party; or

 

(b)                                 whether or in what order any security to
which the Secured Parties may be entitled in connection with any Loan Document
is enforced.

 

7.3                               Certificate as to Amount  A certificate of the
Agent specifying the outstanding amount of the Obligations shall be conclusive
evidence of that amount against the Obligor in the absence of any manifest
error.

 

7.4                               Interest  The Obligor’s liabilities under this
Agreement shall bear interest from the date of demand at the highest rate of
interest per annum that is applicable to any part of the Obligations.

 

7.5                               Rights Cumulative  No failure on the part of
the Secured Parties to exercise, nor any delay in exercising, any right or
remedy under any Loan Document or this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy.  Neither the
taking of any judicial or extra-judicial proceeding nor the exercise of rights
under any security held from the Obligor shall extinguish the liability of the
Obligor to pay and perform its liabilities under this Agreement, nor shall the
acceptance of any payment or security create any novation.  No covenant,
representation or warranty of the Obligor in

 

7

--------------------------------------------------------------------------------


 

this Agreement shall merge in any judgment.  The rights and remedies provided in
this Agreement are cumulative and do not exclude any rights and remedies
provided by law or otherwise.

 

7.6                               Limitation Periods  To the extent that any
limitation period applies to any claim for payment of the Obligations or remedy
for enforcement of the Obligations, the Obligor agrees that:

 

(a)                                 any limitation period is expressly excluded
and waived entirely if permitted by Applicable Law;

 

(b)                                 if a complete exclusion and waiver of any
limitation period is not permitted by Applicable Law, any limitation period is
extended to the maximum length permitted by Applicable Law;

 

(c)                                  any applicable limitation period shall not
begin before an express demand for payment of the Obligations is made in writing
by the Lender to the Obligor;

 

(d)                                 any applicable limitation period shall begin
afresh upon any payment or other acknowledgment of the Obligations by the
Obligor; and

 

(e)                                  this Agreement is a “business agreement” as
defined in the Limitations Act, 2002 (Ontario) if that Act applies.

 

8.                                      PAYMENTS

 

8.1                               Withholdings Etc.  Any payment made by the
Obligor under this Agreement shall be made without any deduction or withholding
for or on account of tax and without any set-off or counterclaim of any kind. 
However, if the Obligor is required by law to deduct, withhold or pay any tax in
respect of any payment under this Agreement, then (i) the Obligor shall pay
additional sums under this Agreement as necessary so that, after making or
allowing for all required deductions, withholdings and payments (including
deductions, withholdings and payments applicable to additional sums payable
under this Section), each Secured Party receives an amount equal to the sum it
would have received had no deductions, withholdings or payments been required,
(ii) the Obligor shall make any deductions, withholdings or payments required by
law to be made by it and (iii) the Obligor shall timely pay the full amount
required to be deducted, withheld or paid to the relevant governmental authority
in accordance with Applicable Law.

 

8.2                               Currency and Place of Payment  Payment shall
be made in the currency or currencies specified in the demand for payment to the
Agent as specified in the Credit Agreement or another address or account that
the Agent may specify by written notice to the Obligor from time to time.

 

8.3                               Currency Indemnity  If a judgment or order is
rendered by any court or tribunal for the payment of any amount owing to the
Secured Parties under or in connection with this Agreement and the judgment or
order is expressed in a currency (the “Judgment Currency”) other than the
currency payable under or in connection with this Agreement

 

8

--------------------------------------------------------------------------------


 

(the “Agreed Currency”), the Obligor shall indemnify and hold each Secured Party
harmless against any deficiency in terms of the Agreed Currency in the amount
received by that Secured Party arising or resulting from any variation as
between (a) the rate at which the Agreed Currency is converted into the Judgment
Currency for the purposes of the judgment or order, and (b) the rate at which
the Secured Party is able to purchase the Agreed Currency in accordance with
normal banking practice with the amount of the Judgment Currency actually
received by the Secured Party on the date of receipt.  The indemnity in this
Section shall constitute a separate and independent liability from the other
liabilities of the Obligor under this Agreement, shall apply irrespective of any
indulgence granted by the Secured Parties, and shall be secured by any security
held by the Secured Parties from the Obligor.

 

8.4                               Set-Off  The Secured Parties and each of their
respective affiliates are authorized at any time and from time to time to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Secured Parties or
affiliates to or for the credit or the account of the Obligor against any and
all of the liabilities of the Obligor now or in the future existing under this
Agreement, irrespective of whether or not the Agent has made any demand under
this Agreement and although those liabilities of the Obligor may be contingent
or unmatured or are owed to a branch or office of any Secured Party different
from the branch or office holding any deposit or obligated to the Obligor.  The
rights of the Secured Parties and their respective affiliates under this Section
8.4 are in addition to other rights and remedies (including other rights of
set-off, consolidation of accounts and bankers’ lien) that the Secured Parties
or their respective affiliates may have.

 

9.                                      NOTICES

 

9.1                               Notices in Writing  Any communication to be
made under this Agreement shall be made in writing in accordance with the
provisions of the Credit Agreement.

 

10.                               ENTIRE AGREEMENT; SEVERABILITY

 

10.1                        Entire Agreement  This Agreement embodies all the
agreements between the Obligor and the Secured Parties relating to the
guarantee, indemnity, assignment and postponement contemplated in this
Agreement.  No party shall be bound by any representation or promise made by any
Person relating to this Agreement that is not embodied in it.  It is
specifically agreed that the Secured Parties shall not be bound by any
representation or promise made by the Borrower to the Obligor.  Any waiver of,
or consent to departure from, the requirements of any provision of this
Agreement shall be effective only if it is in writing and signed by the Agent,
and only in the specific instance and for the specific purpose for which it has
been given.

 

10.2                        Severability  If, in any jurisdiction, any provision
of this Agreement or its application to any circumstance is restricted,
prohibited or unenforceable, that provision shall, as to that jurisdiction, be
ineffective only to the extent of that restriction, prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement,

 

9

--------------------------------------------------------------------------------


 

without affecting the validity or enforceability of that provision in any other
jurisdiction and, if applicable, without affecting its application to other
circumstances.

 

11.                               DELIVERY OF AGREEMENT

 

11.1                        Delivery  To evidence the fact that it has executed
this Agreement, the Obligor may send a signed copy of this Agreement or its
signature to this Agreement by facsimile transmission or e-mail and the
signature sent in that way shall be deemed to be its original signature for all
purposes.

 

11.2                        No Conditions  Possession of this Agreement by the
Agent shall be conclusive evidence against the Obligor that the Agreement was
not delivered in escrow or pursuant to any agreement that it should not be
effective until any condition precedent or subsequent has been complied with. 
This Agreement shall be operative and binding notwithstanding that it is not
executed by any proposed signatory.

 

11.3                        Receipt and Waiver  The Obligor acknowledges receipt
of a copy of this Agreement.  The Obligor waives any notice of acceptance of
this Agreement by the Secured Parties.  The Obligor also waives the right to
receive a copy of any financing statement or financing change statement that may
be registered in connection with this Agreement or any verification statement
issued with respect to a registration, if waiver is not otherwise prohibited by
law.  The Obligor agrees that the Agent may from time to time provide
information regarding this Agreement and the Obligations to Persons that the
Agent believes in good faith are entitled to the information under Applicable
Law.

 

12.                               GOVERNING LAW

 

12.1                        Governing Law  This Agreement and any dispute
arising from or in relation to this Agreement shall be governed by, and
interpreted and enforced in accordance with, the law of the province of Ontario
and the laws of Canada applicable in that province, excluding the conflict of
law rules of that province.

 

12.2                        Obligor’s Exclusive Dispute Resolution Jurisdiction 
The Obligor agrees that the courts of the province of Ontario have exclusive
jurisdiction over any dispute arising from or in relation to this Agreement and
the Obligor irrevocably and unconditionally attorns to the exclusive
jurisdiction of that province.  The Obligor agrees that the courts of that
province are the most appropriate and convenient forum to settle disputes and
agrees not to argue to the contrary.

 

12.3                        Secured Parties Entitled to Concurrent Jurisdiction 
Despite Section 12.2, the Secured Parties are permitted to take proceedings in
relation to any dispute arising from or in relation to this Agreement in any
court of another province or another state with jurisdiction and to the extent
allowed by law may take concurrent proceedings in any number of jurisdictions.

 

10

--------------------------------------------------------------------------------


 

13.                               SUCCESSORS AND ASSIGNS

 

13.1                        Successors and Assigns  The Obligor may not assign
or transfer all or any part of its liabilities under this Agreement.  This
Agreement shall enure to the benefit of the Secured Parties and their respective
successors and assigns and be binding on the Obligor and its successors and any
permitted assigns.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS OF WHICH, the Obligor has duly executed this Agreement.

 

 

[·]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: 

 

[signature page for Guarantee and Indemnity by [·]]

 

12

--------------------------------------------------------------------------------